Name: Commission Regulation (EC) No 748/2009 of 5 August 2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator (Text with EEA relevance )
 Type: Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  executive power and public service;  economic geography;  air and space transport
 Date Published: nan

 22.8.2009 EN Official Journal of the European Union L 219/1 COMMISSION REGULATION (EC) No 748/2009 of 5 August 2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 18a(3)(a) thereof, Whereas: (1) Directive 2003/87/EC, as amended by Directive 2008/101/EC (2), includes aviation activities within the scheme for greenhouse gas emission allowance trading within the Community (hereinafter the Community scheme). (2) In order to reduce the administrative burden on aircraft operators, Directive 2003/87/EC provides for one Member State to be responsible for each aircraft operator. Article 18a(1) and (2) of Directive 2003/87/EC contains the provisions governing the assignment of each aircraft operator to its administering Member State. The list of aircraft operators and their administering Member States (hereinafter the list) should ensure that each operator knows which Member State it will be regulated by and that Member States are clear on which operators they should regulate. (3) In establishing the list, the Commission has taken into account comments received after it had published a preliminary list of aircraft operators and their administering Member States on 11 February 2009. The list is based on data provided by Eurocontrol using records of flight plans (3). (4) The requirements of Directive 2003/87/EC apply to aircraft operators as defined in point (o) of Article 3 of that Directive. The inclusion in the Community scheme is linked to the performance of an aviation activity only and is not subject to inclusion on the list. Aircraft operators which perform an aviation activity listed in Annex I to Directive 2003/87/EC are therefore covered by the Community scheme whether or not they are included in the list at the time of the activity. Likewise aircraft operators which cease to perform an aviation activity are excluded from the Community scheme once they cease to perform an aviation activity listed in Annex I to Directive 2003/87/EC and not at the time when they are removed from the list. (5) The list includes all aircraft operators which have undertaken a relevant aviation activity on or after 1 January 2006, and until 31 December 2008. As such, aircraft operators that have permanently or temporarily ceased to perform their aviation activities might appear on this list. It does not take into consideration whether aircraft operators are included on the Community list of air carriers which, for safety reasons, are subject to an operating ban within the Community in accordance with Regulation (EC) No 2111/2005 of the European Parliament and of the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (4). This Regulation should therefore be without prejudice to decisions taken by the Commission or Member States in accordance with Regulation (EC) No 2111/2005. (6) Each aircraft operator should be attributed a unique code in the list. That code should enable to identify participants in the Community scheme. HAS ADOPTED THIS REGULATION: Article 1 The list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator referred to in Article 18a(3)(a) of Directive 2003/87/EC is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2009 For the Commission Stavros DIMAS Member of the Commission (1) OJ L 275, 25.10.2003, p. 32. (2) OJ L 8, 13.1.2009, p. 3. (3) OJ C 36, 13.2.2009, p. 11. Details of the methodology used for establishing the preliminary list have been made available on the Commission website: http://ec.europa.eu/environment/climat/aviation_en.htm. (4) OJ L 344, 27.12.2005, p. 15. ANNEX List of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator BELGIUM Code Aircraft operator State of the operator 123 ABELAG BELGIUM 29230 AFRICA WEST CARGO TOGO 34572 AIRSPEED IRELAND IRELAND 23987 ALROSA-AVIA RUSSIAN FEDERATION 30020 AVIASTAR-TU CO. RUSSIAN FEDERATION 908 BRUSSELS AIRLINES BELGIUM 25996 CAIRO AVIATION EGYPT 4369 CAL CARGO AIRLINES ISRAEL 32305 CAPITAL ACFT GROUP BELGIUM 31088 CARD AERONAUTICS UNITED STATES 29568 CENTURION AIR CARGO UNITED STATES 30434 CLEOPATRA GROUP EGYPT 32909 CRESAIR INC UNITED STATES 985 EAT BELGIUM 32432 EGYPTAIR CARGO EGYPT 32212 EXECUTIVE JET SVC BELGIUM 31497 EXELLAIR LUXEMBOURG 32486 FAYARD ENTERPRISES UNITED STATES 13457 FLYING PARTNERS BELGIUM 34194 FORREST GEORGE CONGO 24578 GAFI GENERAL AVIAT SWITZERLAND 24057 GEMINI AIR CARGO UNITED STATES 32737 GREAT ALLIANCE WORLD LUXEMBOURG 29980 HAINAN AIRLINES (2) CHINA 23700 HEWA BORA AIRWAYS CONGO 28523 INTER EKSPRES HAVA TURKEY 27232 INTERNET JET NETHERLANDS 28582 INTER-WETALL SWITZERLAND 9542 INTL PAPER CY UNITED STATES 27709 KALITTA AIR UNITED STATES 28087 LAS VEGAS CHARTER UNITED STATES 32303 MASTER TOP LINHAS BRAZIL 31737 MATRACO BELGIUM 1084 MIL BELGIUM BELGIUM 1106 MIL ITALY ITALY 24285 MIL KAZAKHSTAN KAZAKHSTAN 2087 MIL PAF PAKISTAN PAKISTAN 1120 MIL TURKEY TURKEY 33689 MIRAS AIR KAZAKHSTAN 31565 MONTE CARLO AVTN BELGIUM 25228 MURRAY AVTN UNITED STATES 31207 N604FJ LLC UNITED STATES 26688 NEWELL RUBBERMAID UNITED STATES 31660 RIPPLEWOOD AVTN UNITED STATES 10864 S CAMEROON CAMEROON 2344 SAUDIA SAUDI ARABIA 27769 SEA-AIR BELGIUM 27975 SIA CARGO PTE LTD SINGAPORE 29222 SILVERBACK CARGO RWANDA 5682 SKY SERVICE BELGIUM 26784 SOUTHERN AIR UNITED STATES 27977 TECHNOMAG SWITZERLAND 28453 THOMAS COOK ARL BELG BELGIUM 27011 TNT AIRWAYS BELGIUM 29150 TOYOTA MOTOR EUROPE BELGIUM 30011 TUI AIRLINES  JAF BELGIUM 27911 ULTIMATE ACFT SERVIC UNITED STATES 20065 V L M BELGIUM 13603 VF CORP UNITED STATES BULGARIA Code Aircraft operator State of the operator 33329 AERO POWER LTD UNITED KINGDOM 27359 AEROTRANS KAZAKSTAN KAZAKHSTAN 23962 AIR BAN BULGARIA 31414 AIR LAZUR BULGARIA 11775 AIR VIA BULGARIAN BULGARIA 33225 AIR VICTORY GEORGIA 34357 AIR WEST GEORGIA GEORGIA 33785 ALEXANDROV AIR LTD BULGARIA 31007 ANIKAY AIR MIDDLE E JORDAN 28818 ASIAN SPIRIT PHILIPPINES 21448 ATLANT SOYUZ RUSSIAN FEDERATION 30991 AVB-2004 LTD BULGARIA 33459 BAHRAIN AIR BAHRAIN 28445 BH AIR BULGARIA 29056 BULGARIA AIR BULGARIA 27538 BULGARIAN AIR CHRTR. BULGARIA 26313 BULGARIAN MIN. TRANSP BULGARIA 34245 BUSINESS AIR BULGARI BULGARIA 25981 CARGO AIR LTD. BULGARIA 32313 EAST WING KAZAKHSTAN KAZAKHSTAN 10165 HEMUS AIR BULGARIA 32009 INTER AIR SOFIA BULGARIA 25134 INTERNAL MINISTRY UU RUSSIAN FEDERATION 28505 IRANIAN AIR TRANSPOR IRAN 31721 JORDAN INT AIR CARGO JORDAN 27345 KHORIV AVIA UKRAINE 28246 KOKSHETAU AIRLINE KAZAKHSTAN 32034 KOMIAVIAVIATRANS 2 RUSSIAN FEDERATION 31019 KREMENCHUK FLIGHT UKRAINE 32126 MIL ARMENIA ARMENIA 30622 PMT AIR CAMBODIA 27203 ROSAVIA AIR COMPANY UKRAINE 29085 RUBYSTAR BELARUS 32835 SAYAT AIR KAZAKSTAN KAZAKHSTAN 1830 SENEGALAIR SENEGAL 34818 SERTUR AVIATION TURKEY 32037 SKY JET KAZAKHSTAN KAZAKHSTAN 32664 STARLINE KZ JSC KAZAKHSTAN 32347 TABAN AIR IRAN 31648 VIP-AVIA GEORGIA CZECH REPUBLIC Code Aircraft operator State of the operator 30560 ABS JETS INC. CZECH REPUBLIC 7824 ACL SLOVACKY CZECH REPUBLIC 16895 AERO VODOCHODY CZECH REPUBLIC 31304 AIRCRAFT INDUSTRIES CZECH REPUBLIC 30203 ATMA AIRLINES UNITED ARAB EMIRATES 34057 AVTN SPECIALTIES INC UNITED STATES 22621 CAA CZECH REPUBLIC CZECH REPUBLIC 34430 CAIMITO ENTERP. LTD CYPRUS 25783 CONSTANTA UKRAINE UKRAINE 859 CZECH AIRLINES CZECH REPUBLIC 33327 EARTH ONE LIMITED UNITED KINGDOM 31631 GLOBAL AVIATION LIBY LIBYA 31651 GROSSMANN JET LK CZECH REPUBLIC 32231 ILIN AIRCOMPANY RUSSIAN FEDERATION 30145 INCLEDON ENTERPRISES CYPRUS 30825 LETS FLY SRO CZECH REPUBLIC 33482 MAXIMUS AIR CARGO UNITED ARAB EMIRATES 32935 MIDAMERICA HOLDINGS UNITED STATES 3597 MIL CZECH REPUBLIC CZECH REPUBLIC 30743 NORSE AIR CHARTER SOUTH AFRICA 29976 NOVA CHEMICALS UNITED STATES 27912 PREMIER JETS UNITED STATES 2276 ROCKWELL AUTOMATION UNITED STATES 32812 SKY DIVING FOR FUN SLOVAKIA 32157 SKYDIVE LK CZECH REPUBLIC 27292 SKYGEORGIA GEORGIA 31351 TRAST AERO RUSSIAN FEDERATION 24903 TRAVEL SERVIS A.S. CZECH REPUBLIC 25890 UKRAINIAN PILOT UKRAINE 32721 VIDEOTAPE CENTER UNITED STATES 24805 YAMAL RUSSIAN FEDERATION DENMARK Code Aircraft operator State of the operator 27480 AIR ALPHA A/S DENMARK 3456 AIR ALSIE DENMARK 22466 AIR GREENLAND DENMARK 2971 AIR INUIT 1985 CANADA 33255 AIRON AIR DENMARK 34774 ALIGAP A/S DENMARK 142 ATLANTIC AIRWAYS DENMARK 32921 CANYON GATE FLT SVCS UNITED STATES 28860 CHC DENMARK DENMARK 781 CIMBER AIR DENMARK DENMARK 33047 CITICAPITAL LOCAVIA FRANCE 27919 DRT VERTRIEBS GMBH DENMARK 32738 EASTOK AVIA CO UNITED ARAB EMIRATES 26272 EXECUJET EUROPE A/S DENMARK 31760 FAROE JET DENMARK 33254 GE CAPITAL SOLUTIONS DENMARK 32364 GLOBAL TRANSERVICE UNITED STATES 27588 GOL TRANSPORTES BRAZIL 32595 GRAAKJAER A/S DENMARK 29658 ISLAND AVIATION SVCS MALDIVES 32158 JET TIME A/S DENMARK 33256 K/S CLIPPER DENMARK 33518 KIRKBI INVEST DENMARK 31243 KIRKBI TRADING DENMARK 34672 LAO CAPRICORN AIR REPUBLIC OF LAOS 34765 MOZAMBIQUE EXPRESSO MOZAMBIQUE 32541 NAPLES FLIGHT MGMT UNITED STATES 12798 NORTH FLYING 1991 DENMARK 34830 OLGA LEASING LTD BERMUDA (UK) 33063 PANADERO ENERGY LLC UNITED STATES 33803 PARTNERSELSKABET DENMARK 23090 PHARMA NORD DENMARK 30137 PRIMERA AIR ICELAND 33624 QUAD AIR INC UNITED STATES 33696 SHAM WING AIRLINES SYRIA 9918 STAR AIR DENMARK 21550 STERLING AIRLINES DENMARK 4357 SUNAIR DENMARK DENMARK 25417 TEPPER AVIATION UNITED STATES 21484 THOMAS COOK SCAND. DENMARK 32046 ULL13 BETEILIGUNGS AUSTRIA 32655 VIP PARTNERFLY DENMARK 33375 WAYLOCK OVERSEAS LTD RUSSIAN FEDERATION 9697 WEATHER MODIFICATION UNITED STATES 12327 WEIBEL SCIENTIFIC DENMARK 5343 WIDEROE FLYVESELSKAP NORWAY GERMANY Code Aircraft operator State of the operator 31485 328 SUPPORT SERVICES GERMANY 20017 ACM AIR CHARTER GMBH GERMANY 33295 ADVANCED AV. LOGIST GERMANY 24433 ADVANCED AVIATION GERMANY 30959 AERO MONGOLIA MONGOLIA 6802 AERO PERSONAL MEXICO 499 AERODATA AKTIENGES 1 GERMANY 150 AERODIENST GERMANY 156 AEROFLOT RUSSIAN FEDERATION 32334 AEROFLOT CARGO RUSSIAN FEDERATION 27181 AEROFLOT DON JSC RUSSIAN FEDERATION 11454 AFI FLIGHT INSPECT. GERMANY 31799 AGRATA AVIATION ESTONIA 27692 AHSEL HAVA TURKEY 34266 AIR 1 AVIATION GMBH GERMANY 22484 AIR ALLIANCE GMBH GERMANY 28844 AIR ASTANA KAZAKHSTAN 8221 AIR BERLIN PLC & CO. GERMANY 33133 AIR CHINA CARGO LTD CHINA 26296 AIR INDEPENDENCE GERMANY 23463 AIR MACAU CO. LTD. MACAU (CHINA) 19823 AIR MOLDOVA REPUBLIC OF MOLDOVA 5663 AIR NAMIBIA NAMIBIA 29743 AIR NATIONAL CORP NEW ZEALAND 17595 AIR SERVICE BERLIN GERMANY 31446 AIR TRANSPORT INTL 2 UNITED STATES 32419 AIRBRIDGE CARGO RUSSIAN FEDERATION 32484 AIRCASTLE ADVISOR UNITED STATES 32868 AIRCRAFT GENERAL ITALY 22317 AIRSERVICE GMBH GERMANY 31390 AIRSEVEN GMBH GERMANY 21756 AIRTRANS GERMANY 34629 AIRVIP LTD. BERMUDA (UK) 33836 AJWA AVIATION SAUDI ARABIA 30361 AL HOKAIR BERMUDA (UK) 33869 ALCI ANTARTIC SOUTH AFRICA 32684 AMJET AVIATION UNITED STATES 15526 ANTONOV DESIGN UKRAINE 31290 AOP AIR OPERATING SWITZERLAND 34337 API HOLDING GERMANY 33706 ARCAS AVIATION GMBH GERMANY 8901 ARCHER DANIELS UNITED STATES 27073 ARTOC AIR EGYPT 25551 ASIA CONTINENTAL KAZAKHSTAN 24940 ASIA TODAY LTD CHINA 19480 ASIANA AIRLINES INC REPUBLIC OF KOREA 32548 ASTRON AVIATION LTD SWITZERLAND 30698 ATG SWISS FIRST SWITZERLAND 20979 ATLAS AIR USA UNITED STATES 27868 ATLASJET HAVACILIK TURKEY 9230 AUGUSTA AIR GERMANY 29122 AURON LTD BERMUDA (UK) 31551 AVIATION CAP GRP ED GERMANY 33093 AVIATION PARTNERS S HONDURAS 7897 BAE SYSTEMS FLT SYST UNITED STATES 516 BAHAG GERMANY 30586 BALL CORP UNITED STATES 32840 BARBEDOS GROUP LTD NIGERIA 509 BASF GERMANY 29137 BATAVIA AIR INDONESIA 25978 BAUHAUS GMBH GERMANY 911 BEECHCRAFT AUGSBURG GERMANY 17395 BEECHCRAFT BERLIN GERMANY 11646 BERGER JULIUS NIGERIA 561 BERTELSMANN GERMANY 31886 BESTAIR TURKEY TURKEY 6810 BILFINGER UND BERGER GERMANY 23956 BLUE SKY AIRSERVICE GERMANY 28042 BLUE SKY GROUP UNITED STATES 29090 BLUE WINGS AG GERMANY 31053 BLUEBIRD AVIATION GM GERMANY 14658 BMW AG GERMANY 24502 BOHLKE VENEER UNITED STATES 6667 BOMBARDIER AEROSPACE UNITED STATES 31614 BOMBARDIER GERMANY GERMANY 29389 BOMBARDIER PRE-OWNED UNITED STATES 606 BOSCH GERMANY 15176 BUNDESPOLIZEI GERMANY 680 BURDA REISEFLUG GERMANY 32874 BUSINESS JET LTD NEW ZEALAND 786 CAAC CHINA CHINA 33282 CANJET AIRLINES CANADA 32482 CARSON AIR LTD CANADA 26021 CEBU PACIFIC AIR INC PHILIPPINES 30714 CENTRAL MOUNTAIN AIR CANADA 23018 CHALLENGE AIR LVG GERMANY 22448 CIRRUS AIRLINES GERMANY 28178 CIRRUS AVIATION GERMANY 31719 CLICK MEXICANA MEXICO 23741 COMMANDER MEXICANA MEXICO 12213 COMPASS FOOD UNITED STATES 824 CONDOR GERMANY 25210 COOK AIRCRAFT UNITED STATES 31333 CORP JET SVCS UNITED KINGDOM 27760 CORPORATE ACFT LS SWITZERLAND 33045 CORPORATE JET MNGT UNITED KINGDOM 12495 CROATIA AIRLINES CROATIA 24481 CTL LOGISTICS S.A. POLAND 30461 D2 AVIATION UNITED STATES 32731 DANAHER CORPORATION UNITED STATES 30651 DAUAIR GERMANY 18003 DBA LUFTFAHRTGESELL. GERMANY 26466 DC AVIATION GMBH GERMANY 30996 DEERE & COMPANY UNITED STATES 4484 DELTA AIR LINES UNITED STATES 8980 DELTA TECHNICAL SVCS GERMANY 18824 DLR BRAUNSCHWEIG GERMANY 28473 DOGAN HAVACILIK TURKEY 28795 DULCO HANDEL GMBH GERMANY 8082 DUPONT DE NEMOURS DE UNITED STATES 968 DUSSMANN P UNITED STATES 30726 DUTCH ANTILLES EXPR. ARUBA, NETHERLANDS ANTILLES 24059 EAST INDIA HOTELS INDIA 24568 EBM PAPST MULFINGEN GERMANY 34657 EEA GMBH GERMANY 19629 ESCHMANN H D GERMANY 1980 EUROPEAN AIR EXPRESS GERMANY 3639 EVERGREEN AIRLINES UNITED STATES 22495 EXCELLENT AIR GERMANY 32587 EXECUJET EUROPE GMBH GERMANY 25073 EXECUTIVE JET CHRTR GERMANY 31909 EXECUTIVE SVCS (AZ) UNITED STATES 4783 FAI RENT-A-JET GERMANY 34640 FALCON 007 S.A.R.L. FRANCE 28589 FANCOURT FLUGCHARTER SWITZERLAND 8272 FARNAIR SWITZERLAND 33077 FAS GMBH GERMANY 32722 FLIGHT CAL. MALAYSIA MALAYSIA 22238 FLIGHT CALIBRATION GERMANY 31012 FLUGSCHULE HAMBURG GERMANY 26843 FMG-FLUGSCHULE GERMANY 27680 FREE BIRD LT TURKEY 1595 FRENZEL G GERMANY 32678 FRESENA FLUG GERMANY 4232 FRONTIER AIRLINES UNITED STATES 33827 GABINETTE (ANG) ANGOLA 22807 GAS AIR SERVICE GMBH GERMANY 33821 GE CAPITAL B.V. NETHERLANDS 25027 GEKO TRADE GERMANY 3349 GENERAL MOTORS UNITED STATES 9243 GERMANIA GERMANY 28944 GERMANWINGS GERMANY 34841 GIBBS INTERNATIONAL UNITED STATES 25642 GLOBAL AVTN BERMUDA BERMUDA (UK) 23743 GOMEL AIRLINES BELARUS 22366 GOVERNMENT CROATIA CROATIA 22370 GOVERNMENT MACEDONIA FORMER YUGOSLAV REPUBLIC OF MACEDONIA 2395 GROB WERKE GERMANY 32172 GULF JET UNITED ARAB EMIRATES 26226 HAMBURG INTL GERMANY 26507 HANSEATIC AVIATION GERMANY 26105 HANSGROHE AG GERMANY 1389 HAPAG LLOYD TUI GERMANY 4703 HAPAG-LLOYD EXPRESS GERMANY 32580 HASLBERGER FINANZ. GERMANY 31519 HAWKER HUNTER AVTN UNITED KINGDOM 28618 HAWORTH TRANSPORT UNITED STATES 32953 HEIDELBERGCEMENT GERMANY 33269 HERRENKNECHT AVIAT. GERMANY 31103 HOMAC AVIATION AG SWITZERLAND 25785 ILYUSHIN AVIATION RUSSIAN FEDERATION 24664 INTERMAP TECHNOLOGY CANADA 1528 IRANAIR IRAN 1562 JAT AIRWAYS SERBIA 25512 JET CONNECTION GERMANY 11307 JET EXECUTIVE INT. GERMANY 27505 JET GROUP LTD ISRAEL 2200 JETAIR FLUG GMBH GERMANY 32237 JETAIR FLUG GMBH (2) GERMANY 16761 JETFLIGHT AVTN SWITZERLAND 3328 JETS EXECUTIVOS MEXICO 21462 JOHNSON CONTROLS UNITED STATES 28591 JOHNSON CTRLS SWITZERLAND 32107 JUNEYAO AIRLINES CHINA 1610 KARMANN GMBH GERMANY 22239 KIEV AVIATION PLANT UKRAINE 25800 KNAUF ASTRA GMBH GERMANY 32568 KOMPASS GMBH GERMANY 1652 KOREAN AIRLINES REPUBLIC OF KOREA 21632 KRASNOJARSKY AIRLINE RUSSIAN FEDERATION 33182 KUGU HAVACILIK TURKEY 28358 KYRGYZSTAN OJSC RUSSIAN FEDERATION 29352 LANGNER E GERMANY 15456 LBA BRAUNSCHWEIG GERMANY 6383 LECH-AIR GMBH GERMANY 20222 LGM LUFTFAHRT GMBH GERMANY 28576 LIBRA TRAVEL SWITZERLAND 28399 LIEBHERR GESCHAEFTSR GERMANY 1767 LTU LUFTTRANSPORT GERMANY 26498 LUFT AVTN CHARTER AUSTRALIA 1776 LUFTHANSA GERMANY 3857 LUFTHANSA CARGO GERMANY 34305 LUFTHANSA TECH. VIP GERMANY 27838 LUFTHANSA TECHNIK AG GERMANY 21072 MAHAN AIR IRAN 21878 MAKEDONSKI AVIOTRANS FORMER YUGOSLAV REPUBLIC OF MACEDONIA 12521 MARXER ANLAGEN GERMANY 19999 MENEKSE HAVAYOLLARI TURKEY 31852 MFI MANAGEMENT FUR GERMANY 21479 MIAT MONGOLIA MONGOLIA 1778 MIL GERMANY GERMANY 1488 MIL INDIA INDIA 1529 MIL IRAN IRAN 1117 MIL SWITZERLAND SWITZERLAND 25067 MNG HAVAYOLLARI TURKEY 3057 MOELLERS MASCHINEN GERMANY 24270 MONTENEGRO AIRLINES MONTENEGRO 31944 MYN AVIATION SAUDI ARABIA 33963 NATIONAL LEGACY KUWAIT 30581 NAYAK AIRCRAFT SERV. GERMANY 34805 NAYAK INTERNATIONAL GERMANY 15551 NEW YORKER S H K GERMANY 12218 NIKE UNITED STATES 24661 NORTH AMERICAN JET UNITED STATES 29267 NOVELLUS SYSTEMS UNITED STATES 31791 NOVESPACE FRANCE 567 OBO JET-CHARTER GMBH GERMANY 33138 OCA INTERNATIONAL GERMANY 2044 OETKER A GERMANY 25059 OMNI AIR INTL UNITED STATES 2061 OMNIPOL CZECH REPUBLIC 2073 OSTFRIES LUFTTRANSP GERMANY 8236 OWENS-CORNING UNITED STATES 3343 P&P PROMOTION GERMANY 12648 PACELLI GERMANY 33666 PAKISTAN AVIATORS PAKISTAN 30279 PAPIER METTLER GERMANY 852 PARAGON RANCH UNITED STATES 29731 PARC AVTN IRELAND 23471 PCT POWDER COATING LUXEMBOURG 10690 PEGASUS TURKEY TURKEY 775 PENTASTAR AVTN UNITED STATES 4265 PHIFER WIRE PRODUCTS UNITED STATES 5225 PHOENIX AIR GMBH GERMANY 3085 PICTON LTD BERMUDA (UK) 30230 POLET ACFT MNGT BERMUDA (UK) 30132 PREMIUM AVIATION GERMANY 28157 PRESIDENTIAL AVTN UNITED STATES 34505 PRINCESS AVIATION LEBANON 29307 PRIVATAIR GMBH GERMANY 12196 PRIVATE WINGS GERMANY 30124 RAE  REGIONAL AIR GERMANY 32083 RAY ENTERPRISES UNITED STATES 19436 REGIO AIR MECKLENBRG GERMANY 33032 RELIANCE COMMERCIAL UNITED ARAB EMIRATES 29767 RENTAIR UK LTD UNITED KINGDOM 27446 RHEMA BIBLE CHURCH UNITED STATES 30938 RIKSOS TURIZM LT TURKEY 32723 RSG RENTAL SERVICES GERMANY 29927 RUAG AEROSPACE SERV GERMANY 23244 RUSSIA FSUE STC RUSSIAN FEDERATION 9200 RYAN INTL AIRLINES UNITED STATES 24784 SAMSUNG TECHWIN REPUBLIC OF KOREA 18991 SAP AG GERMANY 21282 SCHROTT WETZEL GMBH GERMANY 5031 SCHWARZMUELLER AUSTRIA 30971 SEARAY BD100 SOUTH AFRICA 31846 SG FINANS A/S NORGE SWEDEN 27571 SHANGHAI AIRLINES CHINA 32205 SHANGHAI CARGO CHINA 29540 SHENZHEN AIRLINES CHINA 21734 SIBERIA AIRLINES RUSSIAN FEDERATION 28475 SILKWAY AIRLINES AZERBAIJAN 22021 SILVER CLOUD AIR GERMANY 32179 SKIPPERS AVIATION AUSTRALIA 27735 SKY AIRLINES TURKEY 2477 SKY JET SWITZERLAND 34392 SKYBUS KAZAKHSTAN 32816 SKYBUS AIRLINES UNITED STATES 19819 SKYPLAN SERVICES CANADA 31870 SM AVIATION GERMANY 32544 SMS INDUSTRIE-SERV. GERMANY 26725 SPIRIT AIRLINES 2 UNITED STATES 29841 SPIRIT OF SPICES GERMANY 21506 STATE TRANSPT RUSSIA RUSSIAN FEDERATION 14557 STEINER FILM GERMANY 32361 STRONG AVIATION KUWAIT 2615 STUTTGARTER FLUG GERMANY 12878 SUEDZUCKER REISE GERMANY 28362 SUN D'OR INTL AIRL ISRAEL 10201 SUN EXPRESS TURKEY 28910 SWISS GLOBAL JET MGT SWITZERLAND 8360 TACA EL SALVADOR 29836 TAJIK AIR 2 TAJIKISTAN 32435 TALON AIR UNITED STATES 31885 TARHANKULE HAVA TURKEY 32576 TB INVEST GROUP CZECH REPUBLIC 31566 TEAM AVIATION GERMANY 33120 TEC AIRCRAFT LEASING AUSTRIA 2681 THAI INTERNATIONAL THAILAND 14993 THYSSENKRUPP GERMANY 31353 TIDNISH HOLDING CANADA 21908 TOKOPH D P SOUTH AFRICA 31974 TOWER AVTN OF READIN UNITED STATES 23497 TRIPLE ALPHA GERMANY 33495 TURBOJET KFT HUNGARY 2758 TURKISH AIRLINES THY TURKEY 27079 UKRAINIAN MEDITERRAN UKRAINE 24948 UKSATSE UKRAINE 8960 UPS UNITED STATES 21723 URAL AIRLINES RUSSIAN FEDERATION 4692 US AIRWAYS UNITED STATES 29839 USA 3000 AIRLINES UNITED STATES 26886 UTAIR AVIATION RUSSIAN FEDERATION 31669 VACUNA JETS BERMUDA (UK) 31984 VARIG LOGISTICA SA BRAZIL 5198 VHM SCHUL & CHARTER GERMANY 2833 VIESSMANN GERMANY 31758 VIVAT TRUST LTD. UNITED KINGDOM 31815 VOLARIS MEXICO 18671 VOLGA DNEPR RUSSIA RUSSIAN FEDERATION 2840 VOLKSWAGEN GERMANY 2812 VRG LINHAS AEREAS SA BRAZIL 12066 WDL AVIATION GERMANY 24113 WEBER MANAGEMENT GERMANY 1323 WEKA GERMANY 30605 WHEELS AVIATION GERMANY 34391 WHS LEASING AG SWITZERLAND 33317 WINAIR AUSTRIA AUSTRIA 25225 WINDROSE JETCHARTER GERMANY 2930 WORLD AIRWAYS UNITED STATES 3647 WUERTH GMBH & CO KG GERMANY 31769 XL AIRWAYS GERMANY GERMANY 32403 XRS HOLDINGS UNITED STATES 5960 ZEMAN GERMANY 33948 ZEUS TAXI AiREO BRAZIL ESTONIA Code Aircraft operator State of the operator 28667 AERO AIRLINES A.S. ESTONIA 29742 AEROVIS UKRAINE 25753 AIR LIVONIA ESTONIA 32981 AMW AIRLINES UNITED ARAB EMIRATES 18219 ESTONIAN AIR ESTONIA 33692 ESTONIAN AIR REGNL ESTONIA 22465 ESTONIAN STATE AVTN ESTONIA 32214 GENEX LTD. BELARUS 24680 KAPO AVIA RUSSIAN FEDERATION 30036 KUZU AIRLINES CARGO TURKEY 21137 MERKEL M GERMANY 27116 MIL AZERBAIJAN AZERBAIJAN 26723 MIL ESTONIA ESTONIA 26285 MIL UK ARMY UNITED KINGDOM 2799 MIL USA UNITED STATES GREECE Code Aircraft operator State of the operator 31800 748 AIR SERVICES (2) KENYA 20514 AEGEAN AIRLINES GREECE 24601 AERO-KAMOV RUSSIAN FEDERATION 31367 AEROLAND GREECE 23232 AEROSVIT UKRAINE 30742 AIR COLUMBUS UKRAINE UKRAINE 29972 AIR LINK UKRAINE UKRAINE 28539 AIRCRAFT SUPPRT&SRVC LEBANON 30886 ALEXANDAIR GREECE 26693 ALKAN AIR EGYPT 31252 AMREF FLYING DOCTORS KENYA 26574 ARKASAIR TURKEY 30047 ASHTON AVIATION UNITED STATES 9459 ATHENIAN AIR LINK GREECE 34846 ATHENS AIRWAYS GREECE 20810 AVIATOR GREECE 28245 BELAIR AIRLINES LTD SWITZERLAND 34069 BELRESCUEAVIA BELARUS 33759 BLUE BIRD AVTN LTD SUDAN 20501 BLUEBIRD AVIATION KENYA 31747 CAAC FLIGHT INSPECT CHINA 31895 CENTAVIA SERBIA 34668 CLUB ONE AIR INDIA 31412 COMERAVIA VENEZUELA 9012 CONSOLID CONTRS INTL GREECE 19644 COSTAIR LTD GREECE 33761 DAL GROUP (SUDAN) SUDAN 23372 DIAMONDS OF RUSSIA RUSSIAN FEDERATION 25895 DONBASSAERO UKRAINE 32795 DOVE AIR INC UNITED STATES 30350 EAGLE AIR LTD UGANDA 34534 EPSILON AVIATION GREECE 26461 EUROAIR LTD GREECE 32903 EXECUTIVE AIRL. PTY AUSTRALIA 34427 FLIGHT OPTIONS (AUS) AUSTRALIA 31507 FLYING RESEARCH UU RUSSIAN FEDERATION 32900 FORUM 1 AVIATION INDIA 31722 GAINJET GREECE 31659 GHALAYINI I EGYPT 29050 GOLIAF SAO TOME AND PRINCIPE 29777 GREECE AIRWAYS GREECE 17957 GREENLEAF UNITED STATES 24651 GULF HELICOPTERS CO QATAR 23443 HCAA GREECE 34731 HELICOPTERS (NZ) NEW ZEALAND 29384 HELLAS JET GREECE 25184 HELLAS WINGS LTD GREECE 32243 HELLENIC IMPERIAL GREECE 25221 HELOG AG SWITZERLAND 32668 INTERISLAND AIRLINES PHILIPPINES 19518 INTERJET SA GREECE 27706 INTERNAL MINISTRY UK UKRAINE 26787 INTRACOM GREECE 31881 INTRALOT UNITED STATES 31621 JADAYEL AVIATION SAUDI ARABIA 31622 JET AIRLINES JSC KAZAKHSTAN 33768 JP AIR OU ESTONIA 32238 JUBILANT ENPRO PVT INDIA 32649 K2 SMARTJETS GREECE 30724 KAIZEN AVTN UNITED STATES 33560 KENRICK ISRAEL 29503 KSENODOXEIA ELLADOS GREECE 29995 LEXATA GREECE 32732 MCKINLEY CAPITAL UNITED STATES 29201 MERPATI NUSANTARA 2 INDONESIA 1099 MIL GREECE GREECE 1800 MIL MALAYSIA MALAYSIA 2055 OLYMPIC AIRLINES GREECE 31956 OMEGA AIR CANADA CANADA 24067 ORASCOM EGYPT 21711 ORENBURG AIRLINES RUSSIAN FEDERATION 22404 OXY USA UNITED STATES 30316 PAKISTAN STATE PAKISTAN 22981 PALMYRA AVIATION LTD GREECE 27002 PARADISE AVTN GREECE 34445 PEBUNY LLC UNITED STATES 27649 PECOTOX AIR REPUBLIC OF MOLDOVA 32308 PRIVILIGE JET AIRL. JORDAN 29325 PROFLITE UNITED STATES 31819 PWC AVIATION KUWAIT 30685 REFUSE EQUIPMNT MFTG SAUDI ARABIA 27798 RELIANCE INDUSTRIES2 INDIA 23672 RUSSIAN SKY AIRLINES RUSSIAN FEDERATION 34496 SIKORSKY AIRCRAFT 2 UNITED STATES 29176 SINCOM AVIA UKRAINE 25164 SINDEL HAVACILIK TURKEY 32837 SKOL AIRLINE RUSSIAN FEDERATION 31109 SKY EXPRESS GREECE GREECE 31806 SKY WINGS AIRLINES GREECE 32636 SPORTSTOP JETCHARTER AUSTRALIA 24773 SWIFT FLITE AVIATION SOUTH AFRICA 29441 SWIFTAIR HELLAS GREECE 32418 TAHE HAVA DANISMANLI TURKEY 31056 TAMIR AIRWAYS ISRAEL 28601 TRAVCO AIR EGYPT 20044 VERAVIA VERNIKOS GREECE 30235 WALKER CORPORATION AUSTRALIA 25058 WORLD HEALING CENTER UNITED STATES 7307 ZAHID TRACTOR SAUDI ARABIA SPAIN Code Aircraft operator State of the operator 24007 224TH FLIGHT UNIT RUSSIAN FEDERATION 26560 245 PILOT SERVICES UNITED STATES 4648 AERO ANGELES MEXICO 19709 AERODATA BELGIUM BELGIUM 29663 AEROLANE ECUADOR 33221 AEROLINEA PRINCIPAL CHILE 160 AEROLINEAS ARGENTINA ARGENTINA 7517 AEROLINEAS EJECUTIVA MEXICO 26248 AEROLINEAS SOL MEXICO 34380 AEROSUR BOLIVIA 30520 AEROTAXI LOS VALLES SPAIN 2880 AEROVIAS DE MEXICO MEXICO 12286 AEROVICS SA DE CV MEXICO 25974 AEROVITRO MEXICO 29534 AFRIQUE CARGO SERV SENEGAL 29323 AIR AMDER MAURITANIA 24500 AIR COMET S.A. SPAIN 30183 AIR ESTE S.A. SPAIN 9345 AIR EUROPA SPAIN 28016 AIR EXECUTIVE S.L. SPAIN 22380 AIR NOSTRUM SPAIN 30673 AIR PACK EXPRESS S. A SPAIN 31681 AIR TRACTOR EUROPE SPAIN 20066 AIRLINK SOUTH AFRICA SOUTH AFRICA 29581 AMB GROUP UNITED STATES 14376 ANGEL MARTINEZ RIDAO SPAIN 31725 ANTRAK AIR GHANA GHANA 21575 ARABASCO AVIATION SAUDI ARABIA 32054 ARIK AIR LTD NIGERIA 32948 ARKAS S.A. COLOMBIA 31605 ASTAR (RCH FLIGHTS) UNITED STATES 21660 AVIACION COMERCIAL MEXICO 22877 AVIALSA SPAIN 460 AVIANCA COLOMBIA 15459 AVIAT. SERV. HELISECO POLAND 29159 AVION I UNITED STATES 31593 AVIONICA SUVER S.L. SPAIN 33149 AVPRO INC (2) UNITED STATES 32450 AWAIR UNITED KINGDOM 30535 AWESOME FLIGHT SVCS SOUTH AFRICA 32565 BELLON AVIATION LTD. SWITZERLAND 33172 BESTFLY SPAIN 2621 BINTER CANARIAS SA SPAIN 32392 BIONIC AVIATION CC SOUTH AFRICA 31606 BRAVO AIRLINES S.A. SPAIN 19815 BRISTOW HELI NIGERIA 3195 BRITISH ANTARCTIC UNITED KINGDOM 34369 BURHANETTIN HAVA TURKEY 31613 C.S.P. SOCIETE MAURITANIA 27598 CABO VERDE EXPRESS CAPE VERDE ISLANDS 33475 CALIMA AVIACION SL SPAIN 30834 CANADIAN METRO AIRL CANADA 31468 CANARIAS AERONAUTICA SPAIN 32564 CARABO CAPITAL UNITED STATES 736 CASA SPAIN 23687 CASA AIR SERVICES MOROCCO 29796 CETO MARKETING S.A. UNITED KINGDOM 32118 CLICKAIR SA SPAIN 31644 CONVIASA VENEZUELA 24180 CORP YGNUS AIR S.A. SPAIN 32350 CORPORATE JETS SPAIN 32284 CORPORATE OIL & GAS NIGERIA 33427 COVIDIEN INC UNITED STATES 31491 CSIM AIR UNITED STATES 9863 CUKUROVA TURKEY 33251 DANA (2) NIGERIA 34678 DANA AIRLINES LTD NIGERIA 26776 DEAN FOODS UNITED STATES 29208 DES R CARGO EXPRESS MAURITANIA 3464 DODSON AVIATION UNITED STATES 5743 DOMINGUEZ TOLEDO SPAIN 8808 EASTMAN KODAK UNITED STATES 31715 ECUATO GUINEANA (2) EQUATORIAL GUINEA 6101 EDELWEISS SUISSE SWITZERLAND 30842 EJS-AVIATION SERVICE BRAZIL 31186 ENGUIA GEN CE LTDA BRAZIL 24823 EUROCONTINENTAL SPAIN 7968 EUROCOPTER FRANCE FRANCE 33767 EUROSKY AVIATION AS NORWAY 31653 EXEC JET SERVICE (N) NIGERIA 32736 EXECUTIVE AIR SVCS UNITED STATES 27226 EXECUTIVE AIRLINES SPAIN 26852 EXECUTIVE SKYFLEET UNITED STATES 22043 FAASA SPAIN 33038 FAIR WIND AIR CHTR UNITED STATES 18767 FIRST INTL AVTN UNITED STATES 22596 FLIGHTLINE SL SPAIN 31802 FLO-SUN AIRCRAFT UNITED STATES 31915 FLYANT SERVICIOS AER SPAIN 31970 FLYING FALCON UNITED STATES 24821 FORMACION AEROFAN SL SPAIN 32961 FRAPMAG LTD UNITED KINGDOM 31564 FUGRO AVIAT CANADA CANADA 3140 GARUDA INDONESIA 4402 GESTAIR SPAIN 32506 GOAL VERWALTUNGS (2) GERMANY 30962 GOF AIR SA DE CV MEXICO 28810 GOLDNER D UNITED STATES 34043 GRAND CHINA EXPRESS CHINA 28228 GUARDA COSTEIRA GV CAPE VERDE ISLANDS 32525 HARPO INC UNITED STATES 31805 HARVARD OIL & GAS CANADA 28012 HAWKAIRE UNITED STATES 28448 HELVETIC AIRWAYS SWITZERLAND 31991 HENNIG. SOUTH AFRICA 34338 HISPANIA FLYJET SPAIN 28615 HOLA AIRLINES S.L. SPAIN 33213 HOLLYWOOD AVIATION UNITED STATES 31093 HONG KONG EXPRESS CHINA 34316 HYUNDAI COLOMBIA COLOMBIA 31848 HYUNDAY COLOMBIA COLOMBIA 1475 IBERIA SPAIN 25406 IBERWORLD S.A.U. SPAIN 25843 ICE BIRD SWITZERLAND 10117 ILFC UNITED STATES 27097 INAER AV. ANFIBIOS SPAIN 1416 INAER HELI. OFF-SHORE SPAIN 4470 INDUSTRIAS TITAN SPAIN 33212 INTELLECTUAL VENTURE UNITED STATES 31816 INTL PRIVATE JET SWITZERLAND 30947 IRS AIRLINES LTD NIGERIA 29121 ISLAS AIRWAYS SPAIN 31247 JAIR SOUTH AFRICA 31275 JETNOVA SPAIN 28372 JWC HUNTINGTON UNITED STATES 34608 KAMA AVIATION RUSSIAN FEDERATION 22691 KAVMINVODYAVIA RUSSIAN FEDERATION 34463 KAZ AIR JET KAZAKHSTAN 29274 KD AVIA RUSSIAN FEDERATION 32291 KELLY CORP UNITED STATES 25582 KINDOC AIRWAYS SOUTH AFRICA 30722 KING AIR & TRAVELS NIGERIA 34665 KUNPENG AIRLINES CHINA 32518 LAI VENEZUELA 1689 LAN AIRLINES SA CHILE 32926 LAN PERU SA PERU 29139 LANZAROTE AERO CARGO SPAIN 30440 LARK AVTN UNITED STATES 34764 LEGACY ACFT HOLDONGS UNITED STATES 33087 LEMCO HOLDINGS LTD. BERMUDA (UK) 32826 LEWIS AERONAUTICAL UNITED STATES 8562 LIDER TAXI AEREO BRAZIL 34815 LIFT IRELAND LEASING IRELAND 32711 LITORANEA LINHAS AER BRAZIL 32253 LTH JET LEASING BRAZIL 32725 MALI AIR EXPRESS MALI 26115 MEDAIR CHARTER SOUTH AFRICA 26957 MENAJIAN UNITED STATES 32051 MERIDIAN AIRCOMPANY UKRAINE 34331 MIKES AIRPLANE RENT2 UNITED STATES 769 MIL CHILE CHILE 805 MIL COLOMBIA COLOMBIA 1094 MIL ECUADOR ECUADOR 1880 MIL MEXICO MEXICO 1112 MIL PERU PERU 22231 MIL SOUTH AFRICA SOUTH AFRICA 1095 MIL SPAIN SPAIN 2821 MIL VENEZUELA (A F) VENEZUELA 10262 MONARCH GEN AVIATION SWITZERLAND 24452 MORRO VERMELHO TAXI BRAZIL 32502 NASAIR SAUDI ARABIA 604 NAV Y SERVICIO 3 SPAIN 31792 NHT LINHAS AEREAS BRAZIL 31834 NITA JET UNITED STATES 1997 NOMADS UNITED STATES 18907 NORMAN AVIATION UNITED STATES 32556 NYGREN U SWEDEN 32396 OBODEN IBRU UNITED ARAB EMIRATES 24549 ODYSSEY AVTN UNITED STATES 33704 ORIONAIR S.L. SPAIN 32353 PASSARO AZUL TAXI BRAZIL 23017 PERM AVIA ENTERPRISE RUSSIAN FEDERATION 32819 PIRINAIR EXPRESS SL SPAIN 32177 PREMIAIR (WI) INDONESIA 27399 PREMIER TRUST UNITED STATES 32241 PRESIDENTIAL(N981BW) UNITED STATES 32000 PRIVILEGE STYLE SA SPAIN 32852 PRIYAN FOUNDATION UNITED STATES 32480 PRONAIR AIRLINES SL SPAIN 29378 PULLMANTUR AIR S.A. SPAIN 29804 PUNTO-FA SPAIN 32472 QANTAS FOUNDATION AUSTRALIA 27231 QUANTUM AIR SPAIN 33067 RAINBOW AIR VENEZUELA 32333 RAK AIRWAYS UNITED ARAB EMIRATES 12856 RAYTHEON AIRCRAFT UNITED KINGDOM 26960 RED WINGS CJSC RUSSIAN FEDERATION 32100 RING AIR UNITED STATES 34812 RPK CAPITAL MNGT UNITED STATES 33521 RYJET SPAIN 23071 S ARGENTINA ARGENTINA 30519 SAGOLAIR TRASPORTES SPAIN 25502 SAL EXPRESS SAO TOME AND PRINCIPE 29057 SANTA BARBARA (2) VENEZUELA 32602 SANTANA TEXTIL BRAZIL 29825 SAS INSTITUTE UNITED STATES 611 SAS NORGE NORWAY 32195 SATA VENEZUELA VENEZUELA 34735 SCHUBACH AVIATION UNITED STATES 30170 SERAIR TRANSWORLD SPAIN 34785 SIERRA NEVADA CORP. UNITED STATES 33719 SKY AIR WORLD AUSTRALIA 26690 SOKO AVIATION SL SPAIN 11926 SONAIR ANGOLA ANGOLA 33250 SOSOLISO A/L (2) NIGERIA 19182 SOTAN BRAZIL 31632 SOUTH EAST ASIAN PHILIPPINES 4298 SPANAIR S A SPAIN 28727 SPENAERO UNITED STATES 31936 SQUADRON AVTN SVCS BERMUDA (UK) 1485 STOCKWOOD V UNITED STATES 30064 STREAMLINE RUSSIA RUSSIAN FEDERATION 34009 SUNRIDER CORPORATION UNITED STATES 33679 SVS AERO COSTA AZAHA SPAIN 11309 SWIFTAIR ESPANA SPAIN 31288 TAG AVTN ESPANA SPAIN 32401 TAKE AIR LINES FRANCE 12249 TAXI AEREO MARILIA BRAZIL 31963 TAXI FLY GROUP SA SPAIN 34198 TITAN AVAITION UNITED ARAB EMIRATES 21527 TOP FLY S L SPAIN 27626 TRABAJOS AER ESPEJO SPAIN 15453 TRANSAERO AIRLINES RUSSIAN FEDERATION 34609 TRANSCON INVESTMENTS BRAZIL 34330 TRANSPAIS AEREO MEXICO 29974 TURBOR AIR CARGO (2) SENEGAL 34271 UAML AIR CHARTER UNITED STATES 24765 UNICA IND. DE MOVEIS BRAZIL 31969 UNIVERSAL JET SL SPAIN 27669 URGEMER CANARIAS SL SPAIN 23824 VICTOR ECHO S.A. SPAIN 29086 VIM AIRLINES RUSSIAN FEDERATION 27339 VIRGIN BLUE AUSTRALIA 30190 VUELING AIRLINES SPAIN 34390 WTORRE S.A. BRAZIL 24793 ZOREX S.A. SPAIN FRANCE Code Aircraft operator State of the operator 26915 171JC UNITED STATES 24008 223RD FLIGHT UNIT RUSSIAN FEDERATION 34029 3M EXECUTIVE AVTN VIRGIN ISLANDS (UK) 9554 685TA CORP UNITED STATES 29177 900NB UNITED STATES 34675 A OK JETS (2) UNITED STATES 28417 AAK COMPANY BERMUDA (UK) 31724 AAS EUROPE FRANCE 31439 ABC AEROLINEAS SA MEXICO 28588 ABDULLAH SAID B. SWITZERLAND 4306 ACCOR SA FRANCE 33973 ACD AVIATION GERMANY 31934 ACFT MGMT & TRADING UNITED KINGDOM 31617 ACFT SARL 2 LUXEMBOURG 30027 ADAM AVIATION UNITED STATES 31455 ADO HAVACILIK A.S. TURKEY 27910 ADVANCED TRAINING SY UNITED STATES 31600 AELIS AIR SERVICES FRANCE 25187 AERCAP AVIATION NETHERLANDS 31643 AERCAP IRELAND LTD. IRELAND 30943 AERO CAPITAL SAS FRANCE 32371 AERO JET CORPORATE FRANCE 32610 AERO RIO TAXI AEREO BRAZIL 31785 AERO SAINT EXUPERY FRANCE 22257 AERO SERVICES LF FRANCE 28041 AERO SVC CORPORATE FRANCE 8491 AERO SVC EXECUTIVE FRANCE 22072 AERO VISION SARL LF FRANCE 26891 AEROGAVIOTA CUBA 33839 AEROJET MANAGEMENT GERMANY 13070 AEROLINEAS MEXICANAS MEXICO 25901 AEROMAR AIRLINES MEXICO 33014 AERONEXUS CORP. LTD SOUTH AFRICA 5461 AEROSTOCK FRANCE 31023 AFRIJET GABON 30336 AFRIJET AIRLINES(2) NIGERIA 28604 AFRIQIYAH AIRWAYS LIBYA 1769 AIGLE AZUR FRANCE 182 AIR AFFAIRES GABON GABON 28237 AIR AFFAIRES TWINJET FRANCE 186 AIR ALGERIE ALGERIA 29735 AIR ARABIA UNITED ARAB EMIRATES 28684 AIR ASIA MALAYSIA 29420 AIR AUSTRAL 2 FRANCE 30592 AIR BURKINA (2) BURKINA FASO 29815 AIR CAIRO EGYPT 30304 AIR CARAIBES (2) FRANCE 33288 AIR CORPORATE FRANCE FRANCE 30879 AIR DECCAN INDIA 32290 AIR DIVISION KAZAKH KAZAKHSTAN 227 AIR FRANCE FRANCE 231 AIR GEFCO FRANCE 32175 AIR HORIZON (TOGO) TOGO 30281 AIR IVOIRE (2) COTE D'IVOIRE 31977 AIR KING JET SWITZERLAND 32016 AIR LEASING CAMEROON 252 AIR MADAGASCAR MADAGASCAR 30708 AIR MANA FRANCE 261 AIR MAURITIUS MAURITIUS 24636 AIR MEDITERRANEE FRANCE 12060 AIR ND FRANCE 31121 AIR NUNAVUT LTD CANADA 24430 AIR PRINT LUXEMBOURG 26716 AIR RUTTER INTL UNITED STATES 2564 AIR SENEGAL INTL SENEGAL 5636 AIR SEYCHELLES SEYCHELLES 26152 AIR SRPSKA BOSNIA-HERZEGOVINA 34196 AIR SWIFT LTD. BERMUDA (UK) 25943 AIR TAHITI NUI FRANCE 31078 AIR TURQUOISE SAS FRANCE 12593 AIR VENDEE INVEST FRANCE 34296 AIR WING LTD UNITED ARAB EMIRATES 2496 AIRBUS FRANCE FRANCE 308 AIRBUS SAS FRANCE 24094 AIRBUS TRANSPORT FRANCE 30562 AIRCRAFT SALE&LEASE LUXEMBOURG 32884 AIRCRAFT SUPPORT LEBANON 31015 AIREDALE ENTERPRISE UNITED ARAB EMIRATES 31841 AIRFAST INDONESIA INDONESIA 18045 AIRFLEET CREDIT UNITED STATES 18982 AIRFLITE UNITED STATES 24582 AIRLEC AIR ESPACE FRANCE 26897 AIRLINAIR FRANCE 34201 AJWAA ALALAM SVCS SAUDI ARABIA 23745 AK HAVACILIK TURKEY 8231 AL ANWAE TRADING SAUDI ARABIA 28640 AL MISEHAL GROUP SAUDI ARABIA 24197 AL NASSR LTD SWITZERLAND 21699 ALCATEL USA UNITED STATES 17947 ALENIA AEROSPAZIO ITALY 33660 ALFA AIR (GM) MOROCCO 30177 AL-GHAZZAWI (N35GZ) SAUDI ARABIA 27005 AL-GHAZZAWI (N727GG) SAUDI ARABIA 5117 ALL NIPPON AIRWAYS JAPAN 32632 ALLJETS CAPITAL AVV RUSSIAN FEDERATION 32601 ALPHA CHARLIE UNITED STATES 26287 ALTONA SWITZERLAND 2987 ALTRIA CLIENT SVCS UNITED STATES 34234 AMERICAN ELECTRIC UNITED STATES 8928 AMERICAN HOME PROD UNITED STATES 25806 AMERIDAIR FRANCE 32857 ANCFCC MOROCCO 32747 ANGODIS ANGOLA 34393 ANISTANTE HOLDING SWITZERLAND 984 APACHE AVIATION FRANCE 6188 APEX OIL UNITED STATES 34185 AQUARIUS AVIATION CAYMAN ISLANDS (UK) 398 ARAMCO UNITED STATES 406 ARKIA ISRAEL AL ISRAEL 22917 ARLINGTON ACFT (AZ) UNITED STATES 20337 ARTEMIS SA FRANCE 29210 ASECNA (SENEGAL) SENEGAL 8624 ASHMAWI AVIATION SAUDI ARABIA 22135 ATLANTA JET UNITED STATES 33070 ATLANTIC AV FLT SVCS UNITED STATES 30506 ATLAS BLUE MOROCCO 17951 AVDEF FRANCE 34589 AVEL BRAO FRANCE 32958 AVENIR WORLDWIDE UNITED ARAB EMIRATES 33558 AVIA TREASURY GMBH AUSTRIA 29467 AVIALAIR FRANCE 29399 AVIATION CAPITAL GRP UNITED STATES 26160 AVIATION CMP CANADA 34340 AVIATION INC UNITED STATES 33992 AVIATION PARTNERS 2 UNITED STATES 33748 AVIATION STARLINK(2) CANADA 25574 AVIENT AVIATION ZIMBABWE 33199 AVIENT LTD UNITED KINGDOM 34211 AVIJET UK LTD UNITED KINGDOM 22424 AVIO SERVICE BEOGRAD SERBIA 23721 AVIREX GABON 33168 AVTEX AIR SERVICES AUSTRALIA 31420 AWSAJ AVIATION SVCS LIBYA 27710 AXIS AIRWAYS FRANCE 34289 B2 FLIGHT LLC UNITED STATES 33476 BAJAJ AUTO LTD INDIA 31430 BALTIC JET AIRCOMP. LATVIA 22230 BANCO SAFRA SA BRAZIL 12083 BANGKOK AIRWAYS THAILAND 9347 BARRON INTL HOLDING LUXEMBOURG 23830 BB AVIATION INC. SWITZERLAND 28129 BCA-BUSINESS FRANCE 7723 BELL TEXTRON UNITED STATES 28608 BERGAIR SWITZERLAND 27140 BERKUT AIR KAZAKHSTAN 32888 BEST AVIATION LTD BANGLADESH 32788 BISMILLAH AIRLINES BANGLADESH 26292 BIZAIR LTD UNITED KINGDOM 29774 BLS AVIATION USA UNITED STATES 25627 BLUE HERON AVIATION SWITZERLAND 28677 BLUE LINE FRANCE 20254 BONAIR TURKEY TURKEY 25126 BONDCO UNITED STATES 33691 BONEL MARKETING S.A. SWITZERLAND 30067 BONGRAIN BENELUX BELGIUM 25099 BOOGIE PERFORMANCE FRANCE 30550 BOSNIA AIRLINES BOSNIA-HERZEGOVINA 4790 BOUYGUES FRANCE 34276 BRASS BOX LTD CYPRUS 34825 BRASSBOX UKRAINE 21446 BREITLING SWITZERLAND 637 BRITAIR FRANCE 8153 BRUME FRANCE 32896 BUMI RESOURCES UNITED ARAB EMIRATES 32260 BUREAU POLICE AERO. FRANCE 31315 BURMESTER OVERSEAS VIRGIN ISLANDS (UK) 34152 BUSI JET INTL. SWITZERLAND 32630 BUSINESS AVIATION 2 CONGO 32497 BUSINESS AVIATION LG BELGIUM 32578 CALVIN KLEIN STUDIO UNITED STATES 709 CAMEROON AIRLINES CAMEROON 31994 CANADIAN NAT RAILWAY CANADA 28583 CAPELINK ESTABLISH. SWITZERLAND 9122 CARTIER EUROPE NETHERLANDS 34144 CASAM SARL FRANCE 33321 CEIBA EQUATORIAL GUINEA 34236 CENTERAVIA LLC UKRAINE 29635 CENTRAL MANAGMT SVCS UNITED STATES 26842 CFPR FRANCE 31139 CFS AIR UNITED STATES 20711 CGTM FRANCE 28926 CHC HELICOPTERS SOUTH AFRICA 29049 CHC HELICOPTERS INTL CANADA 29834 CHINA CARGO AIRLINES CHINA 12141 CHINA EASTERN CHINA 31087 CHURCHILL AVIATION UNITED STATES 31221 CHURCHILL FINANCE FRANCE 31695 CIE AERIENNE DU MALI MALI 32685 CLOUD NINE AVTN UNITED STATES 799 COCA COLA UNITED STATES 4796 COMILOG GABON 28584 COMPANY TAWIQ SWITZERLAND 28585 COMPAR FOUNDATION SWITZERLAND 6535 CONSOLIDATED CONTRTS UNITED KINGDOM 8338 COPLEY NEWSPAPERS UNITED STATES 31680 CORP JET MGMT VIRGIN ISLANDS (UK) 26244 CORPORATE AIR UNITED STATES 6369 CORSAIR FRANCE FRANCE 10054 CORSE MEDITERRANEE FRANCE 12219 COX ENTERPRISES UNITED STATES 31073 CP MANAGEMENT UNITED STATES 3513 CROWN EQUIPMENT UNITED STATES 862 CUBANA CUBA 31577 D & D AVIATION UNITED KINGDOM 27974 DAALLO AIRLINES 2 DJIBOUTI 33242 DALCAM LLC UNITED STATES 31467 DALIA AIRLINES LUXEMBOURG 3932 DALLAH AL BARAKA SAUDI ARABIA 32855 DANA EXECUTIVE JETS SYRIA 2518 DARTA FRANCE 34168 DARTE HOLDINGS RUSSIAN FEDERATION 28094 DASNAIR SWITZERLAND 18972 DASSAULT AVIATION FRANCE 1139 DASSAULT FALCON JET UNITED STATES 1058 DASSAULT FALCON SERV FRANCE 28629 DASSAULT ST. CLOUD FRANCE 28800 DATELINE OVERSEAS CYPRUS 31582 DE ROUBIN JEAN FRANCE 32809 DEAN PHILLIPS INC UNITED STATES 11638 DECAUX FRANCE 27665 DIAMAIR SWITZERLAND 32494 DIEXIM EXPRESSO AV. ANGOLA 22389 DOUANES FRANCAISES FRANCE 7028 DOW CHEMICAL UNITED STATES 24571 DSWA UNITED STATES 30876 DUBROVNIK AIRLINES CROATIA 31133 DUNMORE HOMES UNITED STATES 9703 EARTH STAR UNITED STATES 31743 EAST STAR AIRLINES CHINA 34303 EASTINDO INDONESIA 33728 EASY FLY VIP CHARTER LEBANON 33902 EASYFLY SA COLOMBIA 2850 EASYJET SWITZERLAND SWITZERLAND 32591 EBONY SHINE UNITED ARAB EMIRATES 29279 ECUATORIAL CARGO EQUATORIAL GUINEA 31985 EGYPT JET AVIATION EGYPT 25120 ELBRUS-AVIA AIR ENT. RUSSIAN FEDERATION 23028 ELI'S BREAD UNITED STATES 32853 ELITE AIR INC UNITED STATES 32311 ELYSAIR SAS FRANCE 1013 EMERSON ELECTRIC UNITED STATES 32775 EQUAFLIGHT SERVICE CONGO 32084 EQUATORIAL GUINEA EQUATORIAL GUINEA 30005 EURL JC DARMON FRANCE 27518 EUROPE AIRPOST FRANCE 34741 EUROPEAN FLIGHT SWEDEN 32827 EXEC JET SOLUTIONS UNITED STATES 29471 EXECUJET EUROPE SWITZERLAND 26208 EXECUJET MIDDLE EAST UNITED ARAB EMIRATES 31558 EXECUTIVE ACFT SRVCS LEBANON 28587 EXECUTIVE JET A/C SWITZERLAND 29282 EXECUTIVE JET SRVCS DENMARK 26060 EXECUTIVE WINGS HE EGYPT 31131 EXPRESS CAMEL SAUDI ARABIA 34313 FA 116 OU FA 137 INC SWITZERLAND 15665 FAL HOLDINGS ARABIA SAUDI ARABIA 25553 FALCON AIR EXPRESS UNITED STATES 31310 FARNER AIRWINGS SWITZERLAND 15911 FC AVIATION FRANCE 1147 FEDERAL EXPRESS UNITED STATES 34667 FELIX AIRWAYS YEMEN 28540 FIA (PARIS) FRANCE 34669 FIREFLY MALAYSIA 32846 FIRST COMMERCIAL UNITED STATES 21075 FISHER SCIENTIFIC UNITED STATES 31665 FLEET INT AVTN & FIN UNITED KINGDOM 21504 FLICAPE PTY LTD SOUTH AFRICA 8542 FLIGHT LEVELS UNITED STATES 31058 FLIGHT TEST CONSULT. SWITZERLAND 27942 FLIGHTEXEC CANADA 31640 FLIGHTINVEST LUXEMBOURG 33626 FLY 18 SWITZERLAND 30372 FLY AIR SA FRANCE 28407 FLY AWAY BRASIL BRAZIL 28511 FLY EXEC LEBANON 29832 FLY INTL AIRWAYS TUNISIA 26321 FLY ONE EIGHTY EIGHT SWITZERLAND 30136 FLYBABOO SWITZERLAND 30343 FLYING BIRD FRANCE 29223 FLYING FINN OY FINLAND 31775 FLYING M UNITED STATES 33632 FLYMEX MEXICO 31116 FOCUS AIR USA UNITED STATES 32322 FORTUNE AIR SOUTH AFRICA 29147 FOX AVIATION CANADA CANADA 27867 FUTURE ELECTRONICS CANADA 32621 GABON AIRLINES GABON 31746 GALAXY AIRLINES JAPAN 27204 GANDEL INVESTMENTS AUSTRALIA 32749 GEASA EQUATORIAL GUINEA 17928 GENEL HAVACILIK TURKEY 23693 GEORGIAN AIRWAYS GEORGIA 9002 GIE ATR FRANCE 22850 GIORI ROBERTO MONACO 30539 GLOBAL FLIGHT SRVS UNITED STATES 32997 GLOBAL JET INTL AUSTRALIA 31682 GLOBAL JET LUX LUXEMBOURG 22659 GOVERNMENT MONTENEGR MONTENEGRO 31731 HALCYONAIR CAPE VERDE ISLANDS 5362 HALLIBURTON UNITED STATES 33959 HASSANCO S.A. SWITZERLAND 33342 HEAVYLIFT CONGO CONGO 25570 HESNES AIR NORWAY 19953 HILTON HOTELS UNITED STATES 26436 HOLIDAY RETIREMENT UNITED STATES 31795 IBL AVIATION MAURITIUS 21442 IGN INST GEO NAT LF FRANCE 29661 IKAROS AVIATION AVV UKRAINE 31965 INDIGO (VI) INDIA 34829 INDONESIA AIRASIA INDONESIA 33071 INDUSTR. AERONAUTICA COLOMBIA 33559 INDYCAR AVIATION UNITED STATES 34222 INLOGS INTERNATIONAL UNDEFINED 33654 INTER AMERICAN ANGOLA 23792 INTERCON USA UNITED STATES 31081 INTERFACE OPS LLC UNITED STATES 32801 INTERJET ABC MEXICO 9266 INTERLAKEN CAPITAL UNITED STATES 32524 INVESTAVIA KAZAKHSTAN 30463 IRAQI AIRWAYS (2) IRAQ 33890 ISLENA AIRLINES (2) HONDURAS 21879 ISRAIR LTD ISRAEL 30038 IXAIR FRANCE 31280 IXAIR DPT JET FRANCE 28006 JAPAT SWITZERLAND 29118 JAR VENTURE FRANCE 31296 JAZEERA AIRWAYS KUWAIT 32986 JBS CONSULTING LLC UNITED STATES 31772 JCAS SWITZERLAND 26998 JDP FRANCE FRANCE 26479 JET 2000 RUSSIAN FEDERATION 1569 JET AVIAT BUSINESS SWITZERLAND 30713 JET AVIATION BASEL SWITZERLAND 30385 JET AVIATION FZCO UNITED ARAB EMIRATES 26911 JET BLUE AIRWAYS UNITED STATES 32217 JET CRUISING LUXEMBOURG 34614 JET DIRECT AVIATION UNITED STATES 33651 JET LITE INDIA LTD INDIA 33015 JET MANAGEMENT SA SWITZERLAND 33769 JET ONE JSC KAZAKHSTAN 32848 JET PREMIER ONE SWITZERLAND 31581 JET4YOU MOROCCO 31137 JETS RENT AVTN FRANCE 30243 JETSTAR AIRWAYS AUSTRALIA 29268 JEX SARL LUXEMBOURG 30476 JPM AVIATION FRANCE 29395 JR EXECUTIVE LEBANON 6510 KALAIR USA CORP UNITED STATES 32776 KALAMAZOO GROUP II UNITED STATES 28504 KARTHAGO AIRLINES TUNISIA 34348 KARTHAGO PRIVATE JET TUNISIA 34651 KATAMEYAHEIGHTS EGYPT 30709 KAZAVIA KAZAKHSTAN 32381 KB HOME UNITED STATES 29190 KBBD UNITED STATES 12778 KELOWNA FLIGHTCRAFT CANADA 11467 KFC MANAGEMENT UNITED STATES 7129 KINGDOM HOLDING CO SAUDI ARABIA 12497 KIRCHMAN UNITED STATES 27587 KOMAR AVTN UNITED STATES 34843 KOSTAR AIRLINES REPUBLIC OF KOREA 9858 KROLL G SWITZERLAND 1971 LABORATOIRE ASL FRANCE 30455 LAS VEGAS JET UNITED STATES 33111 LAYAN INTL. SWITZERLAND 30595 LEACH CAPITAL UNITED STATES 13358 LIBYAN AIR CARGO LIBYA 4489 LIMITED STORES UNITED STATES 31880 LJ ASSOCIATES UNITED STATES 25272 LOTUS AIR EGYPT 33450 LOV'AIR AVIATION FRANCE 24211 LOWA LTD SWITZERLAND 28079 LOYD'S BUSINESS JETS POLAND 31034 LUKOIL-AVIA SWISS SWITZERLAND 29070 LUXFLIGHT EXECUTIVE LUXEMBOURG 19696 LYRECO FRANCE 33834 M. SQUARE AVIATION SWITZERLAND 34423 MACAU JET INTL MACAU (CHINA) 29993 MAG AVIATION UNITED STATES 26383 MAGIC CONDOR LTD BERMUDA (UK) 32078 MALIBU CONSULTING UNITED STATES 34019 MANO RIVER UNITED STATES 22226 MARMON GROUP UNITED STATES 1831 MARTIN BAKER UNITED KINGDOM 32707 MASC AIR LTD SWITZERLAND 27014 MASTERJET SWITZ. SWITZERLAND 34840 MASWINGS SDN. BHD. MALAYSIA 30530 MATADORO MGMT INVEST UNITED STATES 33238 MAURITANIA AIRWAYS MAURITANIA 30315 MCKINLEY ACFT HLDNG UNITED STATES 31545 MDA SAS FRANCE 31140 ME LEASING UNITED STATES 1855 MEA AIR LIBAN LEBANON 33330 MEDI BUSINESS JET MOROCCO 9689 MELVIN SIMON UNITED STATES 30360 MENAJET UNITED ARAB EMIRATES 34274 MEREGRASS AIR CHTR UNITED STATES 32814 MERIDIAN AIR CHTR UNITED STATES 21443 METEO-FRANCE FRANCE 24019 MID EAST JET SAUDI ARABIA 29971 MIDDLE EAST JET SVCS LEBANON 1098 MIL FRANCE FRANCE 9055 MIL GABON (2) GABON 31066 MIL NIGERIA (2) NIGERIA 1119 MIL TUNISIA TUNISIA 30933 MILLION AIR INDIA 19183 MILLION AIR DALLAS UNITED STATES 34711 MIRAGE AVIATION UNITED STATES 31556 MISTRAL AEREO CANADA 31331 MITRE AVIATION LTD UNITED KINGDOM 31979 MJETS LTD THAILAND 7764 MOET HENNESSY FRANCE 28010 MONDIOL UNITED STATES 32755 MONTROSE GLOBAL UNITED KINGDOM 17841 MORNINGSTAR CANADA 7058 MORRIS COMMUNICATION UNITED STATES 21246 MOUAWAD NATIONAL CO SAUDI ARABIA 31770 N304RJ UNITED STATES 32270 N349BA UNITED STATES 32370 N72RK UNITED STATES 31025 NATASHA ESTABLISMENT UNITED ARAB EMIRATES 26668 NATIONAL AIR SERVICE SAUDI ARABIA 28966 NATIONAL AVIATION 2 EGYPT 34727 NATIONAL CITY COMM UNITED STATES 31097 NEBULA LTD. UNITED ARAB EMIRATES 32424 NEW AXIS AIRWAYS FRANCE 32626 NEWCASTLE AIRCRAFT UNITED STATES 31199 NISSAN C/O ACI PACIF UNITED STATES 32959 NOFA UNITED ARAB EMIRATES 32963 NORDEX AIR RUSSIAN FEDERATION 13392 NORTH AMERICAN AIRCH UNITED STATES 10326 NOUVELAIR TUNISIE TUNISIA 30574 NOVARTIS GROUP UNITED STATES 22190 NWT AIRCRAFT UNITED STATES 32861 NY JETS TRANSPORTER BERMUDA (UK) 31264 O AIR FRANCE 30908 OCANA ASSETS LTD UNITED STATES 28984 OLDBURY HOLDINGS UNITED ARAB EMIRATES 32366 OLDBURY HOLDINGS II SWITZERLAND 28859 OMNI FLYS MEXICO 34603 OMYA INTERNATIONAL SWITZERLAND 30957 ONE THIRTY NINE LUXEMBOURG 28465 ONEX UNITED STATES 31341 ORIENT GLOBAL AVTN SINGAPORE 31976 OTTER INSPIRATIONS UNITED STATES 28050 OUTFITTER AVIATION UNITED STATES 31395 OUTPOST INTL UNITED STATES 30791 OVERLAND AIRWAYS LTD NIGERIA 4139 OYONNAIR FRANCE 25856 PACE CARGO ENTERRP UNITED STATES 23365 PALMALI HAVA TASI TURKEY 32473 PAN EUROPEENNE FRANCE 26289 PARAFFIN AIR UNITED STATES 29999 PARC AVIATION SWITZERLAND 30941 PARK HAVACILIK TURKEY 12312 PARTNERSHIP 35 55 UNITED STATES 24833 PASPALEY PEARLING AUSTRALIA 34403 PHEEBE LIMITED UNITED KINGDOM 33969 PHENOMAIR FRANCE 29691 PINNACLE AIR GROUP UNITED STATES 32252 PLANET AVIATION UU RUSSIAN FEDERATION 2176 PPG INDUSTRIES UNITED STATES 23885 PRATT HOLDINGS AUSTRALIA 32060 PREMIER AIR UNITED STATES 31595 PREMIER AVIA, JSC RUSSIAN FEDERATION 32374 PRINCELY JETS LTD. PAKISTAN 34553 PRIVATE JET HOLD. TURKEY 28189 PROAIR CHARTER GERMANY 28212 PROVINCIAL AIRLINES CANADA 22432 QATAR AMIRI FLIGHT QATAR 31967 RADIOACTIVE UNITED STATES 1427 RAININ AIR UNITED STATES 27999 RAPTOR AIR ACFT MGMT UNITED STATES 34087 REAL EXECUTIVE GMBH SWITZERLAND 31655 REATEX INVEST VIRGIN ISLANDS (UK) 28265 REGIONAL CAE FRANCE 2232 REGOURD AVIATION FRANCE 30954 RELIEF & LOGISTICS BELGIUM 23719 RIDA AVIATION LTD BERMUDA (UK) 34680 RJH ADVISORY UNITED STATES 32627 RNV ENTERPRISES UNITED STATES 31978 ROMEO MIKE AVTN UNITED STATES 30374 RONSO SA DE CV MEXICO 31808 ROTOR TRADE 2 UNITED STATES 31026 ROUST TRADING UNITED ARAB EMIRATES 258 ROYAL AIR MAROC MOROCCO 22439 S ALGERIE ALGERIA 13351 S BURKINA FASO BURKINA FASO 22575 S DJIBOUTI DJIBOUTI 22426 S GABON GABON 32125 S GAMBIA (2) GAMBIA 22689 S IVORY COAST COTE D'IVOIRE 22438 S MONACO MONACO 22767 S NAMIBIA NAMIBIA 22524 S NIGERIA NIGERIA 2400 S SCHWEIZ SWITZERLAND 22576 S SENEGAL SENEGAL 22977 S TCHAD CHAD 22960 S TOGO TOGO 33152 SAAD AIR LTD BAHRAIN 22756 SABRINA FISHERIES UNITED STATES 25392 S-AIR JSC RUSSIAN FEDERATION 25946 SALEM AVIATION SAUDI ARABIA 5432 SAUDI OGER SAUDI ARABIA 20462 SBD BRETONNE DEVELOP FRANCE 31959 SBM GROUP UNITED STATES 32560 SCD AVIATION GABON 28744 SCHREINER CAMEROUN CAMEROON 12316 SCI MANAGEMENT CORP UNITED STATES 31358 SCM ARUBA A.V.V. ARUBA, NETHERLANDS ANTILLES 32411 SCOTTS MIRACLE-GRO UNITED STATES 22328 SECURITE CIVILE LF FRANCE 22291 SEFA FRANCE FRANCE 1249 SELIA FRANCE 31182 SENTINEL AIR UNITED STATES 27881 SERLUX LUXEMBOURG 33112 SEVENTH SENSE STAR SWITZERLAND 32704 SHAHER TRADING CO. UNITED KINGDOM 24337 SHAR INK RUSSIAN FEDERATION 30513 SICHUAN AIRLINES (3) CHINA 5468 SIGAIR LTD BERMUDA (UK) 34418 SIGMAR AVIATION IRELAND 32728 SILVER VENTURES INC UNITED STATES 32892 SIRTE OIL COMPANY LIBYA 24200 SIT-SET AG SWITZERLAND 27746 SK TRAVEL UNITED STATES 32799 SKY KING INC UNITED STATES 27489 SKY RIVER MANAGEMENT UNITED STATES 6508 SKYBIRD AVIATION UNITED STATES 30105 SKYTRADERS PTY AUSTRALIA 34050 SKYWAY LTD RUSSIAN FEDERATION 32149 SMART AVIATION FRANCE 32805 SMART AVIATION HE EGYPT 29738 SNC BOETOS FRANCE 30770 SNC CAVOK FRANCE 33859 SOBEYS GROUP CANADA 3517 SOFAXIS FRANCE 22730 SOGERMA FRANCE 26645 SONNIG SWITZERLAND 2736 SONY EUROPE GERMANY 26378 SOUTHERN AIRLINES NIGERIA 21791 SOUTHERN CROSS INTL NETHERLANDS 5752 SOUTHERN CROSS USA UNITED STATES 17921 SPECIALISED TRANSP. UNITED KINGDOM 3994 SPEEDWINGS SWITZERLAND 27840 SPHINX WINGS SWITZERLAND 34595 SPRING MOUNTAIN (2) UNITED STATES 32789 SPRINGWAY LTD RUSSIAN FEDERATION 32899 SRIWIJAYA WORLD FUEL SINGAPORE 26231 STAFF AIR SERVICE FRANCE 31596 STAR FLYER INC JAPAN 2574 STARJET AVIATION SWITZERLAND 24204 STARLING AVIATION UNITED ARAB EMIRATES 32368 STARLINK AVIATION CANADA 31400 STARR EQUIPMENT UNITED STATES 28169 STATE AIR BERKUT KAZAKHSTAN 28156 STEELCASE UNITED STATES 32436 STENSRUD VENTURES UNITED STATES 33040 STORMJETS SA SWITZERLAND 4488 STRASBOURG AVIATION FRANCE 32592 SULTAN AVIATION UNITED ARAB EMIRATES 31657 SUN AIR (EGYPT) EGYPT 23210 SUNRISE (ALSHOROOK) EGYPT 25613 SUPER AIR TURKEY 30157 SUPER CONSTELLATION SWITZERLAND 33125 SW BUSINESS AV. AZERBAIJAN 8591 SWISS EAGLE SWITZERLAND 30257 SYMPHONY MASTER SWITZERLAND 33362 SYMPHONY MASTER UAE UNITED ARAB EMIRATES 5967 SYNTHES UNITED STATES 26148 TAG AVIATION (MNGT) SWITZERLAND 31437 TAG AVIATION GWCIN UNITED KINGDOM 159 TAG AVIATION SUISSE SWITZERLAND 29075 TAJ AIR INDIA 26797 TAK AVIATION UK LTD UNITED KINGDOM 4386 TAM LINHAS AEREAS BRAZIL 31687 TAPAJ UNITED STATES 26582 TASSILI AIRLINES SA ALGERIA 31962 TAT LEASING FRANCE 31366 TAV HAVACILIK TURKEY 33270 THAI AIRASIA LTD THAILAND 28634 THALES FRANCE 32042 THE FUTURA CORP CANADA 20145 THS SA FRANCE 30353 TIGER AIRWAYS SINGAPORE 33268 TIGER AIRWAYS (AUS) AUSTRALIA 31882 TIKO AIR (2) MADAGASCAR 29433 TISMA UNITED STATES 24764 TOTAL LINHAS AEREAS BRAZIL 31535 TOUMAI AIR TCHAD SA CHAD 31676 TOWER HOUSE CONSULT. GAMBIA 29860 TPS UNITED STATES 8921 TRANCHANT GAMING FRANCE 34062 TRANSAIR CARGO SVC CONGO 32673 TRANSAVIA FRANCE SAS FRANCE 28463 TREY AVIATION UNITED STATES 30112 TRIGANA AIR SERVICE INDONESIA 21666 TUDOR SALIBA UNITED STATES 2752 TUNIS AIR TUNISIA 31018 TURNBERRY MANAGEMENT UNITED STATES 28928 TWO THOUSAND LUXEMBOURG 28467 TY AIR UNITED STATES 28221 UAS UNITED AVIATION UNITED ARAB EMIRATES 24099 UKRAINE AVTN STATE UKRAINE 34820 UNIFOX HOLDINGS LTD BELIZE 4382 UNIJET FRANCE 32094 UNION PACIFIC CORP UNITED STATES 28092 UNITED HEALTHGROUP UNITED STATES 22833 UNITED STATES AVTN UNITED STATES 3329 UNITED TECHNOLOGIES UNITED STATES 24318 VALAVIA FRANCE 28829 VALIANT AVIATION BERMUDA (UK) 33962 VALLJET FRANCE 10637 VALMONT UNITED STATES 30253 VENTURA AVIATION MONACO 31011 VENTURI ENTRISE UNITED ARAB EMIRATES 1976 VENUS SHIPPING COMP BERMUDA (UK) 19445 VIETNAM AIRLINES VIETNAM 33703 VIKING AVIATION LTD. UNITED KINGDOM 31635 VIRGIN AMERICA UNITED STATES 23952 VOLARE UKRAINE UKRAINE 33500 VOLO AVIATION UNITED STATES 33249 VOYAGE INTERNATIONAL UNITED ARAB EMIRATES 27628 VULCAN AVIATION UNITED KINGDOM 23592 VULCAN FLIGHT OPS UNITED STATES 30891 WAF LTD CAYMAN ISLANDS (UK) 6924 WEDGE AVIATION UNITED STATES 29491 WELLS AVIATION UNITED STATES 33640 WESTJET SWITZERLAND 34317 WESTJET FALCON 50061 VIRGIN ISLANDS (UK) 31779 WHISKEY ROMEO OWNER UNITED STATES 31064 WHITE LOTUS UNITED STATES 32294 WILKES AND MCHUGH UNITED STATES 34191 WILLIAMS INTL CO LLC UNITED STATES 31765 WINDS AWAY UNITED STATES 32929 WINGS OVER AFRICA NAMIBIA 32063 WIP TRADING SWITZERLAND 31307 WORLDWIDE JET CHARTR UNITED STATES 31938 WREN ACQUISITIONS UNITED STATES 23330 XL AIRWAYS FRANCE FRANCE 2941 YEMENIA YEMEN 31488 YYA AVIATION SWITZERLAND 32665 ZYMAN AVIATION LLC UNITED STATES a784 Operator using ICAO_CODE:3S9 Unknown a788 Operator using ICAO_CODE:902 Unknown a789 Operator using ICAO_CODE:AAE Unknown a790 Operator using ICAO_CODE:AF3 Unknown a791 Operator using ICAO_CODE:AJT Unknown a793 Operator using ICAO_CODE:AME Unknown a794 Operator using ICAO_CODE:AMF Unknown a795 Operator using ICAO_CODE:AMJ Unknown a799 Operator using ICAO_CODE:BCN Unknown a800 Operator using ICAO_CODE:BHS Unknown a802 Operator using ICAO_CODE:BKS Unknown a806 Operator using ICAO_CODE:BRS Unknown a808 Operator using ICAO_CODE:BSQ Unknown a809 Operator using ICAO_CODE:BUL Unknown a811 Operator using ICAO_CODE:CEY Unknown a812 Operator using ICAO_CODE:CFC Unknown a814 Operator using ICAO_CODE:CFX Unknown a816 Operator using ICAO_CODE:CGC Unknown a818 Operator using ICAO_CODE:CGQ Unknown a819 Operator using ICAO_CODE:CGT Unknown a821 Operator using ICAO_CODE:CPT Unknown a823 Operator using ICAO_CODE:CSQ Unknown a825 Operator using ICAO_CODE:CTL Unknown a826 Operator using ICAO_CODE:CTM Unknown a829 Operator using ICAO_CODE:CUT Unknown a830 Operator using ICAO_CODE:CXP Unknown a833 Operator using ICAO_CODE:DEL Unknown a834 Operator using ICAO_CODE:DOS Unknown a835 Operator using ICAO_CODE:DRA Unknown a836 Operator using ICAO_CODE:EGF Unknown a837 Operator using ICAO_CODE:EUF Unknown a838 Operator using ICAO_CODE:EVO Unknown a839 Operator using ICAO_CODE:FAC Unknown a840 Operator using ICAO_CODE:FAD Unknown a841 Operator using ICAO_CODE:FAE Unknown a842 Operator using ICAO_CODE:FAF Unknown a843 Operator using ICAO_CODE:FAV Unknown a845 Operator using ICAO_CODE:FGH Unknown a846 Operator using ICAO_CODE:FGI Unknown a850 Operator using ICAO_CODE:FIW Unknown a851 Operator using ICAO_CODE:FMI Unknown a852 Operator using ICAO_CODE:FNY Unknown a854 Operator using ICAO_CODE:FOF Unknown a855 Operator using ICAO_CODE:FOG Unknown a856 Operator using ICAO_CODE:FOH Unknown a857 Operator using ICAO_CODE:FOI Unknown a858 Operator using ICAO_CODE:FOT Unknown a860 Operator using ICAO_CODE:FW0 Unknown a861 Operator using ICAO_CODE:FW2 Unknown a862 Operator using ICAO_CODE:FW4 Unknown a864 Operator using ICAO_CODE:FWO Unknown a865 Operator using ICAO_CODE:FWR Unknown a866 Operator using ICAO_CODE:FWU Unknown a867 Operator using ICAO_CODE:FWX Unknown a868 Operator using ICAO_CODE:FWY Unknown a870 Operator using ICAO_CODE:GAF Unknown a871 Operator using ICAO_CODE:GFI Unknown a873 Operator using ICAO_CODE:GU6 Unknown a874 Operator using ICAO_CODE:GUF Unknown a875 Operator using ICAO_CODE:GUI Unknown a876 Operator using ICAO_CODE:GUT Unknown a877 Operator using ICAO_CODE:GUY Unknown a878 Operator using ICAO_CODE:GWX Unknown a879 Operator using ICAO_CODE:HBJ Unknown a880 Operator using ICAO_CODE:HDF Unknown a881 Operator using ICAO_CODE:HHD Unknown a883 Operator using ICAO_CODE:HI6 Unknown a884 Operator using ICAO_CODE:HI7 Unknown a885 Operator using ICAO_CODE:HI8 Unknown a888 Operator using ICAO_CODE:HPJ Unknown a889 Operator using ICAO_CODE:HUG Unknown a893 Operator using ICAO_CODE:INC Unknown a895 Operator using ICAO_CODE:J6A Unknown a896 Operator using ICAO_CODE:J6U Unknown a898 Operator using ICAO_CODE:J8K Unknown a899 Operator using ICAO_CODE:J8S Unknown a900 Operator using ICAO_CODE:J8V Unknown a901 Operator using ICAO_CODE:KSB Unknown a902 Operator using ICAO_CODE:KTM Unknown a903 Operator using ICAO_CODE:LAC Unknown a904 Operator using ICAO_CODE:LAU Unknown a905 Operator using ICAO_CODE:LAV Unknown a906 Operator using ICAO_CODE:LDU Unknown a908 Operator using ICAO_CODE:LI3 Unknown a909 Operator using ICAO_CODE:LI4 Unknown a910 Operator using ICAO_CODE:LI5 Unknown a911 Operator using ICAO_CODE:LIA Unknown a912 Operator using ICAO_CODE:LN3 Unknown a914 Operator using ICAO_CODE:LN9 Unknown a919 Operator using ICAO_CODE:MAR Unknown a920 Operator using ICAO_CODE:MAW Unknown a921 Operator using ICAO_CODE:MEI Unknown a922 Operator using ICAO_CODE:MPC Unknown a924 Operator using ICAO_CODE:MTN Unknown a926 Operator using ICAO_CODE:N11 Unknown a927 Operator using ICAO_CODE:N12 Unknown a931 Operator using ICAO_CODE:N17 Unknown a933 Operator using ICAO_CODE:N20 Unknown a934 Operator using ICAO_CODE:N21 Unknown a935 Operator using ICAO_CODE:N22 Unknown a937 Operator using ICAO_CODE:N24 Unknown a938 Operator using ICAO_CODE:N26 Unknown a939 Operator using ICAO_CODE:N27 Unknown a940 Operator using ICAO_CODE:N28 Unknown a941 Operator using ICAO_CODE:N30 Unknown a943 Operator using ICAO_CODE:N32 Unknown a944 Operator using ICAO_CODE:N33 Unknown a945 Operator using ICAO_CODE:N34 Unknown a946 Operator using ICAO_CODE:N35 Unknown a948 Operator using ICAO_CODE:N37 Unknown a949 Operator using ICAO_CODE:N39 Unknown a950 Operator using ICAO_CODE:N40 Unknown a951 Operator using ICAO_CODE:N41 Unknown a952 Operator using ICAO_CODE:N42 Unknown a953 Operator using ICAO_CODE:N43 Unknown a954 Operator using ICAO_CODE:N47 Unknown a955 Operator using ICAO_CODE:N48 Unknown a956 Operator using ICAO_CODE:N49 Unknown a959 Operator using ICAO_CODE:N51 Unknown a960 Operator using ICAO_CODE:N52 Unknown a965 Operator using ICAO_CODE:N59 Unknown a967 Operator using ICAO_CODE:N61 Unknown a968 Operator using ICAO_CODE:N64 Unknown a969 Operator using ICAO_CODE:N65 Unknown a970 Operator using ICAO_CODE:N66 Unknown a971 Operator using ICAO_CODE:N67 Unknown a972 Operator using ICAO_CODE:N68 Unknown a973 Operator using ICAO_CODE:N70 Unknown a974 Operator using ICAO_CODE:N71 Unknown a975 Operator using ICAO_CODE:N72 Unknown a978 Operator using ICAO_CODE:N76 Unknown a980 Operator using ICAO_CODE:N78 Unknown a984 Operator using ICAO_CODE:N81 Unknown a987 Operator using ICAO_CODE:N85 Unknown a988 Operator using ICAO_CODE:N86 Unknown a990 Operator using ICAO_CODE:N88 Unknown a992 Operator using ICAO_CODE:N93 Unknown a993 Operator using ICAO_CODE:N94 Unknown a994 Operator using ICAO_CODE:N95 Unknown a996 Operator using ICAO_CODE:N97 Unknown a997 Operator using ICAO_CODE:N98 Unknown a999 Operator using ICAO_CODE:N9U Unknown a1000 Operator using ICAO_CODE:NA0 Unknown a1001 Operator using ICAO_CODE:NAF Unknown a1002 Operator using ICAO_CODE:NCB Unknown a1004 Operator using ICAO_CODE:NOA Unknown a1008 Operator using ICAO_CODE:OOG Unknown a1009 Operator using ICAO_CODE:PAT Unknown a1011 Operator using ICAO_CODE:PJW Unknown a1013 Operator using ICAO_CODE:PLY Unknown a1015 Operator using ICAO_CODE:PRS Unknown a1016 Operator using ICAO_CODE:PSE Unknown a1017 Operator using ICAO_CODE:PSV Unknown a1019 Operator using ICAO_CODE:PTL Unknown a1023 Operator using ICAO_CODE:RGF Unknown a1024 Operator using ICAO_CODE:RHI Unknown a1026 Operator using ICAO_CODE:ROI Unknown a1028 Operator using ICAO_CODE:ROR Unknown a1029 Operator using ICAO_CODE:ROY Unknown a1031 Operator using ICAO_CODE:RUC Unknown a1034 Operator using ICAO_CODE:SBH Unknown a1035 Operator using ICAO_CODE:SBU Unknown a1036 Operator using ICAO_CODE:SER Unknown a1038 Operator using ICAO_CODE:SKZ Unknown a1039 Operator using ICAO_CODE:SPC Unknown a1040 Operator using ICAO_CODE:SSS Unknown a1041 Operator using ICAO_CODE:SVD Unknown a1042 Operator using ICAO_CODE:TAF Unknown a1044 Operator using ICAO_CODE:TIF Unknown a1047 Operator using ICAO_CODE:TKE Unknown a1053 Operator using ICAO_CODE:TPQ Unknown a1056 Operator using ICAO_CODE:TSD Unknown a1059 Operator using ICAO_CODE:TX2 Unknown a1060 Operator using ICAO_CODE:TX8 Unknown a1062 Operator using ICAO_CODE:V2L Unknown a1063 Operator using ICAO_CODE:VEC Unknown a1067 Operator using ICAO_CODE:WAJ Unknown a1068 Operator using ICAO_CODE:WBS Unknown a1069 Operator using ICAO_CODE:WDA Unknown a1071 Operator using ICAO_CODE:WIA Unknown a1072 Operator using ICAO_CODE:WJA Unknown a1073 Operator using ICAO_CODE:WML Unknown a1076 Operator using ICAO_CODE:YV1 Unknown a1077 Operator using ICAO_CODE:YV2 Unknown a1097 Operator using TAIL NB:3DMRW Unknown a1098 Operator using TAIL NB:3DRMW Unknown a1100 Operator using TAIL NB:4XCMY Unknown a1085 Operator using TAIL NB:6152 Unknown a1102 Operator using TAIL NB:6VAFW Unknown a1507 Operator using TAIL NB:ARBV021 Unknown a1509 Operator using TAIL NB:BULG001 Unknown a1104 Operator using TAIL NB:CFFEV Unknown a1105 Operator using TAIL NB:CFXCN Unknown a1106 Operator using TAIL NB:CGCDS Unknown a1107 Operator using TAIL NB:CGCGS Unknown a1108 Operator using TAIL NB:CGCMP Unknown a1109 Operator using TAIL NB:CGDPF Unknown a1110 Operator using TAIL NB:CGJLN Unknown a1111 Operator using TAIL NB:CGLBB Unknown a1112 Operator using TAIL NB:CGRPM Unknown a1305 Operator using TAIL NB:EV0065 Unknown a1306 Operator using TAIL NB:EV0068 Unknown a1511 Operator using TAIL NB:FAV4402 Unknown a1119 Operator using TAIL NB:FGIEI Unknown a1121 Operator using TAIL NB:FGVML Unknown a1123 Operator using TAIL NB:FOHQK Unknown a1125 Operator using TAIL NB:FOIJF Unknown a1126 Operator using TAIL NB:FOIJH Unknown a1127 Operator using TAIL NB:FOIJK Unknown a1128 Operator using TAIL NB:FOIXD Unknown a1129 Operator using TAIL NB:FOPTP Unknown a1130 Operator using TAIL NB:FORTE Unknown a1131 Operator using TAIL NB:FOTAG Unknown a1132 Operator using TAIL NB:FOTKE Unknown a1133 Operator using TAIL NB:FRA10 Unknown a1134 Operator using TAIL NB:FRA12 Unknown a1135 Operator using TAIL NB:FRAAD Unknown a1136 Operator using TAIL NB:FRAAG Unknown a1137 Operator using TAIL NB:FRADA Unknown a1138 Operator using TAIL NB:FRADB Unknown a1139 Operator using TAIL NB:FRADC Unknown a1141 Operator using TAIL NB:FRAFQ Unknown a1142 Operator using TAIL NB:FRAGL Unknown a1143 Operator using TAIL NB:FRAGX Unknown a1086 Operator using TAIL NB:FRAI Unknown a1145 Operator using TAIL NB:FRAIE Unknown a1309 Operator using TAIL NB:FRAIIN Unknown a1146 Operator using TAIL NB:FRAIJ Unknown a1147 Operator using TAIL NB:FRAIL Unknown a1148 Operator using TAIL NB:FRAIN Unknown a1149 Operator using TAIL NB:FRAIO Unknown a1150 Operator using TAIL NB:FRAIQ Unknown a1151 Operator using TAIL NB:FRAIT Unknown a1152 Operator using TAIL NB:FRAIZ Unknown a1153 Operator using TAIL NB:FRAJA Unknown a1154 Operator using TAIL NB:FRAJB Unknown a1157 Operator using TAIL NB:FRAPO Unknown a1088 Operator using TAIL NB:FRAZ Unknown a1162 Operator using TAIL NB:FRAZP Unknown a1164 Operator using TAIL NB:FRAZZ Unknown a1165 Operator using TAIL NB:FRBFA Unknown a1166 Operator using TAIL NB:FRBFB Unknown a1171 Operator using TAIL NB:FWFBW Unknown a1174 Operator using TAIL NB:FZBCF Unknown a1176 Operator using TAIL NB:GGALX Unknown a1177 Operator using TAIL NB:GSYLJ Unknown a1180 Operator using TAIL NB:HBIFJ Unknown a1181 Operator using TAIL NB:HBIUX Unknown a1182 Operator using TAIL NB:HBJEI Unknown a1183 Operator using TAIL NB:HBJRS Unknown a1184 Operator using TAIL NB:HHDMX Unknown a1513 Operator using TAIL NB:HI719CT Unknown a1186 Operator using TAIL NB:HI772 Unknown a1187 Operator using TAIL NB:HI840 Unknown a1188 Operator using TAIL NB:HI851 Unknown a1519 Operator using TAIL NB:HK4492X Unknown a1520 Operator using TAIL NB:HK4493X Unknown a1190 Operator using TAIL NB:LVRED Unknown a1313 Operator using TAIL NB:N109JZ Unknown a1192 Operator using TAIL NB:N10SA Unknown a1314 Operator using TAIL NB:N110HA Unknown a1321 Operator using TAIL NB:N129WA Unknown a1322 Operator using TAIL NB:N139CF Unknown a1323 Operator using TAIL NB:N143GA Unknown a1193 Operator using TAIL NB:N14CG Unknown a1324 Operator using TAIL NB:N150LR Unknown a1523 Operator using TAIL NB:N1610PR Unknown a1326 Operator using TAIL NB:N163PA Unknown a1194 Operator using TAIL NB:N173S Unknown a1328 Operator using TAIL NB:N177EL Unknown a1329 Operator using TAIL NB:N179AE Unknown a1330 Operator using TAIL NB:N182GX Unknown a1195 Operator using TAIL NB:N184R Unknown a1196 Operator using TAIL NB:N193F Unknown a1197 Operator using TAIL NB:N19QC Unknown a1089 Operator using TAIL NB:N1DG Unknown a1331 Operator using TAIL NB:N201CR Unknown a1333 Operator using TAIL NB:N218EC Unknown a1334 Operator using TAIL NB:N221AL Unknown a1335 Operator using TAIL NB:N221DG Unknown a1336 Operator using TAIL NB:N221QS Unknown a1337 Operator using TAIL NB:N229BP Unknown a1198 Operator using TAIL NB:N22EM Unknown a1340 Operator using TAIL NB:N245US Unknown a1199 Operator using TAIL NB:N24ET Unknown a1200 Operator using TAIL NB:N24KW Unknown a1201 Operator using TAIL NB:N24UD Unknown a1202 Operator using TAIL NB:N260V Unknown a1341 Operator using TAIL NB:N262QS Unknown a1342 Operator using TAIL NB:N267BB Unknown a1343 Operator using TAIL NB:N285CP Unknown a1344 Operator using TAIL NB:N296QS Unknown a1090 Operator using TAIL NB:N2JR Unknown a1345 Operator using TAIL NB:N305EJ Unknown a1348 Operator using TAIL NB:N315FV Unknown a1349 Operator using TAIL NB:N316NE Unknown a1206 Operator using TAIL NB:N31GA Unknown a1352 Operator using TAIL NB:N323LB Unknown a1354 Operator using TAIL NB:N325FX Unknown a1207 Operator using TAIL NB:N326N Unknown a1355 Operator using TAIL NB:N328JK Unknown a1357 Operator using TAIL NB:N339BA Unknown a1358 Operator using TAIL NB:N344AA Unknown a1359 Operator using TAIL NB:N345AA Unknown a1360 Operator using TAIL NB:N350JS Unknown a1361 Operator using TAIL NB:N358WC Unknown a1362 Operator using TAIL NB:N364QS Unknown a1364 Operator using TAIL NB:N373RS Unknown a1366 Operator using TAIL NB:N393BD Unknown a1367 Operator using TAIL NB:N393BZ Unknown a1211 Operator using TAIL NB:N398W Unknown a1370 Operator using TAIL NB:N3DMRT Unknown a1371 Operator using TAIL NB:N4009L Unknown a1373 Operator using TAIL NB:N404HG Unknown a1374 Operator using TAIL NB:N404JW Unknown a1212 Operator using TAIL NB:N40PK Unknown a1375 Operator using TAIL NB:N414RF Unknown a1376 Operator using TAIL NB:N416BD Unknown a1378 Operator using TAIL NB:N41972 Unknown a1379 Operator using TAIL NB:N424QS Unknown a1380 Operator using TAIL NB:N426RJ Unknown a1381 Operator using TAIL NB:N4297N Unknown a1382 Operator using TAIL NB:N434SB Unknown a1385 Operator using TAIL NB:N458PE Unknown a1391 Operator using TAIL NB:N491AN Unknown a1091 Operator using TAIL NB:N4EA Unknown a1392 Operator using TAIL NB:N5000X Unknown a1394 Operator using TAIL NB:N502JL Unknown a1398 Operator using TAIL NB:N512FX Unknown a1399 Operator using TAIL NB:N515LR Unknown a1404 Operator using TAIL NB:N544LR Unknown a1405 Operator using TAIL NB:N547LR Unknown a1214 Operator using TAIL NB:N54CC Unknown a1406 Operator using TAIL NB:N555GL Unknown a1407 Operator using TAIL NB:N561CM Unknown a1410 Operator using TAIL NB:N590FA Unknown a1412 Operator using TAIL NB:N601JE Unknown a1414 Operator using TAIL NB:N601VH Unknown a1416 Operator using TAIL NB:N604HC Unknown a1417 Operator using TAIL NB:N610PR Unknown a1418 Operator using TAIL NB:N614BA Unknown a1419 Operator using TAIL NB:N614FX Unknown a1420 Operator using TAIL NB:N640QS Unknown a1421 Operator using TAIL NB:N650AL Unknown a1217 Operator using TAIL NB:N65RZ Unknown a1422 Operator using TAIL NB:N668MP Unknown a1424 Operator using TAIL NB:N671RW Unknown a1425 Operator using TAIL NB:N676GH Unknown a1219 Operator using TAIL NB:N67GW Unknown a1426 Operator using TAIL NB:N682DB Unknown a1427 Operator using TAIL NB:N682QS Unknown a1428 Operator using TAIL NB:N684QS Unknown a1429 Operator using TAIL NB:N700MP Unknown a1430 Operator using TAIL NB:N700NY Unknown a1431 Operator using TAIL NB:N711NK Unknown a1432 Operator using TAIL NB:N719JP Unknown a1221 Operator using TAIL NB:N71NK Unknown a1222 Operator using TAIL NB:N71PG Unknown a1433 Operator using TAIL NB:N721QS Unknown a1434 Operator using TAIL NB:N724YS Unknown a1437 Operator using TAIL NB:N729TA Unknown a1441 Operator using TAIL NB:N7643U Unknown a1442 Operator using TAIL NB:N767FA Unknown a1445 Operator using TAIL NB:N797CB Unknown a1446 Operator using TAIL NB:N799WW Unknown a1447 Operator using TAIL NB:N800EL Unknown a1448 Operator using TAIL NB:N800KS Unknown a1449 Operator using TAIL NB:N800WA Unknown a1450 Operator using TAIL NB:N801PN Unknown a1453 Operator using TAIL NB:N841WS Unknown a1454 Operator using TAIL NB:N855QS Unknown a1224 Operator using TAIL NB:N876H Unknown a1460 Operator using TAIL NB:N888AQ Unknown a1461 Operator using TAIL NB:N889NC Unknown a1462 Operator using TAIL NB:N890CW Unknown a1463 Operator using TAIL NB:N898EW Unknown a1225 Operator using TAIL NB:N900Q Unknown a1465 Operator using TAIL NB:N901QS Unknown a1466 Operator using TAIL NB:N9053T Unknown a1467 Operator using TAIL NB:N908JB Unknown a1226 Operator using TAIL NB:N90AJ Unknown a1469 Operator using TAIL NB:N913QS Unknown a1470 Operator using TAIL NB:N916LX Unknown a1228 Operator using TAIL NB:N91LA Unknown a1471 Operator using TAIL NB:N921CC Unknown a1472 Operator using TAIL NB:N926QS Unknown a1473 Operator using TAIL NB:N929JH Unknown a1475 Operator using TAIL NB:N934QS Unknown a1229 Operator using TAIL NB:N93LA Unknown a1476 Operator using TAIL NB:N948QS Unknown a1230 Operator using TAIL NB:N94LA Unknown a1477 Operator using TAIL NB:N951DB Unknown a1479 Operator using TAIL NB:N958QS Unknown a1480 Operator using TAIL NB:N960QS Unknown a1481 Operator using TAIL NB:N964QS Unknown a1232 Operator using TAIL NB:N96NB Unknown a1483 Operator using TAIL NB:N977CP Unknown a1486 Operator using TAIL NB:N989AL Unknown a1234 Operator using TAIL NB:N98CG Unknown a1235 Operator using TAIL NB:N990M Unknown a1487 Operator using TAIL NB:N995CR Unknown a1488 Operator using TAIL NB:N997QS Unknown a1236 Operator using TAIL NB:N99CN Unknown a1237 Operator using TAIL NB:NASA4 Unknown a1238 Operator using TAIL NB:NXF61 Unknown a1239 Operator using TAIL NB:OOGML Unknown a1240 Operator using TAIL NB:OYWET Unknown a1241 Operator using TAIL NB:P4FLY Unknown a1246 Operator using TAIL NB:PPEIC Unknown a1248 Operator using TAIL NB:PPETR Unknown a1251 Operator using TAIL NB:PPMIS Unknown a1252 Operator using TAIL NB:PRAIN Unknown a1255 Operator using TAIL NB:PRDRI Unknown a1257 Operator using TAIL NB:PRODT Unknown a1258 Operator using TAIL NB:PRSCE Unknown a1260 Operator using TAIL NB:PRXDY Unknown a1263 Operator using TAIL NB:PTLMS Unknown a1264 Operator using TAIL NB:PTLNC Unknown a1266 Operator using TAIL NB:PTLUK Unknown a1267 Operator using TAIL NB:PTORA Unknown a1269 Operator using TAIL NB:PTSCR Unknown a1274 Operator using TAIL NB:PTWJS Unknown a1278 Operator using TAIL NB:PTXGS Unknown a1280 Operator using TAIL NB:PTZMA Unknown a1282 Operator using TAIL NB:RSSA1 Unknown a1525 Operator using TAIL NB:SHELL01 Unknown a1526 Operator using TAIL NB:TIF375A Unknown a1284 Operator using TAIL NB:TZTAC Unknown a1285 Operator using TAIL NB:UJT17 Unknown a1490 Operator using TAIL NB:UJT300 Unknown a1286 Operator using TAIL NB:UN450 Unknown a1287 Operator using TAIL NB:VHTGG Unknown a1288 Operator using TAIL NB:VPBDB Unknown a1289 Operator using TAIL NB:VPBJV Unknown a1290 Operator using TAIL NB:VPBMS Unknown a1294 Operator using TAIL NB:VPCVI Unknown a1295 Operator using TAIL NB:XAAEX Unknown a1297 Operator using TAIL NB:XAESC Unknown a1300 Operator using TAIL NB:XARYB Unknown a1301 Operator using TAIL NB:YRCJF Unknown a1528 Operator using TAIL NB:YV1004C Unknown a1491 Operator using TAIL NB:YV1005 Unknown a1492 Operator using TAIL NB:YV1008 Unknown a1493 Operator using TAIL NB:YV1009 Unknown a1494 Operator using TAIL NB:YV1010 Unknown a1495 Operator using TAIL NB:YV1083 Unknown a1496 Operator using TAIL NB:YV1401 Unknown a1497 Operator using TAIL NB:YV1495 Unknown a1498 Operator using TAIL NB:YV1496 Unknown a1499 Operator using TAIL NB:YV1850 Unknown a1500 Operator using TAIL NB:YV1929 Unknown a1501 Operator using TAIL NB:YV2040 Unknown a1502 Operator using TAIL NB:YV2073 Unknown a1505 Operator using TAIL NB:YV2421 Unknown a1506 Operator using TAIL NB:YV2422 Unknown a1533 Operator using TAIL NB:YV292CP Unknown a1534 Operator using TAIL NB:YV450CP Unknown a1535 Operator using TAIL NB:YV455CP Unknown a1537 Operator using TAIL NB:YV778CP Unknown a1302 Operator using TAIL NB:ZSEPB Unknown a1303 Operator using TAIL NB:ZSOEE Unknown a1304 Operator using TAIL NB:ZSPZA Unknown IRELAND Code Aircraft operator State of the operator 32901 142955 ONTARIO LTD CANADA 33725 ADVANCED AIR MGMT UNITED STATES 131 AER ARANN IRELAND 132 AER LINGUS IRELAND 29293 AERO TIMBER PARTNERS UNITED STATES 23714 AERO TOY STORE UNITED STATES 29670 AERO WAYS UNITED STATES 7265 AEROLINEAS MARCOS MEXICO 28752 AEROMANAGMENT GROUP UNITED STATES 32481 AIR 26 ANGOLA 32813 AIR BLESSING UNITED STATES 298 AIR CONTRACTORS IRELAND 31763 AIR PARTNER UNITED KINGDOM 7057 AIR SHAMROCK UNITED STATES 32218 AIR TAHOMA UNITED STATES 32330 AIR TANZANIA 2 REPUBLIC OF TANZANIA 28432 AIR TREK UNITED STATES 34407 ALCI AVIATION CANADA 26140 ALLTECH UNITED STATES 30995 ALPHA ONE FLIGHT SCV UNITED STATES 33277 ALTBRIDGE PROJECTS RUSSIAN FEDERATION 33209 ALTIVIA FLIGHT SINGAPORE 363 AMERICAN TRANS AIR UNITED STATES 31783 AMFM AIR SERVICES UNITED STATES 27173 APACHE CORP UNITED STATES 29953 APPLERA CORP UNITED STATES 29280 ASTOR STREET ASSET UNITED STATES 33136 ATLANTIC AV KTEB UNITED STATES 32163 AVCARD UK UNITED KINGDOM 33008 AVIA PARTNER DENMARK DENMARK 26369 B&G LEASING UNITED STATES 34053 BANK OF NOVA SCOTIA CANADA 1868 BARD UNITED STATES 31686 BARNARD AVIATION UNITED STATES 1537 BAXTER HEALTH CARE UNITED STATES 34487 BAZIS INTL INC. CANADA 33090 BEACON AVIATION IRELAND 25114 BECKER GROUP UNITED STATES 32660 BEDEK AVIATION ISRAEL 4351 BELLSOUTH TELECOM UNITED STATES 33557 BIG PLAY FLIGHT SVCS UNITED STATES 30763 BILLION AIR LTD IRELAND 33247 BLUE CITY HOLDINGS UNITED STATES 27616 BLUEBIRD CARGO ICELAND 31975 BOULDER US UNITED STATES 30615 CARLISLE HOLDINGS UNITED STATES 18796 CARR L J UNITED STATES 30915 CASTLELANDS IRELAND 30896 CCA AIR CHARTER UNITED STATES 29250 CENTURION AVTN SRVCS UNITED STATES 23597 CHC IRELAND LTD IRELAND 5078 CINTAS UNITED STATES 21455 CITYJET IRELAND 32509 COOK AIRCRAFT LEASNG UNITED STATES 19036 CORPORATE JETS PA UNITED STATES 28444 CROSS AVTN UNITED KINGDOM 29443 DB AVIATION USA UNITED STATES 31690 DELTA JET USA UNITED STATES 24235 DENISTON ENTERPRISES UNITED STATES 30715 DMB AVIATION UNITED STATES 28485 DOW CORNING UNITED STATES 32515 DPMG UNITED STATES 30633 EIRJET IRELAND 33150 ELANAIR INC UNITED STATES 1009 ELI LILLY UNITED STATES 32005 ELITE AIRCRAFT HOLDG UNITED STATES 23828 EMC IRELAND IRELAND 33649 ENCORE 684 LLC UNITED STATES 33361 FAGEN INC UNITED STATES 32271 FAST LINK EGYPT EGYPT 21578 FEDERAL MOGUL UNITED STATES 28181 FERRO CORP UNITED STATES 29521 FHR REAL ESTATE CORP CANADA 30469 FIRST VIRTUAL AIR UNITED STATES 31774 FLYING SQUIRREL UNITED STATES 32924 FOX FLIGHT CANADA 34371 FREEBIRD MNGMT LTD. IRELAND 3826 FRIEDKIN INTL UNITED STATES 32570 FUTURA GAEL IRELAND 22286 GE CAPITAL-GECAS EI IRELAND 26624 GENERAL MILLS SALES UNITED STATES 23814 GLOBAL WINGS LTD SWITZERLAND 3964 GOODYEAR UNITED STATES 29449 GRANT EXECUTIVE JETS CANADA 26847 GREENHILL AVTN UNITED STATES 22958 GROUP HOLDINGS UNITED STATES 31561 GULF PACIFIC AVTN SV UNITED STATES 28219 HARLEY-DAVIDSON UNITED STATES 31054 HEAVYLIFT INT. UNITED ARAB EMIRATES 31013 HOTELES DINAMICOS SA MEXICO 33420 HOWARD HOLDINGS PLC IRELAND 5170 HUMANA UNITED STATES 24747 IFFTG UNITED STATES 31075 INTERFACE OPERATIONS UNITED STATES 21409 IRVING AIR SERVICE CANADA 31850 JARDEN CORP UNITED STATES 27861 JEP LEASING UNITED STATES 22094 JEPPESEN UK LTD UNITED KINGDOM 32549 JET CLIPPER JOHNNY UNITED STATES 32652 JET SMART INC UNITED STATES 34314 JETDIRECT AVIATION UNITED STATES 1584 JOHNSON & JOHNSON UNITED STATES 8180 KELLOGG UNITED STATES 31185 KINTORE IRELAND 31706 LCG ENTERPRISES UNITED STATES 32207 LISBON LIMITED BERMUDA (UK) 28852 LONDON CITY JET UNITED KINGDOM 30454 MAJJEC JHETT UNITED STATES 32345 MANDALA AIRLINES 3 INDONESIA 26422 MANDAN UNITED STATES 32248 MARRON VENTURES SWITZERLAND 23602 MC AVIATION UNITED STATES 27630 MERCURY ENGINEERING IRELAND 30050 MHS CONSULTING UNITED STATES 438 MIL AUSTRALIA AUSTRALIA 7907 MIL EGYPT (3) EGYPT 1104 MIL IRELAND IRELAND 23627 MIN. OF EXTREME SIT RUSSIAN FEDERATION 31703 MMRB SERVICES UNITED STATES 32479 MVA AVIATION LTD. UNITED KINGDOM 18352 NESTLE PURINA PETCAR UNITED STATES 29867 NEXT FLIGHT JETS UNITED STATES 32930 NINETY EIGHT AVTN UNITED STATES 11930 NORTH AMERICAN AIRL UNITED STATES 32397 OFFICE DEPOT UNITED STATES 9116 OMEGA AIR (USA) UNITED STATES 7079 ORBIS INTL UNITED STATES 2079 OWENS ILLINOIS UNITED STATES 10012 P & E PROPERTIES UNITED STATES 33261 PACIFIC SKY CANADA 8792 PALMER A UNITED STATES 3252 PEPSICO UNITED STATES 8617 PHOENIX AIR UNITED STATES 31319 PILOT PARTNERS UNITED STATES 32055 PIONEER ADVENTURES NEW ZEALAND 30165 PRIMARIS AIRLINES UNITED STATES 32096 PRIME AVIATION JSC KAZAKHSTAN 31045 PRIVATE SKY AVTN UNITED STATES 34180 PROFESSIONAL CARE UNITED STATES 26605 QUEST AVTN UNITED STATES 32071 RAMBLITE SOUTH AFRICA 32706 RBGT LLC UNITED STATES 31234 RED BARN FARMS UNITED STATES 29788 RORO 212 UNITED STATES 31502 ROTOR TRADE (ARC) UNITED STATES 2292 ROWAN DRILLING UNITED STATES 33652 RUMELI HOLDING INC 2 TURKEY 8651 RYANAIR IRELAND 31347 SAFE FLIGHT INSTRMT UNITED STATES 28054 SAFEWAY UNITED STATES 9744 SBC (AIR ROUTING) UNITED STATES 871 SEAGULL AIRCRAFT UNITED STATES 31707 SHORT HILLS AVIATORS UNITED STATES 32653 SMOKELESS TOBACCO UNITED STATES 31192 SOUTHERN JET MGMT UNITED STATES 27200 STAR GAZER AVTN UNITED STATES 31823 STARSHIP ENTERPRISE UNITED STATES 29650 STOCKWOOD UNITED STATES 31861 SUNCAL MANAGEMENT UNITED STATES 32156 TALLWOOD MANAGEMNT UNITED STATES 3696 TEXAS INSTRUMENTS UNITED STATES 21766 TIMBERLAND UNITED STATES 26406 TRANS WEST AIR SRVCS UNITED STATES 9788 TRANSIT AIR SRVC UNITED STATES 29623 TRICYCLE AVIATION UNITED STATES 27251 TWC AVIATION UNITED STATES 30753 TYCO HEALTH CARE UNITED STATES 2797 UNITED STATES STEEL UNITED STATES 9275 VALLEJO UNITED STATES 18775 VALLEY AIR SRVCS UNITED STATES 29120 VEN AIR IRELAND 32119 VIA FELIZ II UNITED STATES 24690 VICTORY AVTN FLORIDA UNITED STATES 28043 VILLAGE EQUIPMENT UNITED STATES 29580 VOYAGER JET CENTER UNITED STATES 5187 WELDBEND UNITED STATES 31125 WESTON LTD IRELAND 33542 WING FINANCIAL LLC UNITED STATES 28282 WINGEDFOOT AVTN UNITED STATES 32453 WINGS OF LEBANON LEBANON 29233 WRENAIR IRELAND 32454 XJET USA UNITED STATES 31649 Z1 HOLDINGS UNITED STATES ITALY Code Aircraft operator State of the operator 24650 ABU DHABI AVIATION UNITED ARAB EMIRATES 23200 AERODYNAMICS USA UNITED STATES 29651 AEROMANAGEMENT EUROP ITALY 31391 AERONORD-GROUP REPUBLIC OF MOLDOVA 30371 AEROPORTUL MARCULEST REPUBLIC OF MOLDOVA 26391 AEROSTAR UKRAINE 19195 AEROTRANSPORTES PRIV MEXICO 33674 AEROVENA SA DE CV MEXICO 22368 AGUSTA SPA ITALY 29450 AIC CANADA CANADA 33930 AIR BEE ITALY 32715 AIR FOUR S.P.A. ITALY 30965 AIR ITALY ITALY 23557 AIR MEMPHIS EGYPT 30348 AIR ONE EXECUTIVE ITALY 9909 AIR ONE ITALIA ITALY 28019 AIR PINK D.O.O. SERBIA 31884 AIR PRESTIGIO UNITED STATES 34676 AIR UGANDA UGANDA 9953 AIR VALLEE ITALY 33278 AIR WING S.P.A. ITALY 30283 AIRCRAFT PROPERTIES UNITED STATES 25088 AIRGREEN SRL ITALY 27328 AIRSTARS AIRWAY RUSSIAN FEDERATION 334 ALBA MILANO ITALY 23132 ALBANIAN AIRLINE ALBANIA 30526 ALBATROS AIRWAYS ALBANIA 9303 ALBERTO CULVER UNITED STATES 163 ALENIA AERMACCHI ITALY 31568 ALENIA DIV AERONAUT ITALY 19598 ALIPARMA ITALY 347 ALITALIA ITALY 9947 ALPI EAGLES SPA ITALY 28123 AMRASH UNITED STATES 31168 ARAB WINGS JORDAN 31689 AVANGARD AVTN AVV RUSSIAN FEDERATION 32918 AVANGARD MALZ AG GERMANY 32783 AVSOURCE GROUP UNITED STATES 31355 AVWEST PTY AUSTRALIA 32830 AZA AIR LLC UNITED STATES 29878 BALMORAL AIR PTY AUSTRALIA 20198 BELAVIA AIRLINES BELARUS 31421 BELLE AIR ALBANIA 32891 BERJAYA AIR SDN (2) MALAYSIA 32842 BIZ JET AIRCRAFT ITALY 3245 BLOM CGR S.P.A. ITALY 32734 BLUE JET UNITED STATES 26015 BLUE PANORAMA LI ITALY 594 BOEING  SEATTLE UNITED STATES 28519 BOEING CAPITAL 2 UNITED STATES 33479 BOMBARDIER FINANCE CANADA 32566 BRENZIL PTY AUSTRALIA 28620 BURAQ AIR LIBYA 28625 BUSINESS JET SERVICE UNITED STATES 19019 CABLEAIR UNITED STATES 5083 CAI ITALY 33307 CANADIAN NORTH CANADA 32079 CAREMARK AVIATION UNITED STATES 31766 CARGOITALIA ITALY 26954 CARNIVAL CORP UNITED STATES 31898 CATEX USA UNITED STATES 32604 CLOSE AIR UNITED KINGDOM 27899 CLUB AIR SPA ITALY 24759 CNH AMERICA UNITED STATES 30812 CONSOLIDATED INVESTM UNITED STATES 32598 DELIA A/S DENMARK 27358 DI AIR MONTENEGRO 27323 DOBRO LTD SAUDI ARABIA 18428 DOLE FOODS UNITED STATES 28426 DOLPHIN AIR EXPRESS ITALY 9322 DOMUS ITALY 32441 DOYSA VIP HAVA A.S. TURKEY 30245 DRAX GROUP UNITED STATES 31864 DS AVIATION ISRAEL 23676 DUDMASTON LTD SWITZERLAND 33586 E+A AVIATION SWITZERLAND 24555 ELILOMBARDA ITALY 24307 ELITICINO SA SWITZERLAND 27824 ELIWORK SRL ITALY 8149 ENAV ITALIA ITALY 34700 EP AVIATION UNITED STATES 28552 ERS SRL ITALY 1039 ETHIOPIAN AIRLINES ETHIOPIA 18256 EURAVIATION 2 ITALY 11698 EUROFLY ITALY 5051 EUROFLY SERVICE ITALY 9861 EUROJET ITALIA ITALY 32640 EUROMEDITERRANEAN EGYPT 31744 EUROPEAN AIR CRANE ITALY 29693 EUTELIA S.P.A. ITALY 34436 FARFALLETTA S.P.A. ITALY 31996 FIBA AIR HAVA TURKEY 24342 FININVEST ITALY 31464 FLIGH TEST ASSOCIATE UNITED STATES 21557 FLYNOR JET ITALY 32161 G350 LEASINGATHER UNITED STATES 23380 GAZPROMAVIA RUSSIAN FEDERATION 23782 GEDEAM SERVICES LUXEMBOURG 29961 GENERAL WORK GUINEA EQUATORIAL GUINEA 31344 GKW UNIFIED HODLINGS UNITED STATES 33783 GLOBUS LLC RUSSIAN FEDERATION 29615 GOLDEN AIR SRL ITALY 32887 GP AVIATION SVCS UNITED STATES 31017 GULF AVIATION UNITED ARAB EMIRATES 32263 GUTMEN INC. BRAZIL 32296 HANSUNG AIRLINES REPUBLIC OF KOREA 22863 HUBBARD ENTERPRISES UNITED STATES 27088 ICAR AIR BOSNIA-HERZEGOVINA 11898 ICARO ITALY 25061 INAER HELICOPTER ITALY 8517 INTERJET ITALY ITALY 34565 INTL GROUP LLC UNITED STATES 32796 ITALFLY 2 ITALY 16284 ITALI AIRLINES SPA ITALY 34334 ITTAG LLC UNITED STATES 33124 JET FLIGHT CORP UNITED STATES 25029 JET PLANE CORP DENMARK 31941 JET SUPPORT GROUP CAYMAN ISLANDS (UK) 34346 JETDIRECT AVTN INC UNITED STATES 32062 JETEX FLIGHT SUPPORT LIBYA 30695 JETLINK EXPRESS KENYA 34576 JETPLANET S.R.L. ITALY 32068 K & M AVIATION UNITED STATES 29205 KND AIRCRAFT LEASING UNITED KINGDOM 32713 LAUTHER-PHILLIPS UNITED STATES 29027 LEADING EDGE UNITED STATES 30044 LEMOINE INVESTMENTS UNITED STATES 31451 LENNAR UNITED STATES 23188 LIBYAN AIR AMBULANCE LIBYA 33253 LINUS AIRWAYS INDONESIA 29351 LIVINGSTON SPA ITALY 28628 LUKOIL AVIA RUSSIAN FEDERATION 22416 LVOV AIRLINES UKRAINE 27891 MASS MUTUAL LIFE UNITED STATES 346 MERIDIANA ITALIA ITALY 1105 MIL ISRAEL ISRAEL 1121 MIL SERBIA SERBIA 823 MIL US NAVY UNITED STATES 6978 MINILINER ITALY 8487 MISTRAL AIR ROMA ITALY 31311 MSC AVIATION SWITZERLAND 30625 MYAIR. COM ITALY 28892 N90BJ UNITED STATES 33889 NAVELLIER & ASSOCS UNITED STATES 28484 NEOS ITALY 33201 NEWCO MANAGEMENT GRP UNITED STATES 8924 NEWSFLIGHT CALIFORNI UNITED STATES 26030 NEXT CENTURY AVTN UNITED STATES 30457 NOBIL AIR REPUBLIC OF MOLDOVA 29756 NOEVIR AVIATION UNITED STATES 24406 NUROL HAVACILIK TURKEY 27302 OAK MANAGEMENT UNITED STATES 32200 PABLO AIR LINE SRL ITALY 32786 PACIFIC INFORMATION ARUBA, NETHERLANDS ANTILLES 31079 PAFO UNITED STATES 33299 PALM AVIATION UNITED ARAB EMIRATES 33882 PEGASUS ELITE AVTN UNITED STATES 32710 PENN NATIONAL GAMING UNITED STATES 24982 PEREGRINE AVIAT LTD IRELAND 31232 PETROFF AIR RUSSIAN FEDERATION 28946 PITTCO UNITED STATES 23692 PRECISION AIR SVCS. REPUBLIC OF TANZANIA 30442 PRECISIONAIR SVCS REPUBLIC OF TANZANIA 23730 PRINCE AVIATION SERBIA 33019 REALI TAXI AEREO BRAZIL 22653 RENCO USA UNITED STATES 27572 RHEA VENDORS ITALY 32661 ROONEY HOLDINGS INC UNITED STATES 33695 ROSS AVIATION INC UNITED STATES 33024 ROYAL FALCON JORDAN 22656 S EGYPT EGYPT 29524 S.K.M. BERMUDA (UK) 28993 SAO CONRADO TAXI BRAZIL 28283 SCS SERVICES UNITED STATES 25882 SEQUOIA MILLENNIUM UNITED STATES 23243 SERVIS AIR HAVA TURKEY 23318 SERVIZI AEREI ITALY 28179 SEVASTOPOL AVIA UKRAINE 8484 SIRIO ITALY 31917 SIRIO EXECUTIVE ITALY 31624 SKYKAR AVIATION UNITED STATES 10748 SKYSERVICE AIRLINES CANADA 28058 SLAM ITALY 34027 SOPHIA AIRLINES COTE D'IVOIRE 25237 SOREM S.R.L. ITALY 34631 SORENA EXPORT LTD. UKRAINE 30462 SOUTHERN AIR SYSTEM UNITED STATES 31505 SPRINGWAY RUSSIAN FEDERATION 29126 STAR ACFT LEASING UNITED STATES 34744 STAR UP S.A. PERU 25832 STEPHENSON AIR SVCS UNITED STATES 31740 SUNSTATE AVIATION UNITED STATES 31789 SYDNEY JET CHARTER AUSTRALIA 22663 TAVISTOCK AVTN BAHAMAS 9255 TECHNO SKY S.R.L. ITALY 23236 TRADE AIR CROATIA 31381 TRIP LINHAS AEREAS 2 BRAZIL 33685 TRT AERONAUTICAL INC UNITED STATES 29468 U S ALPHA UNITED STATES 31930 VEKTRA AVIATION MONTENEGRO 31308 VEYEN HAVA TASIMACI TURKEY 29884 VIZAVI-AVIA LTD RUSSIAN FEDERATION 32561 VK AVIATION USA UNITED STATES 32987 VOLIAMO SWITZERLAND 20609 VOLKSWAGEN USA UNITED STATES 30275 WESTERN STONE & METAL UNITED STATES 8586 WHIRLPOOL UNITED STATES 26545 WIDEWORLD SRVCS ARGENTINA 29423 WIND JET SPA ITALY 33364 WINDROSE AVIATION UK UKRAINE 28383 YAKUTIA AIRCOMPANY J RUSSIAN FEDERATION CYPRUS Code Aircraft operator State of the operator 33683 A&S WORLD AIRCRAFT UNITED STATES 32393 AIR ONE CORP SWITZERLAND 31844 AJET AVIATION CYPRUS 33059 ALLIANCE AIR INDIA 31661 AL-MORRELL DEVELOPMT UNITED STATES 31856 AVIATION SVCS GUAM UNITED STATES 25193 AVIATORS INDIA INDIA 31999 BASHKORTOSTAN AIR RUSSIAN FEDERATION 31603 BRITISH GULF INTNL UNITED ARAB EMIRATES 31988 BUSINESS-AERO OOO RUSSIAN FEDERATION 34081 COMAIR (KULULA) SOUTH AFRICA 20324 CSM AVIATION CYPRUS 866 CYPRUS AIRWAYS CYPRUS 33534 DOIYATEC COMMS LTD NIGERIA 27554 EDT OFFSHORE CYPRUS 16417 EUROCYPRIA CYPRUS 31008 FALCON EXPRESS CARGO UNITED ARAB EMIRATES 34679 FALLBROOK PTY LTD AUSTRALIA 34823 FIRST KUWAITI KUWAIT 31112 FLAIR AVIATION GMBH GERMANY 8214 FUNAIR UNITED STATES 7978 GLOBE AERO (3) UNITED STATES 31245 GLOBE JET LEBANON 32491 GOAIRLINES INDIA INDIA 30939 GRIXONA REPUBLIC OF MOLDOVA 34421 GULF JET (DUBAI) UNITED ARAB EMIRATES 29619 HAMRA AIR UNITED ARAB EMIRATES 31523 INTERLINK AIRLINES SOUTH AFRICA 5292 JENSON & NICHOLSON SINGAPORE 7132 JOANNOU PARASKEVAIDE SAUDI ARABIA 30932 KINGFISHER AIRLINES INDIA 32955 MACAU LANDMARK MGMT MACAU (CHINA) 30973 MARSLAND AVIATION SUDAN 31441 MEGA KAZAKHSTAN 402 MIL ARGENTINA ARGENTINA 28348 MIL BAHRAIN BAHRAIN 1090 MIL DENMARK DENMARK 1102 MIL NETHERLANDS NETHERLANDS 26103 NEFTEYUGANSK AVIA RUSSIAN FEDERATION 24788 ORIENT THAI AIRLINES THAILAND 31143 ORION-X RUSSIAN FEDERATION 24229 PANKH RUSSIAN FEDERATION 32162 PARAMOUNT AIRWAYS VI INDIA 34063 RELIANCE TRANSPORT INDIA 26471 SAKAVIA SERVICE GEORGIA 32298 SCANDI HIST FLIGHT NORWAY 26898 SIRIUS AERO RUSSIAN FEDERATION 29833 SKY GATE JORDAN 33512 TAHMID AIR KAZAKHSTAN 29649 UB AIR PVT LTD UNITED STATES 30383 UKRAINIAN HELICOPTER UKRAINE 26821 VERTIKAL-T COMPANY RUSSIAN FEDERATION LATVIA Code Aircraft operator State of the operator 28309 AEROKLUB AIST RUSSIAN FEDERATION 31983 AIR ALMATY JSC KAZAKHSTAN 23085 AIR BALTIC LATVIA 28457 EXPRESSAVIA UKRAINE 31027 FERAFORT INVESTMENT UNITED ARAB EMIRATES 25851 K.S. AVIA LATVIA 19962 MIL LATVIA LATVIA 24839 RUSAIR JOINT STOCK RUSSIAN FEDERATION 29306 RUSLINE JSC RUSSIAN FEDERATION 33986 SELVA LTDA. COLOMBIA 21470 SMARTLYNX AIRLINES LATVIA 29984 UNIVERSAL JET AVTN UNITED STATES 25094 VIP AVIATION LATVIA LATVIA LITHUANIA Code Aircraft operator State of the operator 23729 AURELA LITHUANIA 34582 FLYLAL CHARTERS LITHUANIA 15533 LITHUANIAN AIRLINES LITHUANIA 34813 MERIDIAN AIRWAYS NIGERIA 22249 MIL LITHUANIA LITHUANIA 31219 QANOT-SHARQ UZBEKISTAN 25815 SCAT KAZAKHSTAN 34555 SHINO AVIATION ISRAEL 30296 STAR UP PERU LUXEMBOURG Code Aircraft operator State of the operator 24391 AERO-CHARTER UKRAINE UKRAINE 724 CARGOLUX LUXEMBOURG 33129 CHAMPION AIR LLC UNITED STATES 26778 DUCAIR LUXEMBOURG 26052 GLOBAL JET LUXEMBOUR LUXEMBOURG 25247 HUSKY CANADA 26555 HUSKY IMS LUXEMBOURG 1781 LUXAIR LUXEMBOURG 23415 LUXAVIATION LUXEMBOURG 1111 MIL NORWAY NORWAY 34292 MK AIRCARGO (2) UNITED KINGDOM 29345 PHOENIX AVTN LTD KENYA 29553 PREMIAIR LUX LUXEMBOURG 6051 RANGE FLYERS UNITED STATES 25108 TRADEWINDS AIRLINES UNITED STATES 29957 WEST AIR LUXEMBOURG LUXEMBOURG HUNGARY Code Aircraft operator State of the operator 25569 ABC AIR HUNGARY HUNGARY 32787 AEROLIMOUSINE RUSSIA RUSSIAN FEDERATION 28215 AIR DOCTOR KFT. HUNGARY 34786 AIR TRANSPORT SERV HUNGARY 31118 AIR-INVEST KFT HUNGARY 30643 ARTIC GROUP KFT. HUNGARY 29545 AVIA CREW LEASING UNITED STATES 31616 BALTYKA LTD. UKRAINE 21621 BLACKBURN INTL. HU HUNGARY 30262 DEER AIR CO LTD CHINA 22993 DHMI TURKEY TURKEY 32389 EASTERN EXPRESS KAZAKHSTAN 20273 FARNAIR AIR HUNGARY HUNGARY 32455 GREENFIELD AVIATION UNITED STATES 22155 INDICATOR HUNGARY 27952 ISD AVIA UKRAINE 24336 KRUNK AVIATION UKRAINE 1803 MALEV HUNGARY 22325 MOLDAVIAN AIRLINES REPUBLIC OF MOLDOVA 25984 PANNON AIR SERVICE HUNGARY 31411 PLAZA CENTERS LTD. HUNGARY 34627 SWIFT JET INC. CANADA 27948 TAM AIR JSC GEORGIA 34398 TOTAL AERO SVCS LTD UNITED KINGDOM 27768 TRAVEL SERVICE KFT. HUNGARY 34636 UKRSPETSEXPORT UKRAINE 22148 VALKYRIE AVTN UNITED STATES 25397 VON LIEBIG UNITED STATES 30078 WIZZ AIR HUNGARY LTD HUNGARY MALTA Code Aircraft operator State of the operator 34061 AIR KUFRA TRIPOLI LIBYA 256 AIR MALTA MALTA 31495 AIRBLUE LTD PAKISTAN 27512 AIR-TEC MAURITIUS MAURITIUS 32146 DAVID FRIEND AUSTRALIA 32274 DBF AVIATION SERV 2 AUSTRALIA 22394 EUROJET MALTA MALTA 30537 HEAVYLIFT CARGO SIERRA LEONE 30835 IAP GROUP AUSTRALIA AUSTRALIA 25033 JETCRAFT AVIATION AUSTRALIA 25799 KHARKOV AIRCRAFT UKRAINE 32756 MACAIR AIRLINES (2) AUSTRALIA 31851 MEDAVIA CO. LTD MALTA 5220 MEDAVIA MALTA MALTA 29682 NAC SOUTH AFRICA 32978 NEVILLE DUNN'S AVIAT AUSTRALIA 31897 PAY S AIR SERVICE AUSTRALIA 34775 ROYAL AIRLINES LTD PAKISTAN 29217 SOLENTA AVIATION SOUTH AFRICA 32979 SRD AVIATION AUSTRALIA 31989 SUKHOY OAO OKB RUSSIAN FEDERATION 27137 WASHINGTON TIMES AVT UNITED STATES NETHERLANDS Code Aircraft operator State of the operator 33290 AERODATA REMOTE NETHERLANDS 30998 AEROVERTIGO 2 UNITED STATES 29998 AIR UNIVERSAL LTD JORDAN 32251 ALLPLANES NETHERLANDS 21363 ANGOLA AIR CHARTER ANGOLA 28382 ARMAVIA ARMENIA 29335 ASPEN I LLC UNITED STATES 31611 BLUE AIRWAYS LLC ARMENIA 34080 BRASILIAN AIRCRAFT NETHERLANDS 33147 BUSINESS AIR (TX) UNITED STATES 34199 CANAL AIR LLC UNITED STATES 6984 CHINA AIRLINES TAIWAN (REPUBLIC OF CHINA) 24134 CHINA SOUTHERN CHINA 30777 CORENDON AIRLINES TURKEY 34761 COVENTRY FIRST UNITED STATES 34743 DAC AVIATION CANADA 31592 DAC-AVIATION CANADA 28015 DC-YHDISTYS FINLAND 22713 EASTMAN CHEMICAL UNITED STATES 1005 ELAL ISRAEL 21725 EMERGO FINANCE CANADA 33648 EMERSON CLIMATE (2) UNITED STATES 29640 FLORIDA WEST INTL AW UNITED STATES 28766 FLY HAVA YOLLARY TURKEY 8034 FOKKER AIRCRAFT SERV NETHERLANDS 30803 FOKKER HERITAGE NETHERLANDS 11556 GABON AIR TRANSPORT GABON 24666 GCB BEHEER NETHERLANDS 34347 GHASSAN AHMED KUWAIT 28885 GLOBAL ACFT SERVICES UNITED STATES 12137 GOLDEN EUROPE JET GERMANY 31759 GREAT WALL AIRLINES CHINA 3707 HEEREMA VLIEGBEDRIJF NETHERLANDS 31163 INTERSTATE AIRLINE NETHERLANDS 31955 JADE CARGO INTL CHINA 28873 JET MANAGEMENT EUROP NETHERLANDS 26620 JET SOURCE CHARTER UNITED STATES 19232 JETAWAY UNITED STATES 28464 JETNETHERLANDS NETHERLANDS 31085 JETSUPPORT NETHERLANDS 5131 JM FAMILY AVIATION UNITED STATES 27319 KALITTA CHARTERS UNITED STATES 12573 KEYCORP UNITED STATES 1640 KLM NETHERLANDS 1989 KLM CITYHOPPER NETHERLANDS 12405 KOM ACTIVITY NETHERLANDS 33694 KORFEZ HAVACILIK TURKEY 29439 LIBERTY GLOBAL EUROP NETHERLANDS 1770 LUCHT RUIMTEV LABO NETHERLANDS 1833 MARTINAIR NETHERLANDS 34413 MAXEM AVIATION AUSTRALIA 23109 MEISNER AIRCRAFT UNITED STATES 34757 MICAWBER 640 SOUTH AFRICA 34026 MIL NETH TRANSPORT NETHERLANDS 25666 MOUNTAIN AVIATION UNITED STATES 278 NIPPON CARGO JAPAN 2023 NORTHWEST AIRLINES UNITED STATES 34344 PARADIGM JET MGMT UNITED STATES 449 PATH UNITED STATES 2135 PHILIPPINE AIRLINES PHILIPPINES 22139 POLAR AIR CARGO WW UNITED STATES 30294 RUYGROK NETHERLANDS 32167 SAMA SAUDI ARABIA 32631 SEXTANT HOLDINGS UNITED STATES 2440 SHELL AIRCRAFT UNITED KINGDOM 31729 SILVER AIR LTD UNITED ARAB EMIRATES 20544 SKYLINE AVIATION NETHERLANDS 6050 SKYWEST AIRLINES AUSTRALIA 31449 SOC. DE CONSERVATION NETHERLANDS 30351 SOLID AIR NETHERLANDS 34530 SUMMER SUN TRADING SOUTH AFRICA 2723 TRANSAVIA AIRLINES NETHERLANDS 30852 TUI NED. ARKEFLY NETHERLANDS 19198 UNIVERSAL WEATHER UK UNITED KINGDOM 23316 WILMINGTON TRUST CY UNITED STATES 31532 XOJET UNITED STATES AUSTRIA Code Aircraft operator State of the operator 28314 AAA  AIR ALPS AVTN AUSTRIA 209 AIR CHARTER LTD SWITZERLAND 21053 AIR STYRIA AUSTRIA 34493 AMI FAKT AUSTRIA 30222 AMIRA AIR AUSTRIA 440 AUSTRIAN AIRLINES AUSTRIA 24686 AVIATION BRIDGE ISRAEL 32825 AVTN PARTNERS INC UNITED STATES 22227 BANNERT AIR AUSTRIA 31562 BFS BUSINESS FLIGHT AUSTRIA 29845 BOMBARDIER DOWNSVIEW CANADA 27000 CENTRE-AVIA AIRLINES RUSSIAN FEDERATION 20561 COMTEL AIR AUSTRIA 1178 FLICK, INGRID GERMANY 27296 FLIGHT MANAGMNT LLC UNITED STATES 8620 FLY JET ITALY 15451 GEORGETOWN MNGMNT UNITED STATES 31326 GLOBAL JET AUSTRIA AUSTRIA 194 GLOCK GMBH AUSTRIA 13275 GOLDECK FLUG AUSTRIA 29397 GROSSMANN AIR (2) AUSTRIA 24198 INTERJET AG SWITZERLAND 30323 INTERNATIONAL JET AUSTRIA 28512 INTERSKY LUFTFAHRT AUSTRIA 27702 JETALLIANCE AUSTRIA 25637 KRONO AIR AUSTRIA 28669 KRONOTRANS SPEDITION GERMANY 32335 LARET AVIATION LTD. SWITZERLAND 28808 M.A.P. EXECUTIVE AUSTRIA 9965 MAGNA INTERNATIONAL CANADA 33073 MAJESTIC EXEC. GMBH AUSTRIA 1083 MIL AUSTRIA AUSTRIA 22617 MIL SLOVENIA SLOVENIA 32714 N324SM C/O ACI PACIF UNITED STATES 32275 NABBAN INVESTMENTS RUSSIAN FEDERATION 29932 NIKI LUFTFAHRT GMBH AUSTRIA 8582 OMY AVIATION SUISSE SWITZERLAND 32975 PLANE FOLK LLC UNITED STATES 2168 PORSCHE KONSTRUKTION AUSTRIA 22843 RED STAR AIR AMBUL TURKEY 3858 SCHAFFER AUSTRIA 27384 SCHAFFER GMBH SWITZERLAND 3113 SEMITOOL EUROPE UNITED KINGDOM 13030 STRASSER GMBH AUSTRIA 25989 THE FLYING BULLS AUSTRIA 31413 TRANSPED AVIATION AUSTRIA 28567 TUPACK AUSTRIA 8421 TYROLEAN JET SERVICE AUSTRIA 19210 UKRAINE INTL AIRLINE UKRAINE 32040 VISTAJET AUSTRIA 26443 VOLGA AVIAEXPRESS RUSSIAN FEDERATION 27114 WELCOME AIR AUSTRIA 26653 WWW BEDARFSLUFTFAHRT AUSTRIA POLAND Code Aircraft operator State of the operator 31588 AERO POWER UK UNITED KINGDOM 33187 AIR ITALY POLSKA POLAND 31386 AIR SERVICES EP POLAND 21406 AMC AVIATION EGYPT 31322 BLUE JET SP.Z.O.O. POLAND 20011 BUNDESGRENZSCHUTT GERMANY 33876 CEZAR PRZEDSIEBIORST POLAND 25625 EUROLOT SA POLAND 20264 EXIN COMPANY POLAND 32757 GENERAL AVIATION EP POLAND 28225 GRID AVIATION LTD UNITED KINGDOM 32532 HAWKER PARTNERSHIP UNITED KINGDOM 32915 HTM JET SERVICE GERMANY 24631 J S AVIATION UNITED KINGDOM 31237 JETAIR SP.Z.O.O. POLAND 32562 KORAL BLUE AIRLINES EGYPT 32380 LC CORP POLAND 33079 LC ENGINEERING POLAND 1763 LOT POLAND 15423 MARITIME OFFICE POLAND 33314 MARS RK LTD UKRAINE 27808 MIL AFGHANISTAN AFGHANISTAN 1082 MIL ALGERIA ALGERIA 15686 MIL BULGARIA BULGARIA 1097 MIL FINLAND FINLAND 6310 MIL NATO NAPMA UNITED STATES 1113 MIL POLAND POLAND 11555 MIL ROMANIA ROMANIA 30717 NOWY PRZEWOZNIK POLAND 32968 POLISH AIR NAVIG POLAND 20796 POLISH AIRPORT PPL POLAND 28119 POLISH MORSKI POLAND 26496 POLSKIE ZAKLADY LOTN POLAND 29333 PYRLANDIA BOOGIE SP. POLAND 30603 PZL MIELEC POLAND 28521 RAY AVIATION ISRAEL 24855 ROVNO UNIVERSAL AVIA UKRAINE 28197 SKYTAXI S.C. POLAND 30192 SPRINTAIR SA POLAND 4736 USAF AERO CLUB UNITED STATES 22701 WHITE EAGLE POLAND POLAND PORTUGAL Code Aircraft operator State of the operator 27058 AERO VIP PORTUGAL 33236 AERONAUTIC SOLUTIONS SOUTH AFRICA 26220 AERONORTE PORTUGAL 28947 AGROAR PORTUGAL 9568 AIR BEAR UNITED STATES 33625 AIR CARGO CARRIERS UNITED STATES 27644 AIR JETSUL PORTUGAL 29662 AIR LUXOR GB LDA GUINEA-BISSAU 29106 AIR LUXOR STP SAO TOME AND PRINCIPE 253 AIR MALAWI MALAWI 34315 AIRALT SL SPAIN 32873 AIRLOG INTL LTD UNITED STATES 33621 ANGOLA AIR SERVICE ANGOLA 388 ANGOLA AIRLINES ANGOLA 31591 ASSOCIATED AV (NIG) NIGERIA 29535 ASSOCIATED AVTN UNITED KINGDOM 31919 AVIATION COMPANY SOUTH AFRICA 10055 AVIATION SRVCS INTL UNITED STATES 25881 BARNETT INVESTMENTS UNITED STATES 3935 BASLER TURBO UNITED STATES 32957 BORDER SECURITY INDIA 28573 BRA TRANSP AEREOS BRAZIL 27477 BROAD RIVER AVTN UNITED STATES 34501 BUFFINI & COMPANY 2 UNITED STATES 29700 CHARTERTECH PARTNER SOUTH AFRICA 32199 CHERRY AIR AVIATION UNITED STATES 27516 CIELOS DEL PERU SA PERU 23339 CIT LEASING UNITED STATES 33653 CJ AIR SAFARIS SOUTH AFRICA 24811 CLOS DE BERRY MGMT UNITED STATES 32983 COMAIR (2) UNITED STATES 24378 COMAIR SALES LTD SOUTH AFRICA 30053 CONSORCIO UNIBANCO BRAZIL 28991 CONSTRUCTORA ANDRADE PORTUGAL 33062 CONSTRUCTORA SAMBIL VENEZUELA 33176 CRYSTAL AIR AVTN UNITED STATES 32382 CURVES INTL UNITED STATES 31528 DISTRIBUIDORA PHARMA BRAZIL 27988 EAGLE MOUNTAIN INTL UNITED STATES 33867 EMBASSY OF INDIA PORTUGAL 34414 EMPR. DE MEIOS AEREOS PORTUGAL 25289 EUROATLANTIC AIRWAYS PORTUGAL 30179 EXECUTIVE TURBINE SOUTH AFRICA 23864 FAITH LANDMARK UNITED STATES 31214 FALCONCREST AVTN UNITED STATES 24973 FLIGHT MANAGEMENT UNITED STATES 30684 FLUIRDADOS SA PORTUGAL 27761 GAMBIA INTL (2) GAMBIA 8760 GAVILAN UNITED STATES 30178 GLOBAL EQUITIES SOUTH AFRICA 31572 GLOBAL FLIGHT SUPPRT UNITED STATES 29394 HELIBRAVO AVIACO PORTUGAL 28084 HELIPORTUGAL PORTUGAL 32070 HI FLY S.A. PORTUGAL 29095 HMY AIRWAYS INC CANADA 31879 HUGHES AIR CORP CANADA 34593 IAL CORP UNITED STATES 32417 IBIS PARTICIPACOES BRAZIL 32833 INDIGO TRANSPORT UNITED STATES 32173 INTERWINGS AIRCHRTR SOUTH AFRICA 31628 JDL AVIATION UNITED STATES 33637 JET MANAGEMENT INC UNITED STATES 33382 JETFLY SUISSE SARL SWITZERLAND 27707 JORDAN AVIATION JORDAN 34763 JOYCE MEYER MINISTRY UNITED STATES 32523 K&P AVIATION LLC UNITED STATES 34683 KANDO JET LLC UNITED STATES 32122 KJ AIR UNITED STATES 32488 KNIGHTS ARILINES LTD NIGERIA 26001 LADS AUSTRALIA 31063 LUZAIR SA PORTUGAL 28388 MANACA TAXI AEREA BRAZIL 31396 MARINER MANAGEMENT 2 BARBADOS 32546 MBF HEALTCARE MGMT UNITED STATES 32317 MCC AVIATION SOUTH AFRICA 34766 MED-VIEW AIRLINES NIGERIA 25266 MENTE UNITED STATES 33303 MH AVIATION UNITED STATES 14532 MIL BENIN BENIN 4698 MIL BOTSWANA BOTSWANA 617 MIL BRAZIL BRAZIL 1088 MIL IVORY COAST COTE D'IVOIRE 33335 MIL MALI (2) MALI 7597 MIL MOROCCO (3) MOROCCO 1114 MIL PORTUGAL PORTUGAL 31810 MINISTRY TRANSPORT NIGERIA 29463 MORGAN FLIGHT UNITED STATES 32691 MOURITEEN FAMILY TR SOUTH AFRICA 32137 MOURITZEN FAMILY SOUTH AFRICA 28772 NATURELINK SOUTH AFRICA 23781 NETJETS TRANSPORTES PORTUGAL 33092 NICON AIRWAYS NIGERIA 33140 NOLINOR AVIAT (NLN) CANADA 30008 OCEANAIR LINHAS AER BRAZIL 29678 PARTNERSHIP SOUTH AFRICA 33232 PEACON ASSOCIATES UNITED STATES 34732 PELICAN AIR SERVICES SOUTH AFRICA 8058 PILOT INTERNATIONAL UNITED STATES 34256 PLANAIR ENTERPRISE SOUTH AFRICA 11024 PORTUGALIA PORTUGAL 31277 R & R AIRCRAFT UNITED STATES 31995 RANI S AVIATION UNITED STATES 31003 RB SPORTS INTL UNITED ARAB EMIRATES 7732 RICH PRODUCTS UNITED STATES 31958 ROSTON AVIATION UNITED STATES 32614 RSE COMPANY UNITED STATES 22442 S CONGO (KIN) CONGO 2354 SATA AZORES PORTUGAL 25573 SATA INTERNATIONAL PORTUGAL 31892 SKYROS PROPERTIES SOUTH AFRICA 9295 SPECIALIZED AIRCRAFT UNITED STATES 31178 SPECTREM AIR SOUTH AFRICA 31587 STORM AVTN CANADA CANADA 32785 STP SAO TOME AND PRINCIPE 31872 SWIFT INTL AIRWAYS UNITED KINGDOM 2649 TACV CABO VERDE CAPE VERDE ISLANDS 34229 TAK CONTINENTAL LTD UNITED STATES 2656 TAP PORTUGAL PORTUGAL 21003 TAXI AEREO WESTON BRAZIL 27408 TINAIRLINES PORTUGAL 34375 TOBY AERO CAYMAN ISLANDS (UK) 30033 TRANS CAPITAL AIR CANADA 32712 TRAYTON AVIATION UNITED STATES 31334 TRIDENT AVIATION HK KENYA 32974 TRIUMPH AIRWAYS LTD CANADA 31496 TRUSH AIRCRAFT UNITED STATES 11938 UAC AIR CHARTER GERMANY 32229 US AVIATION CORP UNITED STATES 31833 US EUROPE AFRICA TR UNITED STATES 34691 VALAIR AVIACAO LDA PORTUGAL 32025 VALLEYSOFT ANGOLA 18368 VINAIR AEROSERVICOS PORTUGAL 30481 VITESSE AVIATION BRAZIL 30887 VOYAGEUR AIRWAYS (2) CANADA 31801 WACHOVIA FINANCIAL UNITED STATES 32618 WC FERRIES SOUTH AFRICA 30546 WEST CENTRAL AIR CANADA 27218 WHITE-AIRWAYS SA PORTUGAL 30536 WINGS AVTN NIGERIA NIGERIA 7965 WORLDWIDE FERRYING CANADA ROMANIA Code Aircraft operator State of the operator 31871 AIR JET LDA UNITED ARAB EMIRATES 31492 AIRCRAFT TRADERS BELGIUM 31265 AIRJET ANGOLA ANGOLA 26569 ARP 410 AIRLINES UKRAINE 26750 AVE. COM FZC UNITED ARAB EMIRATES 30600 BLUE AIR TRANSPORT ROMANIA 26254 CARPATAIR ROMANIA 30028 CHALLENGE AERO UKRAINE 31415 DETA AIR KAZAKHSTAN 30806 DOLPHIN AIR UNITED ARAB EMIRATES 3053 EMAIR TURKEY 34143 GLOBAL ACFT SOLUTION UNITED STATES 33561 GM HELICOPTERS LATVIA 25649 ION TIRIAC AIR ROMANIA 2349 JETRAN UNITED STATES 31627 JETRAN AIR S.R.L. ROMANIA 30390 LIBYAVIA AVIATION LIBYA 31716 MAX AVIA RUSSIAN FEDERATION 28204 MIA LEBANON 34406 MIA AIRLINES LEBANON 21209 MIAMI AIR INTL UNITED STATES 32236 MIDDLE EAST AVIATION LEBANON 702 MIL CANADA CANADA 32327 RED STAR (FZE) UNITED ARAB EMIRATES 26019 ROMANIAN CIVIL ROMANIA 12320 ROMAVIA ROMANIAN ROMANIA 24932 ROSTVERTOL RUSSIAN FEDERATION 2658 TAROM ROMANIA 33174 TOMBOUCTOU AVTN COMP MALI 33564 VEGA AIR COMPANY UKRAINE 28579 VICTORIA AVTN SWITZERLAND 27298 VISION AIRLINES UNITED STATES SLOVENIA Code Aircraft operator State of the operator 129 ADRIA AIRWAYS SLOVENIA 32878 ARTHEL SARL FRANCE 31601 AURORA AIRLINES SLOVENIA 32720 CITIC GA G. AVIATION CHINA 33291 ELITAVIA D.O.O. SLOVENIA 19263 GIO-POSLOVNA AVIAC SLOVENIA 29569 LINXAIR D.O.O. SLOVENIA 10937 MIL RUSSIA RUSSIAN FEDERATION 34014 NOVA AIRLINES (HS) SUDAN 34426 REX AUSTRALIA 31515 STAR LET D.O.O. SLOVENIA SLOVAKIA Code Aircraft operator State of the operator 29083 AEROMIST KHARKIV UKRAINE 20805 AIR SLOVAKIA BWJ SLOVAKIA 34446 BOTTLESPRING LTD CYPRUS 23544 CAA SLOVAK REPUBLIC SLOVAKIA 29582 DUBNICA AIR LTD SLOVAKIA 31950 EAGLE AIR (SL) LTD SIERRA LEONE 31730 EASTERN SLOVAKIA 30601 EASTERN AIRWAYS (FD) SWAZILAND 30547 FILAIR 2 CONGO 22395 GOVERNMENT SLOVAKIA SLOVAKIA 30935 ILYICH IRON & STEEL UKRAINE 33181 JUMP-TANDEM S.R.O. SLOVAKIA 30337 KAM AIR AFGHANISTAN 20528 MIL SLOVAKIA SLOVAKIA 19955 MIL UKRAINE UKRAINE 23224 SEAGLE AIR SLOVAKIA 28436 SKY EUROPE AIRLINES SLOVAKIA 25176 SLOVAK AIRLINES SLOVAKIA 27064 STEEL KOSICE SLOVAKIA 23803 TAGANROG ANTK RUSSIAN FEDERATION 28497 VIP WINGS S.R.O. SLOVAKIA FINLAND Code Aircraft operator State of the operator 31987 ACME OPERATING UNITED STATES 34802 AIR AMBULANCE SPEC UNITED STATES 29266 AIR FINLAND FINLAND 3167 AIR NIAMEY NIGER 380 ALTICOR UNITED STATES 24494 ATYRAU AUE JOLY KAZAKHSTAN 838 BLUE1 FINLAND 31399 CARLBAD ENTERPRISES UKRAINE 24681 COPTERLINE OY FINLAND 9834 FIN AVIATION ACADEMY FINLAND 1167 FINNAIR OY FINLAND 27086 FINNISH COMMUTER FINLAND 5922 JETFLITE FINLAND 25610 KAZAIR WEST KAZAKHSTAN 8930 METROPOLITAN LIFE UNITED STATES 22574 MIL JAPAN JAPAN 32087 MIL THAILAND (2) THAILAND 32135 MINT ACQUISTIONS UNITED STATES 32127 RIVER AVIATION FINLAND 24645 RIVER AVIATION OY FINLAND 26295 SPARK + RUSSIAN FEDERATION 30246 TUPOLEV OAO RUSSIAN FEDERATION 33207 UTAIR-EXPRESS LTD RUSSIAN FEDERATION 33661 WINNER 614 JH LLC UNITED STATES 28491 ZAO AK BYLINA RUSSIAN FEDERATION SWEDEN Code Aircraft operator State of the operator 32769 AEROSYNCRO (2) SWEDEN 31883 AIR NELSON (2) NEW ZEALAND 21131 ATRAN-AVIATRANS RUSSIAN FEDERATION 29292 AVITRANS NORDIC AB SWEDEN 29400 BENDERS AIR SWEDEN 12084 BIRGMA SWEDEN AB SWEDEN 32341 BLUE AERO FRANCE 24912 BLUE CHIP JET SWEDEN 32004 CINGULAR WIRELESS UNITED STATES 26939 CITY AIRLINE AB SWEDEN 32128 CRESCINI G UNITED STATES 30875 DLS AIR UNITED STATES 22647 EAST AIR KB SWEDEN 24066 EFS EUROPEAN SWEDEN 31463 EXPO AVIATION PVT 2 SRI LANKA 31837 EZNIS AIRWAYS MONGOLIA 25023 FF INVETS AB SWEDEN 8697 FLYGANDE VETERANER SWEDEN 31506 GLOBAL AVTN PARTNERS RUSSIAN FEDERATION 28586 GO AHEAD INTERNATION SWITZERLAND 22830 GOLDEN AIR FLYG AB SWEDEN 29556 HANDELSBANKEN FINANS SWEDEN 23882 HASTENS SANGAR AB SWEDEN 34845 JET ARROW SWITZERLAND 32414 JORDAN CONSULTING UNITED STATES 32386 JUSTAIR SWEDEN 3839 KINNARPS SWEDEN 5790 KUSTBEVAKNINGEN SWEDEN 8920 LUNDS UNIVERSITET SWEDEN 21450 MALMO AVIATION SWEDEN 17698 MARINE R CORP UNITED STATES 1103 MIL HUNGARY HUNGARY 1116 MIL SWEDEN SWEDEN 23589 MIL/CIV SWEDEN SWEDEN 27184 NASA DRYDEN CENTER UNITED STATES 30120 NEX TIME JET AB SWEDEN 30511 NORDIC AIRLINK HOLD SWEDEN 23513 NORDWAYS SWEDEN AB SWEDEN 24970 NOVA AIRLINES SWEDEN 2041 OCCIDENTAL PETROLEUM UNITED STATES 31796 OIKOS FORVALTNINGS SWEDEN 26024 PA-FLYG AB SWEDEN 29702 PARKVIEW HOLDINGS UNITED STATES 33709 PMI GLOBAL SVCS INC UNITED STATES 24567 RAINIER AVTN UNITED STATES 25043 SA EXPRESS SOUTH AFRICA 25966 SAAB AB SWEDEN 29518 SAAB ACFT OF AMERICA UNITED STATES 13488 SAAB AEROTECH SWEDEN 2351 SAS SWEDEN 30470 SCANDINAVIAN MEDICOP SWEDEN 31700 SEB FINANS AB SWEDEN 34500 SFS HOLDING AB SWEDEN 455 SKYWAYS EXPRESS AB SWEDEN 7491 SNAS COURIERS BAHRAIN 21918 SOUTH AFRICAN EXPRES SOUTH AFRICA 30863 TABY AIR MAINTENANCE SWEDEN 30408 TANDORO SWITZERLAND 29020 TRANSMILE AIR SVCS 2 MALAYSIA 23235 TUIFLY NORDIC AB SWEDEN 33688 VAPSI SWEDEN 7778 VARTIOLENTOLAIVUE FINLAND 32740 VASTGOTA SWEDEN 29367 VIKING AIRLINES SWEDEN 24138 VOLVO AERO SWEDEN 32336 WADE AIR AUSTRALIA 20170 WEST AIR SWEDEN AB NORWAY UNITED KINGDOM Code Aircraft operator State of the operator 31654 247 JET LTD UNITED KINGDOM 1905 3M COMPANY UNITED STATES 30021 57 AVIATION SERVICES UNITED STATES 6803 711 CODY INC UNITED STATES 27726 994748 ONTARIO INC CANADA 34049 AA5 LLC UNITED STATES 8740 ABBOTT LABORATORIES UNITED STATES 27976 ABCO AVIATION UNITED STATES 32962 ABG AIR LTD UNITED KINGDOM 29558 ACASS CANADA LTD CANADA 29096 ACE-INA FLIGHT OPS UNITED STATES 30786 ACFT SARL LUXEMBOURG 6339 ACM AVIATION UNITED STATES 31102 ACT AIRLINES TURKEY 25472 AD AVTN UNITED KINGDOM 31406 ADL LEASING UNITED STATES 27832 ADVENTAIR UNITED STATES 24201 AEC INTERN. LTD SWITZERLAND 30690 AERGO BETA LEASING IRELAND 32912 AERO JET SERVICES UNITED STATES 31945 AERO MEXICO CONNECT MEXICO 26007 AERO TAXI AVTN 2 UNITED STATES 19882 AERODYNAMICS UNITED KINGDOM 33319 AEROGRAPHICS INC UNITED STATES 27739 AEROMEDICAL EVAC SAUDI ARABIA 31549 AERONAVAL UNITED STATES 29326 AEROSERVICIOS EJE MEXICO 33565 AEROVIAS DAP SA CHILE 8785 AFRICAN INTL AIRW SWAZILAND 29559 AGILE AVTN UNITED STATES 31032 AIM AVTN UNITED STATES 28150 AIR ALPHA JEDDAH SAUDI ARABIA 29508 AIR AMBULANCE SUPPRT UNITED STATES 1502 AIR ATLANTA ICELAND 201 AIR CANADA CANADA 34225 AIR CHARTER PROFSNL UNITED STATES 32869 AIR CHTR EXPRESS 2 UNITED ARAB EMIRATES 551 AIR GROUP (VAN NUYS) UNITED STATES 24148 AIR HARRODS UNITED KINGDOM 237 AIR INDIA INDIA 241 AIR JAMAICA JAMAICA 264 AIR NEW ZEALAND NEW ZEALAND 31662 AIR NOVA INC UNITED STATES 25802 AIR PARTNER PVT JETS UNITED KINGDOM 33259 AIR PARTNERS CORP CANADA 8271 AIR ROUTING UNITED STATES 29716 AIR SOUTH WEST LTD. UNITED KINGDOM 5633 AIR TRANSAT CANADA 33754 AIRCRAFT AFRICA CO SOUTH AFRICA 17378 AIRCRAFT FINANCING NETHERLANDS 22299 AIRLIFT NORWAY NORWAY 33856 AIRMID AVTN SVCS LTD INDIA 31932 AIRSPRINT CANADA 10639 AIRSTAR GROUP UNITED STATES 33141 AIRTIME LLC UNITED STATES 30308 AIRWING AS NORWAY 29496 AJW-AVIATION UNITED KINGDOM 33143 AL RUSHAID AVIATION UNITED STATES 31508 AL SALAM 319 LTD. UNITED ARAB EMIRATES 21690 ALG TRANSP UK OFFICE UNITED STATES 2297 ALIA ROYAL JORDANIAN JORDAN 30184 ALII AVIATION UNITED STATES 31951 ALLEGIANCE AIR SOUTH AFRICA 32590 ALLIANCE JET TAXI BRAZIL 34807 ALMOJIL AVIATION UNITED ARAB EMIRATES 33938 AMAC AEROSPACE SWITZERLAND 364 AMBRION AVIATION UNITED KINGDOM 369 AMERICAN AIRLINES UNITED STATES 372 AMERICAN EXPRESS UNITED STATES 375 AMERICAN INT GROUP UNITED STATES 31782 AMERIPRISE FINANCIAL UNITED STATES 31943 AMGEN UNITED STATES 6179 ANDALEX RESOURCES UNITED STATES 31016 ANDAMAN AVIATION UNITED ARAB EMIRATES 28295 ANGLO OPERATIONS SOUTH AFRICA 4944 ANHEUSER BUSCH UNITED STATES 25743 ANSCHUTZ UNITED STATES 30956 APEX AVIATION UNITED STATES 28676 APRILIA HOLDINGS INC ISRAEL 28325 ARAMARK UNITED STATES 4999 ARAMCO SAUDI ARABIA UNITED STATES 403 ARIANA AFGHAN AL AFGHANISTAN 31512 ARINC DIRECT UNITED STATES 32050 ARKAS SHIPPING TURKEY 34018 ARKIVA LTD. IRELAND 33376 ARMAD SWITZERLAND 32956 ASIA AVIATION LTD INDIA 34730 ASTRA FIRE LTD UNITED KINGDOM 28558 ASTRAEUS LTD UNITED KINGDOM 31345 ATLANTIC AIRLINES UK UNITED KINGDOM 27411 ATLANTIC ARL-N176AF UNITED KINGDOM 27139 ATLANTIC AVTN 2 UNITED STATES 34596 ATP HAVACILIK TURKEY 436 AURIGNY AIR UNITED KINGDOM 31623 AVALON CAPITAL GROUP UNITED STATES 30597 AVCARD UNITED STATES 31940 AVIACOR  AIRCRAFT RUSSIAN FEDERATION 30645 AVIAMAX GERMANY 27087 AVIONETA UNITED STATES 5714 AVJET CORP UNITED STATES 26701 AVMAX GROUP CANADA 29445 AVN AIR UNITED STATES 33188 AVTN DEVLPMENT INTL IRELAND 18980 AZERBAIJAN AIRLINES AZERBAIJAN 31878 B&D AVIATION UNITED STATES 12669 BA CITYFLYER LTD UNITED KINGDOM 33883 BA EUROPEAN LIMITED UNITED KINGDOM 32705 BAA JET MANAGEMENT CHINA 32767 BAC LEASING LTD UNITED KINGDOM 481 BAE SYSTEM OPS LTD UNITED KINGDOM 1403 BAE SYSTEMS HATFIELD UNITED KINGDOM 22433 BAHRAIN AMIRI FLIGHT BAHRAIN 31555 BAKEWELL INDUSTRIES UNITED KINGDOM 493 BAMFORD EXCAVATOR UNITED KINGDOM 498 BANGLADESH BIMAN BANGLADESH 6323 BANLINE AVIATION UNITED KINGDOM 1015 BASEOPS UNITED STATES 6989 BASS ENTERPRISES UNITED STATES 29975 BCC EQUIPMENT LEASE UNITED STATES 21482 BECHTEL UNITED STATES 6890 BECTON DICKINSON UNITED STATES 27039 BEEHAWK AVIATION UNITED STATES 32447 BEGAL AIR UNITED KINGDOM 9170 BEL AIR UNITED KINGDOM 33770 BENSLOW BERMUDA LTD. SWITZERLAND 8974 BERWIND AVIATION UNITED STATES 31598 BETA LEASING IRELAND 28297 BEXAIR BAHRAIN 32764 BHARAT FORGE INDIA 31303 BIG DOG AVTN UNITED STATES 3166 BLACK & DECKER UNITED STATES 32667 BLUE CITY AVIATION UNITED KINGDOM 33693 BLUESTREAM AVIATION UNITED KINGDOM 25363 BOEING EXECUTIVE FLT UNITED STATES 5169 BOMBARDIER CANADAIR CANADA 895 BOMBARDIER DE HAVILL CANADA 342 BOMBARDIER INC CANADA 30590 BOND OFFSHORE HELIS UNITED KINGDOM 33157 BOOKAJET ACFT MNG UNITED KINGDOM 29505 BOOKAJET OPS LTD UNITED KINGDOM 29396 BOOTH CREEK MGMT UNITED STATES 31732 BOULTBEE AVTN 2 UNITED KINGDOM 32952 BPG PROPERTIES UNITED STATES 32635 BRAMPTONIA LTD UNITED KINGDOM 32340 BRAVO AVIATION UNITED KINGDOM 22234 BRECO INTL UNITED KINGDOM 34320 BRIARWOOD PROD. LTD UNITED KINGDOM 30940 BRIDGE AVIATION UNITED KINGDOM 29373 BRIDGTOWN PLANT UNITED KINGDOM 33190 BRISTOL AIR LTD. SAUDI ARABIA 628 BRISTOL MYERS SQUIBB UNITED STATES 590 BRITISH AIRWAYS BA UNITED KINGDOM 634 BRITISH MIDLAND UNITED KINGDOM 29157 BROKERAGE & MANAGMT UNITED STATES 29940 BROOM P AVTN SVCS UNITED STATES 22676 BROOME WELLINGTON UNITED KINGDOM 9701 BRUNSWICK UNITED STATES 31448 BUCKHEAD UNITED STATES 32098 BUFFALO AIRWAYS (CY) CANADA 33472 BYECROSS IOM LTD UNITED KINGDOM 29107 BZL SWITZERLAND 24905 C AND S AVIATION UNITED STATES 33215 CALIFORNIA JET SHARE UNITED STATES 12499 CALSPAN UNITED STATES 33231 CAMDEN AVIATION UNITED STATES 32717 CAMERON HENKIND UNITED STATES 4018 CAMPBELL SOUP UNITED STATES 29956 CAN PACIFIC RAILWAY CANADA 28712 CANADIAN GLOBAL AIR CANADA 22953 CAPE CLEAR CAPITAL UNITED STATES 22724 CARDAL UNITED STATES 4029 CARGILL UNITED STATES 34742 CARGOJET AIRWAYS LTD CANADA 31246 CARIS AVIATION UNITED STATES 32879 CARRE AVIATION LTD UNITED KINGDOM 32273 CASBAH SWITZERLAND 34066 CASTLE 2003 IRELAND 6625 CATERPILLAR UNITED STATES 5800 CATHAY PACIFIC CHINA 24738 CATHTON HOLDINGS LTD CANADA 34153 CAYLEY AVIATION SWITZERLAND 28483 CB APPLICATIONS UNITED STATES 31570 CBAIR UNITED STATES 29199 CBAS (PVT) LTD INDIA 33257 CBMM BRAZIL 32292 CELESTIAL AVTN TRDNG IRELAND 34118 CELEUS INVESTMENTS BRAZIL 27414 CELTIC TECH JET CANADA 30618 CENDANT UNITED STATES 28821 CENTAERO AVIATION CANADA 17789 CESSNA AIRCRAFT CO UNITED STATES 3250 CESSNA PROPJET DP880 UNITED STATES 23394 CHAMARAC UNITED STATES 32014 CHARTER AIR LTD UNITED KINGDOM 24100 CHARTRIGHT AIR CANADA 28796 CHARTWELL AVIATION UNITED STATES 3769 CHEVRONTEXACO UNITED STATES 12763 CHIPOLA AVIATION UNITED STATES 31541 CHRISTIE AVTN AUSTRALIA 7526 CIGNA UNITED STATES 33272 CIRRUS AIR CLUB UNITED STATES 31361 CIT AEROSPACE INT. IRELAND 27210 CITIGROUP UNITED STATES 27389 CLASSIC AVTN PROJ UNITED KINGDOM 4053 CLAY LACY AVIATION UNITED STATES 31867 CLEARWATER AVIATION UNITED KINGDOM 28482 CLEARWATER FINE FOOD CANADA 31057 CLOUD AIR SERVICE UNITED ARAB EMIRATES 33553 CLOUDSCAPE INC UNITED STATES 32365 CNL GROUP SERVICES UNITED STATES 24069 COBHAM FLIGHT INSP. UNITED KINGDOM 26755 COBHAM LEASING UNITED KINGDOM 11816 COCA COLA ENTERPRISE UNITED STATES 34041 COLDSTREAM SARL LUXEMBOURG 9049 COLLEEN UNITED STATES 27981 COLT INTL CANADA 28719 COLT INTL HOUSTON UNITED STATES 28470 COMCO UNITED STATES 30312 COMLUX AVTN SWITZERLAND 30637 COMPANHIA VALE RIO BRAZIL 2577 COMPUTAPLANE UNITED KINGDOM 4742 CONDOR AVTN UNITED KINGDOM 2138 CONOCOPHILLIPS AVTN UNITED STATES 31320 CONSOLIDATED CHARTER UNITED STATES 32850 CONSOLIDATED PRESS 2 AUSTRALIA 22862 CONSTELLATION AVTN UNITED STATES 8187 CONTINENTAL AIRLINES UNITED STATES 33096 COPART INC UNITED STATES 31929 COR AVIATION UNITED STATES 33877 CORACLE AVIATION SWITZERLAND 23765 CORPORATE FLIGHT MGT UNITED STATES 34548 CORPORATE JET REALI. UNITED KINGDOM 30051 COSTA AZZOURA SAUDI ARABIA 26988 COSTCO WHOLESALE UNITED STATES 25039 COUGAR HELICOPTERS CANADA 29350 COUNTRYWIDE HOME UNITED STATES 29073 COVE PARTNERS UNITED STATES 9248 CRANE COMPANY UNITED STATES 851 CRANFIELD INSTITUTE UNITED KINGDOM 5071 CROIX ROUGE SWITZERLAND 31211 CSC TRANSPORTATION UNITED STATES 33204 CTC AVTN JET SVCS UNITED KINGDOM 33082 CUMULUS INV. HOL. LTD UNITED KINGDOM 33885 CYBER SPACE NIGERIA 11175 CZAR AVIATION LTD UNITED KINGDOM 8724 DACION UNITED STATES 30922 DAIDALOS AVIATION UKRAINE 18524 DAKOTA NORWAY NORWAY 30278 DARWIN AIRLINE SWITZERLAND 27123 DATEL DIRECT LTD UNITED KINGDOM 28801 DELTA AIRELITE UNITED STATES 32849 DESERT AIR CHTR INC UNITED STATES 32847 DIAGO CONTINENTAL UNITED ARAB EMIRATES 32129 DIRECT AIR EXECUTIVE UNITED KINGDOM 34630 DIRECT AVIATION MNGT UNITED KINGDOM 31504 DIRECT TV GROUP UNITED STATES 9605 DIRECTFLIGHT UNITED KINGDOM 8334 DITCO SA BERMUDA (UK) 32563 DLF LTD INDIA 34559 DOMINION AIR LTD NIGERIA 944 DONINGTON AVIATION UNITED KINGDOM 30049 DOVE AIR UNITED STATES 30533 DRUK AIR (2) BHUTAN 31583 DTC LLC UNITED STATES 6064 DUBAI AIR WING UNITED ARAB EMIRATES 29548 DUBLIN AERO SERVICES IRELAND 11968 DUKE OF WESTMINSTER UNITED KINGDOM 9784 DUNAVANT ENTERPRISES UNITED STATES 28590 DUNVIEW SWITZERLAND 27606 DX SERVICE COMPANY UNITED STATES 27686 E*TRADE GROUP UNITED STATES 22252 EAGLE AIRCRAFT UNITED STATES 31330 EASSDA IRELAND LTD IRELAND 26351 EASTERN AIRWAYS UK UNITED KINGDOM 31752 EASTERN SKYJETS UNITED ARAB EMIRATES 32095 EASTWAY AVIATION UNITED STATES 32462 EASY AVIATION UNITED KINGDOM 23226 EASYJET AIRLINE UNITED KINGDOM 10068 EDREES MUSTAFA SAUDI ARABIA 13008 EDS USA UNITED STATES 29883 EFB AVIATION UNITED STATES 996 EGYPTAIR EGYPT 29824 EIE EAGLE UNITED KINGDOM 27085 ELAS PROFESSIONAL NETHERLANDS 24004 ELITE AVTN UNITED STATES 30808 ELITE JETS DUBAI UNITED ARAB EMIRATES 2938 ELLIOTT AVIATION LTD UNITED KINGDOM 29935 ELMET AVTN UNITED STATES 29879 EL-SEIF ENGINEERING SAUDI ARABIA 4025 EMBRAER BRAZIL 9807 EMIRATES AIRLINE UNITED ARAB EMIRATES 34060 EMPECOM CORPORATION CYPRUS 33488 ENBRIDGE CANADA 30014 ENERGEM AVIATION SOUTH AFRICA 23576 ENNA  ALGERIE ALGERIA 31041 EPC HOLDINGS 644 UNITED STATES 3782 ERNIR ICELAND 29929 ETIHAD AIRWAYS UNITED ARAB EMIRATES 30974 EURO BUSINESS JETS UNITED KINGDOM 27018 EURO-ASIA AIR KAZAKHSTAN 13630 EUROJET AVIATION LTD UNITED KINGDOM 14846 EVA AIR TAIWAN (REPUBLIC OF CHINA) 22762 EVERGREEN HELICPTR 2 UNITED STATES 29654 EWA WEST UNITED STATES 23377 EXCELAIRE USA UNITED STATES 32478 EXCELLENT GLIDE KAZAKHSTAN 32605 EXEC JET MANAGEMENT UNITED KINGDOM 33714 EXECUJET (UK) LTD UNITED KINGDOM 32264 EXECUJET ASIA AUSTRALIA 31953 EXECUJET AUSTRALIA AUSTRALIA 28272 EXECUJET CHARTER SWITZERLAND 27425 EXECUJET FLIGHT OPS SOUTH AFRICA 34738 EXECUJET SUDAF SOUTH AFRICA 22687 EXECUTIVE AVIAT SERV UNITED KINGDOM 32109 EXECUTIVE CHARTR USA UNITED STATES 22933 EXECUTIVE FLITEWAYS UNITED STATES 27816 EXECUTIVE JET BBJ UNITED STATES 22313 EXECUTIVE JET CHART UNITED KINGDOM 30494 EXECUTIVE JET GROUP UNITED KINGDOM 34105 EXECUTIVE JET INC UNITED STATES 23881 EXECUTIVE JET MNGMT UNITED STATES 26147 EXECUTIVE JETS LTD SAUDI ARABIA 1076 EXXON PENNSYLVANIA UNITED STATES 22523 FAA UNITED STATES 33646 FAIRMONT AVIATION UNITED STATES 7382 FALCONAIR LTD SOUTH AFRICA 33587 FANAR AVIATION LTD SWITZERLAND 8430 FAYAIR (JERSEY) UNITED KINGDOM 34494 FCI AVIATION LLC UNITED KINGDOM 21546 FEDERAL AIR SOUTH AFRICA 12811 FEGOTILA LTD BERMUDA (UK) 31156 FERNCROFT UNITED KINGDOM 23081 FERTITTA ENTERPRISES UNITED STATES 31282 FIRSTFLIGHT UNITED STATES 18781 FJ900 UNITED STATES 28957 FJL LEASING UNITED STATES 9695 FJR PRIVATE FLIGHT UNITED ARAB EMIRATES 34064 FL510 SWITZERLAND 19907 FLIGHT CONSULTANCY UNITED KINGDOM 26470 FLIGHT OPTIONS UNITED STATES 31394 FLIGHTWORKS UNITED STATES 34554 FLIGHWORX AVTN LTD UNITED KINGDOM 5453 FLYBE UNITED KINGDOM 32166 FLYFORT NORWAY 10992 FLYING LION UNITED STATES 10276 FLYNN FINANCIAL UNITED STATES 11369 FORD EUROPE LTD UNITED KINGDOM 21529 FOREST AVIATION LTD UNITED KINGDOM 7521 FORMULA ONE MNGMT UNITED STATES 34647 FOSTER AVIATION UNITED KINGDOM 32201 FOUNTAIN AIR UNITED KINGDOM 6573 FOUR STAR UNITED STATES 22109 FRANKLIN TEMPLETON UNITED STATES 22293 FRONTLINER UNITED STATES 32164 FUTURA TRAVELS INDIA 34836 G200 LTD BERMUDA (UK) 33864 G5 AVIATION SOUTH AFRICA 25615 G5 EXECUTIVE SWITZERLAND 24116 GALLAGHER ENTERPRISE UNITED STATES 7618 GAMA AVIATION UNITED KINGDOM 28622 GAMA AVIATION INC UNITED STATES 7573 GANTT AVIATION UNITED STATES 1278 GE CORPORATE AIR TRP UNITED STATES 33031 GEMINI AIR GROUP UNITED STATES 1277 GENERAL DYNAMICS UNITED STATES 32209 GENERAL TECHNICS UNITED KINGDOM 25841 GF AIR UNITED STATES 31328 GHANA INTL AIRLINES GHANA 33100 GHK COMPANY LLC UNITED STATES 29477 GIFFORD D UNITED STATES 30058 GIV AIRWAYS LLC UNITED KINGDOM 33145 GLOBAL AVIATION (OR) UNITED STATES 33907 GLOBAL ESTATE & AVTN UNITED STATES 32817 GLOBAL EXEC AVTN UNITED STATES 28404 GLOBAL SUPPLY SYSTEM UNITED KINGDOM 31971 GLOBAL TAXI AEREO BRAZIL 33121 GLOBAL TRIP SUPPORT UNITED STATES 30025 GLOBESPAN AIRWAYS UNITED KINGDOM 32437 GO XLS LTD UNITED KINGDOM 29430 GODWIN PUMPS UNITED STATES 32293 GOODRICH CORP UNITED STATES 28048 GRAHAM CAPITAL UNITED STATES 33773 GRAHAM CAPITAL MGMT UNITED STATES 3259 GRAINGER UNITED STATES 30778 GRANARD LTD UNITED KINGDOM 31982 GREEN FLAG AVIATION SUDAN 30904 GREENDRAKE UNITED STATES 28020 GREYSCAPE UNITED KINGDOM 32596 GSC PARTNERS UNITED STATES 30895 GSCP (NJ) INC UNITED STATES 23240 GTC MANAGEMT BURBANK UNITED STATES 1279 GTC MGMT NEW YORK UNITED STATES 27731 GUARD SYSTEMS ASA NORWAY 30632 GUILD INVESTMENTS UNITED STATES 1365 GULF AIR BAHRAIN 32656 GULF GLOBAL SVCS LTD UNITED KINGDOM 1356 GULFSTREAM SAVANNAH UNITED STATES 32412 HAMILTON AVIATION UNITED STATES 12127 HAMILTON COMPANIES UNITED STATES 5601 HAMLIN AVIATION UNITED KINGDOM 29388 HANGAR 8 LTD UNITED KINGDOM 24874 HANGAR ACQUISITION UNITED STATES 32555 HANNINGTON AVIATION UNITED KINGDOM 29387 HARBERT AVTN UNITED STATES 34325 HARDWICKE PROPERTIES UNITED STATES 30369 HARRAH'S OPERATING C UNITED STATES 9954 HARRIS UNITED STATES 21857 HARSCO UNITED STATES 5152 HARTH TRADING EST SAUDI ARABIA 26666 HAUGHEY AIR LTD UNITED KINGDOM 32771 HAWKER BEECH. LTD UNITED KINGDOM 529 HAWKER BEECHCRAFT UNITED STATES 33023 HAWKER WEST CANADA 32824 HBC AVIATION UNITED KINGDOM 31777 HB-JEM SWITZERLAND 28603 HCC SERVICE CO UNITED STATES 31136 HD AIR LIMITED UNITED KINGDOM 34016 HDIL (MUMBAI) INDIA 8352 HEINZ COMPANY UNITED STATES 26867 HELITRANS NORWAY 30256 HELLO SWITZERLAND 31253 HERITAGE JETS (FL) UNITED STATES 1423 HERSHEY COMPANY UNITED STATES 26380 HERTZ CORP UNITED STATES 24583 HILL AIR UNITED STATES 23203 HOLLY CORP UNITED STATES 32171 HOLROB ACFT COMPANY UNITED STATES 24776 HOME DEPOT UNITED STATES 11632 HONEYWELL ARIZONA UNITED STATES 8849 HONEYWELL MORRISTOWN UNITED STATES 8771 HONG KONG DRAGON AIR CHINA 28193 HOZU-AVIA LTD KAZAKHSTAN 24604 HUNDRED PERCENT AVTN UNITED KINGDOM 17402 IBM UNITED STATES 32326 ICEJET (2) ICELAND 12046 ICELAND COAST GUARD ICELAND 9962 ICELAND FROZEN FOODS UNITED KINGDOM 1479 ICELANDAIR ICELAND 30441 IDAHO ASSOCIATES UNITED STATES 20237 IL LIONE ALATO ARL UNITED KINGDOM 30373 IMAGE AIR CHARTER CANADA 32114 INDO PACIFIC AVTN INDIA 32394 INFINITY AVIATION UNITED ARAB EMIRATES 15438 INFLITE ENGINEERING UNITED KINGDOM 34771 INTERCONT. AIRWAYS GAMBIA 6932 INTERFLIGHT AIR CHTR UNITED KINGDOM 11489 INTERLEASE AVIATION UNITED STATES 28726 INTERNATIONAL JET MG UNITED STATES 34321 INTL AVTN LEASING UNITED KINGDOM 34440 INTL FLIGHT RES UNITED STATES 31503 INTL JET CLUB UNITED KINGDOM 25459 INTL JETCLUB LTD UNITED KINGDOM 33831 INTL TRIP PLANNING UNITED STATES 31858 INVEMED AVTN SRVCS UNITED STATES 26959 ISCAR ISRAEL ISRAEL 28061 ISLAND AVTN USA UNITED STATES 31918 ISM AVIATION UNITED KINGDOM 31664 ISTITHMAR WORLD AVTN UNITED ARAB EMIRATES 31198 ITCA C/O ACI PACIFIC UNITED STATES 23317 ITT INDUSTRIES UNITED STATES 27301 IVANHOE AVIATION 2 SINGAPORE 27049 J MAX AIR SERVICES UNITED KINGDOM 32204 J S AIRLINES LTD UNITED KINGDOM 32671 JANNAIRE LLP UNITED KINGDOM 1559 JAPAN AIRLINES JAPAN 27693 JATO AVTN UNITED KINGDOM 33662 JC BAMFORD EXCAVAT. UNITED KINGDOM 25830 JEDINAK R AND R CANADA 21889 JEPPESEN DATAPLAN 2 UNITED STATES 31908 JET AIR GROUP JSC RUSSIAN FEDERATION 24997 JET AIRWAYS INDIA INDIA 23690 JET ASIA LTD MACAU (CHINA) 28548 JET AVIATION H KONG CHINA 1065 JET AVTN TETERBORO UNITED STATES 30899 JET CHARTER(FLORIDA) UNITED STATES 31952 JET ICU AIR AMBULNCE UNITED STATES 21727 JET LINK ISRAEL 29290 JET MIDWEST UNITED STATES 31569 JET OPTIONS LTD UNITED KINGDOM 33417 JET STREAM AVIATION SAUDI ARABIA 7532 JET2.COM UNITED KINGDOM 28524 JETPORT CANADA 30733 JETSTEFF AVIATION UNITED KINGDOM 30734 JETSTREAM EXEC UNITED KINGDOM 32867 JETT8 A/L CARGO SINGAPORE 32363 JLJ EQUIPMENT LEASIN UNITED STATES 32069 JOHN MASON ACFT SVCS UNITED KINGDOM 7628 JOHNSON FRANKLIN UNITED STATES 6281 JOHNSON SC AND SON UNITED STATES 25010 JOHNSONS AIR LTD GHANA 31939 JOKLAFLUG ICELAND 26509 JOLUK AVTN UNITED STATES 32155 JORDAN AVTN USA UNITED STATES 24536 JP MORGAN CHASE CY UNITED STATES 9699 KAISERAIR UNITED STATES 26537 KANGRA AVIATION (FA) SOUTH AFRICA 34670 KEEPFLYING LLP UNITED KINGDOM 3991 KENDRIS PRIVATE LTD. SWITZERLAND 3735 KENYA AIRWAYS KENYA 24347 KERZNER INTL. UNITED STATES 771 KEY AIR UNITED STATES 1660 KIBRIS TURK HAVA YOL TURKEY 32845 KILMER MANAGEMENT CANADA 33034 KING AIRLINES (2) NIGERIA 32210 KLEIN TOOLS UNITED STATES 30456 KMI MANAGEMENT UNITED STATES 26927 KNICKERBOCKER UNITED STATES 20894 KOHLER UNITED STATES 4335 KRAFT UNITED STATES 33039 KUBASE AVIATION INDIA 34192 KUDOS AVIATION UNITED KINGDOM 1673 KUWAIT AIRWAYS KUWAIT 34839 LANDMARK AVIATION UNITED STATES 31838 LANDSFLUG EHF ICELAND 31324 LAS VEGAS SANDS UNITED STATES 34746 LEAR 313 LTD UNITED KINGDOM 1703 LEARJET UNITED STATES 30542 LEDAIR CANADA CANADA 31445 LEGATUM AVIATION UNITED KINGDOM 25554 LEVEL 3 COMMUNICATN UNITED STATES 34322 LG ELECTRONICS INC. REPUBLIC OF KOREA 26996 LIBERTY AVTN COMPANY UNITED KINGDOM 33298 LIBERTY MEDIA LLC UNITED STATES 12275 LIBERTY MUTUAL UNITED STATES 1727 LIBYAN ARAB AIRLINES LIBYA 31756 LIGHTAIR UNITED STATES 32145 LINK AVIATION UNITED KINGDOM 1823 LOCKHEED MARTIN UNITED STATES 1755 LOGANAIR UNITED KINGDOM 34736 LOID GLOBAL LTD RUSSIAN FEDERATION 29099 LONDON AIR SERVICES CANADA 32192 LONDON CORPORATE JET UNITED KINGDOM 23603 LONDON EXEC AVIATION UNITED KINGDOM 33068 LONG CHARTER AIR UNITED STATES 28902 LONGTAIL AVTN BERMUDA (UK) 27766 LOWE'S COMPANIES UNITED STATES 315 M G TRANSPORT UNITED STATES 33931 MACSTEEL JET SVCS BERMUDA (UK) 26857 MAINE AVIATION SALES UNITED STATES 32533 MAITON AIR LLP UNITED KINGDOM 32569 MAJESTIC EXECUTIVE UNITED ARAB EMIRATES 1801 MALAYSIAN AIRLINES MALAYSIA 3901 MARATHON OIL UNITED STATES 28276 MARBYIA EXEC. FLIGHT SAUDI ARABIA 34154 MARCO POLO AVTN LTD. SWITZERLAND 25886 MARKOSS AVIATION UNITED KINGDOM 34616 MARQUEZ BROTHERS AV UNITED STATES 1828 MARSHALL CAMBRIDGE UNITED KINGDOM 31537 MARSHALL EXEC AVTN UNITED KINGDOM 8186 MARTIN AVIATION UNITED STATES 29865 MAS AIRWAYS LTD UNITED KINGDOM 22811 MASCO UNITED STATES 33151 MASS HOLDING NV NETHERLANDS 9088 MATTHEWS AVIATION UNITED KINGDOM 31670 MATTHEWS JOHN UNITED KINGDOM 32516 MAZAMA FINANCE UNITED STATES 28682 MBI AVIATION UNITED STATES 31708 MCAIR SERVICES UNITED KINGDOM 34826 MCAP EUROPE LTD IRELAND 4260 MCCAIN FOODS CANADA 26848 MCDONALD'S CORP UNITED STATES 7861 MCI UNITED STATES 28439 MEDIA CONSULTING UNITED STATES 12177 MELLON BANK UNITED STATES 27893 MERCK & CO UNITED STATES 22280 MERHAV ISRAEL 31538 MERLIN AVIATION SWITZERLAND 31076 METRO JET USA UNITED STATES 20566 METRO TAXI AEREO BRAZIL 29097 METROJET HONG KONG (CHINA) 28940 METROPIX (UK) LLP UNITED KINGDOM 34550 MGBA LEASING LTD UNITED KINGDOM 11068 MGM MIRAGE UNITED STATES 27573 MID ROC LEASING SAUDI ARABIA 26475 MIDAMERICAN ENERGY UNITED STATES 30837 MIDROC AVIATION SAUDI ARABIA 9082 MIDWEST AVIATION NE UNITED STATES 30093 MIG RUSSIAN AIRCRAFT RUSSIAN FEDERATION 33030 MIHINLANKA LTD SRI LANKA 2294 MIL UK RAF UNITED KINGDOM 25846 MILBURN WORLD TRAVEL UNITED KINGDOM 12626 MILLION AIR CHARTER UNITED STATES 21245 MK AIRCARGO UNITED KINGDOM 33855 MOBYHOLD LIMITED UNITED KINGDOM 33733 MOJO AVTN INC/N888LK BRAZIL 1922 MONARCH AIRLINES UNITED KINGDOM 3508 MONSANTO UNITED STATES 31348 MORGAN STANLEY MGMT UNITED STATES 32228 MORGAN'S MACHINE UNITED STATES 2996 MOTOROLA AUSTIN TX UNITED STATES 4341 MOTOROLA ILLINOIS UNITED STATES 32202 MOUNTAIN AVTN LTD UNITED KINGDOM 32777 MP AVIATION LLP UNITED KINGDOM 8099 MSF AVIATION UNITED KINGDOM 31584 MVOC UNITED STATES 32579 MYSKY LLP UNITED KINGDOM 31771 N526EE UNITED STATES 31910 N700GB UNITED STATES 31781 N846QM UNITED STATES 31780 N941AM UNITED STATES 28895 NAC AVIATION UNITED KINGDOM 23230 NASA UNITED STATES 6764 NATIONAL JETS UNITED STATES 9900 NATIONWIDE MUTUAL UNITED STATES 7853 NATURAL ENVIRONMENT UNITED KINGDOM 20472 NCC SERVICES UNITED STATES 31095 NETJETS AVTN  USA UNITED STATES 8419 NETJETS INTL  USA UNITED STATES 26958 NEW WORLD JET UNITED STATES 32049 NEWJETCO EUROPE UNITED KINGDOM 27890 NEWSFLIGHT NY UNITED STATES 33203 NOCLAF LIMITED UNITED KINGDOM 34400 NODAF LIMITED UNITED KINGDOM 33099 NORTH AMER JET LLC UNITED STATES 22090 NORTHEASTERN AVTN UNITED STATES 2022 NORTHROP UNITED STATES 22212 NORWEGIAN AIRSHUTTLE NORWAY 31004 NOVA CORPORATE SVCS UNITED KINGDOM 31489 NS AVIATION SWITZERLAND 21845 OAKMONT UNITED STATES 31679 OASIS SERVICES UNITED STATES 31793 OCEAN SKY UNITED KINGDOM 33502 OCEAN SKY (TURKEY) TURKEY 33974 OCEAN SKY ACFT MNGT UNITED KINGDOM 33108 OCEAN SKY AVIATION UNITED KINGDOM 22436 OMAN ROYAL FLIGHT OMAN 22888 ON TIME AVTN UNITED STATES 17692 ONUR AIR TURKEY 25897 OPEN ROAD AIRWAYS UNITED STATES 33227 OPUS NOMINEES LTD UNITED KINGDOM 30217 ORION AIR PTE SINGAPORE 32487 P.M. AIR CANADA 28328 PACE AIRLINES UNITED STATES 27329 PACIFIC COAST FORECS UNITED STATES 2088 PAKISTAN INTL AIRL PAKISTAN 28158 PALACE INTL UNITED KINGDOM 30002 PALM TREE AVIATION SWITZERLAND 948 PAN MARITIME LTD UNITED KINGDOM 30968 PAN-GULF AVTN UNITED KINGDOM 33154 PARAGON GLOBAL FLT S UNITED KINGDOM 32132 PARKRIDGE AVIATION UNITED KINGDOM 33491 PARTNER JET (3) CANADA 31009 PATTISON AIRWAYS CANADA 34075 PEAK VIEW LLC UNITED STATES 30697 PEARSONS ASSETS GRP SINGAPORE 32194 PELIKAN AIRWAYS SERBIA 24958 PENDLEY AVIATION UNITED KINGDOM 22294 PENSKE JET UNITED STATES 24340 PERSONAL AIRLINER UNITED KINGDOM 9925 PETERSEN AVIATION UNITED STATES 30593 PEZULA SOUTH AFRICA 21858 PHARMAIR UNITED STATES 22283 PHELPS DODGE CORP UNITED STATES 30271 PHUKET AIRLINES THAILAND 31633 PINNACLE AVIATION UNITED STATES 32057 PINNACLE OPERATIONS UNITED STATES 31931 PLAINS EXPLORATION UNITED STATES 33478 POBEDY CORPORATION UNITED KINGDOM 22309 POLET RUSSIAN FEDERATION 32061 POLYGON AIR UNITED STATES 30970 POOL AVIATION NW LTD UNITED KINGDOM 33115 POTASH CORP (2) CANADA 30220 PPL AVIATION UNITED STATES 23373 PRECISION AIR LTD SAUDI ARABIA 34762 PRECISION JET MGMT UNITED STATES 29088 PREMIAIR AVIATION UNITED KINGDOM 28288 PRESCOTT SUPPORT UNITED STATES 22434 PRESIDENTIAL FLT UAE UNITED ARAB EMIRATES 31920 PRESTBURY TWO UNITED KINGDOM 33762 PRESTIGE JET RENTAL UNITED ARAB EMIRATES 28894 PRIME JET UNITED STATES 4095 PRIVATAIR SWITZERLAND 31222 PRIVATE AIRCRAFT INT ISRAEL 33064 PRIVATE FLIGHT GROUP UNITED STATES 3751 PROCTER&GAMBLE UNITED STATES 33080 PROPINVEST ASSET MGM UNITED KINGDOM 32329 PUNJ LLOYD INDIA 2196 QANTAS AIRWAYS AUSTRALIA 21912 QATAR AIRWAYS QATAR 33331 QUADRA AVIATION LP UNITED KINGDOM 31585 QUALCOMM UNITED STATES 30948 QUINN AVIATION UNITED KINGDOM 29692 RABBIT RUN UNITED STATES 30340 RAINBOW AVTN ISRAEL ISRAEL 33779 RALEIGH HOLDINGS LLC UNITED STATES 32174 RAVELLO ENTERPRISES UNITED STATES 26191 RAVENHEAT MANUFACTRG UNITED KINGDOM 30485 RC AVIATION LLP UNITED STATES 29739 RDV PROPERTIES (ARC) UNITED STATES 31859 RELATIONAL INVESTORS UNITED STATES 9674 REMO INVESTMENTS UNITED KINGDOM 33614 RICHARD HAYWARD UNITED KINGDOM 32147 RIVERBACK INVESTMENT GIBRALTAR (UK) 29947 RIVERSIDE AVTN UNITED STATES 32559 RIZON JET BAHRAIN 5547 RJR WINSTON SALEM UNITED STATES 34798 RL AVIATION II LLC UNITED STATES 31650 ROBINSON AVTN UNITED STATES 26146 ROCK AIR LTD SAUDI ARABIA 21667 ROSS INVESTMENTS UNITED STATES 31832 ROWLEY M UNITED KINGDOM 2296 ROYAL BRUNEI BRUNEI 29599 ROYAL JET UNITED ARAB EMIRATES 30527 RP AVIATION UNITED STATES 34828 RUNWAY ASSET MNGT SOUTH AFRICA 33230 RVR AVIATION LLC UNITED STATES 22649 S BOTSWANA BOTSWANA 22593 S BRUNEI SULTAN BRUNEI 22982 S NIGER NIGER 27535 S PRESIDENT SUDAN SUDAN 29242 S TANZANIA REPUBLIC OF TANZANIA 2316 SAA SOUTH AFRICA 25565 SAGE (UK) UNITED KINGDOM 20467 SAMARITAN PURSE ARC UNITED STATES 33639 SAMTEX USA INC UNITED STATES 34319 SAPOFINA AVTN LTD. VIRGIN ISLANDS (UK) 32608 SAVANNAH AVIATION UNITED STATES 12627 SCANDI AIRLEASING SWEDEN 8100 SCHERING PLOUGH CORP UNITED STATES 9182 SCOTAIRWAYS UNITED KINGDOM 3236 SCOTTISH & NEWCASTLE UNITED KINGDOM 22305 SEAFLIGHT AVTN GREECE 33214 SEENO CONSTRUCTION UNITED STATES 26695 SELECT PLANT HIRE UNITED KINGDOM 17805 SET AIR TURKEY 30559 SHAHEEN AIR INTL 2 PAKISTAN 22418 SHAMROCK AVTN NJ UNITED STATES 22814 SHARJAH RULERS FLT UNITED ARAB EMIRATES 33126 SHAW COMMUNICATIONS CANADA 32093 SHEARWATER AIR UNITED STATES 27163 SHERIDAN AVTN UNITED STATES 29727 SHUKRA UNITED KINGDOM 28022 SIEBEL SYSTEMS UK UNITED KINGDOM 33581 SIGNAL AVIATION LTD UNITED KINGDOM 2463 SINGAPORE AIRLINES SINGAPORE 29880 SKY AVIATION SAUDI ARABIA 34281 SKY AVIATION SERV. UNITED ARAB EMIRATES 31208 SKY BEYOND HOLDINGS SINGAPORE 30241 SKYBLUE AVIATION UNITED KINGDOM 34695 SKYBUS INC UNITED STATES 32526 SKYEXPRESS JSC RUSSIAN FEDERATION 33042 SKYHOPPER UNITED KINGDOM 23638 SKYSERVICE BUSINESS CANADA 32337 SKYSTEAD UNITED ARAB EMIRATES 33788 SKYTRAVEL LLC UNITED STATES 31074 SKYWAY RUSSIA RUSSIAN FEDERATION 32553 SKYWORKS CAPITAL UNITED STATES 30794 SLEEPWELL AVTN UNITED KINGDOM 32954 SLW INTERNATIONAL UNITED STATES 24142 SMC AVIATION CYPRUS 6404 SONY AVIATION UNITED STATES 32599 SOUTHERN AIR SYSTEMS UNITED STATES 32090 SOVEREIGN AIR LTD UNITED KINGDOM 30582 SPACE EXPLORATION UNITED STATES 32897 SPC AVIATION LTD UNITED KINGDOM 34137 SPECIAL OPS LTD. SAUDI ARABIA 25246 SPECSAVERS AVTN UNITED KINGDOM 31332 SPICEJET INDIA 31762 SPORTSMENS AVTN GRP UNITED STATES 32603 SPRING AIR UNITED KINGDOM 31105 SPRING AIRLINES CHINA 28904 SPX AIRCRAFT HOLDING UNITED STATES 5216 SRILANKAN AIRLINES SRI LANKA 28152 ST AVIATION UNITED STATES 24644 ST MERRYN AIR UNITED KINGDOM 32554 STA (2006) LLP UNITED KINGDOM 30500 STANDARD & POORS UNITED STATES 32446 STAR AVIATION SRVCS UNITED ARAB EMIRATES 32993 STC BERMUDA LTD. EGYPT 33469 STEPHEN R. LLOYD UNITED KINGDOM 22974 STERLING HELICOPTERS UNITED KINGDOM 30889 STIRLING AVTN UNITED KINGDOM 27889 STULLER SETTINGS UNITED STATES 24529 SUBPRICE UNITED KINGDOM 2618 SUDAN AIRWAYS SUDAN 20474 SUMMIT AVTN USA2 UNITED STATES 32475 SUN AIR JETS LLC UNITED STATES 32807 SUN TV NETWORK INDIA 405 SUNBIRD AVIATION UNITED STATES 8397 SUNCOAST AVIATION UNITED STATES 29813 SUNCOR ENERGY CANADA 24730 SUNDT AIR AS NORWAY 33705 SUNDT AIR MNGT AS NORWAY 3738 SUNRISE TRADING YEMEN 29278 SUNTRUST LEASING UNITED STATES 28458 SUNWEST AVIATION CANADA 31354 SUNWING AIRLINES CANADA 8963 SUREWINGS UNITED KINGDOM 28720 SUZUKI DEL CARIBE PUERTO RICO (UNITED STATES) 5683 SWAGELOK UNITED STATES 30162 SWIFT AIR USA UNITED STATES 28494 SWISS SWITZERLAND 9768 SWISS PRIVATE AVTN SWITZERLAND 31527 SYMPHONY MILLENIUM SWITZERLAND 2642 SYRIAN ARAB AIRLINES SYRIA 32998 TAG AVIATION ASIA CHINA 27638 TAG AVIATION KSFO SWITZERLAND 26684 TAG AVIATION UK LTD UNITED KINGDOM 26101 TAG AVTN SFO UNITED STATES 2866 TAG AVTN WHITE PL NY UNITED STATES 33802 TAIL WIND LTD. SWITZERLAND 33497 TAK SERVICES LTD. JORDAN 24397 TARKIM TURKEY 27291 TARRANT ADVISORS UNITED STATES 31697 TAS CORP UNITED STATES 19350 TATESA MEXICO 4189 TAUBMAN UNITED STATES 32242 TAYLOR ENERGY CO UNITED STATES 28612 T-BIRD AVTN UNITED STATES 29164 TELUS COMMUNICATIONS CANADA 28114 TEXAS AVTN SALES&LSN UNITED STATES 15677 TEXTRON UNITED STATES 34257 THE TDL GROUP CANADA 27034 THOMAS COOK AIRLINES UNITED KINGDOM 30131 THOMSONFLY UNITED KINGDOM 32727 THREE OF A KIND XL UNITED STATES 31218 THUNDER AIR UK LTD UNITED KINGDOM 27799 TIDEWATER UNITED STATES 34842 TINKLER GROUP AVTN AUSTRALIA 4744 TITAN AIRWAYS UNITED KINGDOM 30191 TOBRUK AIR LIBYA 32110 TOP AIRCRAFT UNITED STATES 9705 TOWER HOUSE CONSULTS UNITED KINGDOM 33891 TOWN & COUNTRY FOOD UNITED STATES 32029 TPG AVIATION SOUTH AFRICA 5759 TRANS CAN PIPELINES CANADA 21809 TRANS EXEC AIR SERV UNITED STATES 34674 TRANSCONT. WINGS VIRGIN ISLANDS (UK) 26670 TRANSMERIDIAN AVTN UNITED STATES 31673 TRAVELLERS INDEMNITY UNITED STATES 33734 TRAVIRA AIR INDONESIA 9639 TRIAIR BERMUDA UNITED KINGDOM 31251 TRIDENT TURBOPROP UNITED KINGDOM 33853 TRINITY AVIATION LTD UNITED KINGDOM 13174 TRUSTAIR LTD UNITED KINGDOM 26165 TRYGON LTD UNITED KINGDOM 32832 TUCK AVIATION UNITED STATES 21887 TUDOR INVESTMENTS UNITED STATES 5985 TULSAIR BEECHCRAFT UNITED STATES 24731 TURKMENISTAN TURKMENISTAN 7971 TW AIR BERMUDA (UK) 7911 TWINJET AIRCRAFT UNITED KINGDOM 28983 TWINWOOD TRANSPORT. SWITZERLAND 22512 UGANDA EXEC FLIGHT UGANDA 12105 UIM AIRCRAFT UNITED STATES 32886 UK INTL AIRLINES UNITED KINGDOM 29982 UNIFORM YANKEE CANADA 2782 UNITED AIRLINES UNITED STATES 31573 UNITED AVTN KUWAIT KUWAIT 4090 UNITED COMPANY THE UNITED STATES 21505 UNITED CONSTRUCTION TURKEY 34059 UNITED WEST AIRLINES UNITED STATES 33177 UNIV AVN MIDDLE EAST UNITED ARAB EMIRATES 2795 UNIVERSAL WEATHER UNITED STATES 28951 US EPPERSON UNDERWRT UNITED STATES 34260 US MARSHALS SERVICE UNITED STATES 18224 UZBEKISTAN AIRWAYS UZBEKISTAN 8962 VALERO ENERGY UNITED STATES 2808 VANGUARD UNITED KINGDOM 33003 VEDANTA ALUMINA LTD INDIA 34054 VIH EXECUJET CANADA 34107 VIPER AVIATION LLC UNITED STATES 8142 VIRGIN ATLANTIC UNITED KINGDOM 31086 VIRGIN NIGERIA AWYS NIGERIA 30418 VMD AVIATION UNITED STATES 31377 WA DEVELOPMENTS UNITED KINGDOM 25432 WAL-MART STORES UNITED STATES 30900 WARNER ROAD AVTN UNITED STATES 30649 WASSERSTEIN ARUBA, NETHERLANDS ANTILLES 2972 WEST WIND AVIATION CANADA 2885 WESTAIR FLYING UNITED KINGDOM 8721 WESTFIELD AVIATION AUSTRALIA 34328 WESTFIELD LLC UNITED STATES 25990 WESTSHORE AVTN MGMT UNITED STATES 22445 WHITE CLOUD UNITED STATES 28542 WHITE ROSE AVTN UNITED STATES 7483 WHITEWIND UNITED STATES 32120 WILDERNESS POINT ASS UNITED STATES 25648 WING AVTN USA UNITED STATES 34008 WINGED BULL AVIATION UNITED KINGDOM 29596 WINNEPEG C/O REYES UNITED STATES 32802 WIV AIR-2 LLC UNITED STATES 31241 WODDGATE EXEC AIR UNITED KINGDOM 31438 WOOD J M UNITED KINGDOM 30474 WORLD IS YOURS UNITED KINGDOM 22444 WORTHINGTON INDUSTRY UNITED STATES 32152 WYNDHAM WORLDWIDE UNITED STATES 24421 XAMEX INVESTMENTS UNITED STATES 32609 XIAMEN AVIATION AVV RUSSIAN FEDERATION 31868 YETI AIRLINES (2) NEPAL 5943 ZENO AIR UNITED STATES